 



EXHIBIT 10.35
LEASE
227 MONROE STREET, INC.,
a Delaware corporation,
Landlord
and
KR CALLAHAN & COMPANY, LLC,
an Illinois limited liability company,
Tenant
for
AT&T Corporate Center
227 West Monroe Street
Chicago, Illinois
May 8, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
ARTICLE 1
  BASIC LEASE PROVISIONS     1  
ARTICLE 2
  PREMISES; TERM; RENT     3  
ARTICLE 3
  USE AND OCCUPANCY     4  
ARTICLE 4
  CONDITION OF THE PREMISES     5  
ARTICLE 5
  ALTERATIONS     5  
ARTICLE 6
  REPAIRS     7  
ARTICLE 7
  TAXES AND OPERATING EXPENSES     8  
ARTICLE 8
  REQUIREMENTS OF LAW     13  
ARTICLE 9
  SUBORDINATION     14  
ARTICLE 10
  SERVICES     16  
ARTICLE 11
  INSURANCE; PROPERTY LOSS OR DAMAGE     19  
ARTICLE 12
  EMINENT DOMAIN     23  
ARTICLE 13
  ASSIGNMENT AND SUBLETTING     24  
ARTICLE 14
  ACCESS TO PREMISES     30  
ARTICLE 15
  DEFAULT     31  
ARTICLE 16
  LANDLORD’S RIGHT TO CURE; FEES AND EXPENSES     35  
ARTICLE 17
  NO REPRESENTATIONS BY LANDLORD; LANDLORD’S APPROVAL     36  
ARTICLE 18
  END OF TERM     36  
ARTICLE 19
  QUIET ENJOYMENT     37  
ARTICLE 20
  NO SURRENDER; NO WAIVER     37  
ARTICLE 21
  WAIVER OF TRIAL BY JURY; COUNTERCLAIM     37  
ARTICLE 22
  NOTICES     38  
ARTICLE 23
  RULES AND REGULATIONS     38  
ARTICLE 24
  BROKER     38  
ARTICLE 25
  INDEMNITY     39  
ARTICLE 26
  MISCELLANEOUS     40  
ARTICLE 27
  LETTER OF CREDIT     43  
ARTICLE 28
  RENEWAL OPTION     47  
ARTICLE 29
  TENANT’S EARLY TERMINATION RIGHT     48  

 i

 



--------------------------------------------------------------------------------



 



Schedule of Exhibits

     
Exhibit A
  Floor Plan
 
   
Exhibit B
  Definitions
 
   
Exhibit C
  Workletter
 
   
Exhibit D
  Design Standards
 
   
Exhibit E
  Cleaning Specifications
 
   
Exhibit F
  Rules and Regulations
 
   
Exhibit G
  Form of Letter of Credit
 
   
Exhibit H
  Form of SNDA

 ii

 



--------------------------------------------------------------------------------



 



LEASE
     THIS LEASE is made as of the 8th day of May, 2006 (“Effective Date”),
between 227 MONROE STREET, INC., a Delaware corporation (“Landlord”), and KR
CALLAHAN & COMPANY, LLC, an Illinois limited liability company (“Tenant”).
     Landlord and Tenant hereby agree as follows:
ARTICLE 1
BASIC LEASE PROVISIONS

     
PREMISES
  A portion of the thirty-eighth (38th) floor of the Building known as Suite
3880, as more particularly shown on Exhibit A.
 
   
BUILDING
  The building, fixtures, equipment and other improvements and appurtenances now
located or hereafter erected, located or placed upon the land known as AT&T
Corporate Center, 227 West Monroe Street, Chicago, Illinois.
 
   
REAL PROPERTY
  The Building, together with the plot of land upon which it stands.
 
   
COMPLEX
  Franklin Center, comprised of the buildings known as the AT&T Corporate Center
and the USG Building, as described in Exhibit B.
 
   
DELIVERY DATE
  The date of execution and delivery of this Lease by both Landlord and Tenant.
 
   
COMMENCEMENT DATE
  The earlier of: (i) the date on which Tenant Substantially Completes the
Initial Installations and (ii) August 1, 2006.
 
   
EXPIRATION DATE
  The last day of the 120th full calendar month following the Commencement Date,
or the last day of any renewal or extended term, if the Term of this Lease is
extended in accordance with any express provision hereof.
 
   
TERM
  The period commencing on the Commencement Date and ending on the Expiration
Date.
 
   
PERMITTED USES
  Executive and general offices.
 
   
TENANT’S PROPORTIONATE SHARE
  0.2598%
 
   
AGREED AREA OF BUILDING
  1,540,831 rentable square feet, as mutually agreed by Landlord and Tenant. The
agreed area of the Building and the agreed area of the Premises have both been
determined in accordance with the Standard Method for Measuring Floor Area in
Office Buildings, promulgated by BOMA, ANSI/BOMA Z65.1 1996.

 



--------------------------------------------------------------------------------



 



     
AGREED AREA OF
  4,003 rentable square feet, as mutually agreed by Landlord and Tenant.
PREMISES
   

                                                                      Annual
Base   Monthly Base             Lease Year   Net Rent   Rent   Rent
FIXED RENT
                                       
 
    1       8/1/2006     $ 25.44     $ 101,836.32     $ 8,486.36  
 
    2       8/1/2007     $ 26.18     $ 104,802.54     $ 8,733.55  
 
    3       8/1/2008     $ 26.94     $ 107,855.53     $ 8,987.96  
 
    4       8/1/2009     $ 27.73     $ 110,997.83     $ 9,249.82  
 
    5       8/1/2010     $ 28.54     $ 114,232.07     $ 9,519.34  
 
    6       8/1/2011     $ 29.37     $ 117,560.94     $ 9,796.74  
 
    7       8/1/2012     $ 30.22     $ 120,987.22     $ 10,082.27  
 
    8       8/1/2013     $ 31.11     $ 124,513.78     $ 10,376.15  
 
    9       8/1/2014     $ 32.01     $ 128,143.56     $ 10,678.63  
 
    10       8/1/2015     $ 32.95     $ 131,879.59     $ 10,989.97  

     
ADDITIONAL RENT
  All sums other than Fixed Rent payable by Tenant to Landlord under this Lease,
including Tenant’s Tax Payment, Tenant’s Operating Payment, late charges,
overtime or excess service charges, damages, and interest and other costs
related to Tenant’s failure to perform any of its obligations under this Lease.
 
   
RENT
  Fixed Rent and Additional Rent, collectively.
 
   
INTEREST RATE
  The lesser of (i) 4% per annum above the then-current Base Rate, and (ii) the
maximum rate permitted by applicable Requirements.
 
   
LETTER OF CREDIT
  $293,257.00, subject to reduction as set forth in Section 27.5.
 
   
TENANT’S ADDRESS FOR NOTICES
  Until Tenant commences business operations from the Premises:
 
   
 
  KR Callahan & Company, LLC
 
  43 Kennilworth Avenue
 
  Kennilworth, IL 60043
 
  Attn: Kevin Callahan
 
   
 
  Thereafter:
 
   
 
  KR Callahan & Company, LLC
 
  227 West Monroe Street, Suite 3880
 
  Chicago, Illinois 60661
 
  Attn: Kevin Callahan
 
   
 
  With a copy to:
 
   
 
  McDermott Will & Emery LLP
 
  227 West Monroe Street
 
  Chicago, Illinois 60606
 
  Attn: David De Yoe

2



--------------------------------------------------------------------------------



 



     
LANDLORD’S ADDRESS
  227 Monroe Street, Inc.
FOR NOTICES
  c/o Tishman Speyer Properties, L.P.
 
  227 West Monroe Street
 
  Office of the Building
 
  Chicago, Illinois 60661
 
  Attn: Property Manager
 
   
 
  Copies to:
 
   
 
  Tishman Speyer Properties, L.P.
 
  45 Rockefeller Plaza
 
  New York, New York 10111
 
  Attn: Chief Legal Officer
 
   
 
  and:
 
   
 
  Tishman Speyer Properties, L.P.
 
  45 Rockefeller Plaza
 
  New York, New York 10111
 
  Attn: Chief Financial Officer
 
   
TENANT’S BROKER
  Bradford Allen Realty Services
 
   
LANDLORD’S AGENT
  Tishman Speyer Properties, L.P. or any other person or entity designated at
any time and from time to time by Landlord as Landlord’s Agent.
 
   
LANDLORD’S CONTRIBUTION
  $320,240.00

     All capitalized terms used in this Lease without definition are defined in
Exhibit B.
ARTICLE 2
PREMISES; TERM; RENT
     Section 2.1 Lease of Premises. Subject to the terms of this Lease, Landlord
leases to Tenant and Tenant leases from Landlord the Premises for the Term. In
addition, Landlord grants to Tenant the right to use, on a non-exclusive basis
and in common with others, the Common Areas.
     Section 2.2 Commencement Date. Upon the Effective Date, the terms and
provisions hereof shall be fully binding on Landlord and Tenant prior to the
occurrence of the Commencement Date. The Term of this Lease shall commence on
the Commencement Date. Unless sooner terminated or extended as hereinafter
provided, the Term shall end on the Expiration Date. If Landlord does not tender
possession of the Premises to Tenant on or before the Delivery Date or any other
particular date, for any reason whatsoever, Landlord shall not be liable for any
damage thereby, this Lease shall not be void or voidable thereby, and the Term
shall not commence until the Commencement Date. Notwithstanding the foregoing,
the Commencement Date shall be extended by one day for each day delivery of the
Premises is

3



--------------------------------------------------------------------------------



 



delayed past the Delivery Date. In addition, if the Delivery Date does not occur
on or before November 1, 2006 then Tenant shall have the right to terminate this
Lease effective upon delivery or written notice thereof to Landlord on or before
December 1, 2006, provided further, however, that Tenant shall not be entitled
to so terminate this Lease if the Delivery Date occurs subsequent to November 1,
2006 but prior to delivery of such notice by Tenant. Landlord shall be deemed to
have tendered possession of the Premises to Tenant upon the giving of notice by
Landlord to Tenant stating that the Premises are vacant, in the condition
required by this Lease and available for Tenant’s occupancy. Except as otherwise
provided herein, no failure to tender possession of the Premises to Tenant on or
before the Delivery Date shall affect any other obligations of Tenant hereunder.
There shall be no postponement of the Commencement Date for any delay in the
tender of possession to Tenant which results from any Tenant Delay.
     Section 2.3 Payment of Rent.
          (a) Tenant shall pay to Landlord, without notice or demand, and
without any set-off, counterclaim, abatement or deduction whatsoever, except as
may be expressly set forth in this Lease, in lawful money of the United States
by wire transfer of funds into any lockbox account or accounts as designated by
Landlord, (i) Fixed Rent in equal monthly installments, in advance, on the first
day of each month during the Term, commencing on the Commencement Date, and (ii)
Additional Rent, at the times and in the manner set forth in this Lease.
Landlord shall provide the information for such lockbox account(s) pursuant to
instructions separate from this Lease.
          (b) Notwithstanding anything contained herein to the contrary, but
provided no Event of Default exists hereunder, Tenant’s obligations for Fixed
Rent, Tenant’s Share of Operating Expenses and Tenant’s Share of Taxes shall be
abated for a period of ten (10) full calendar months commencing on the
Commencement Date (the “Free Rent Period”). In the event that an Event of
Default shall occur prior to or during the Free Rent Period, then any current
abatement shall immediately cease, any further abatement during the remainder of
the Free Rent Period shall be null and void and Tenant shall thereafter pay full
Fixed Rent, Tenant’s Share of Operating Expenses and Tenant’s Share of Taxes for
the remainder of the Term. In the event the Lease terminates or expires at any
time prior to the expiration of the Free Rent Period, Tenant shall have no claim
to any payment of any unutilized abatement.
     Section 2.4 First Month’s Rent. Tenant shall pay one month’s Fixed Rent
upon the execution of this Lease (“Advance Rent”) which shall be credited
towards the first month’s Fixed Rent payment.
ARTICLE 3
USE AND OCCUPANCY
     Tenant shall use and occupy the Premises for the Permitted Uses and for no
other purpose. Tenant shall not use or occupy or permit the use or occupancy of
any part of the Premises in a manner constituting a Prohibited Use. If Tenant
uses the Premises for a purpose constituting a Prohibited Use, violating any
Requirement, or causing the Building or Complex to be in violation of any
Requirement, then Tenant shall promptly discontinue such use upon notice of such
violation. Tenant, at its expense, shall procure and at all times maintain and
comply with the terms and conditions of all licenses and permits required for
the lawful conduct of the Permitted Uses in the Premises.

4



--------------------------------------------------------------------------------



 



ARTICLE 4
CONDITION OF THE PREMISES
     Tenant has inspected the Premises and agrees (a) to accept possession of
the Premises in the condition existing on the Delivery Date “as is”, and
(b) that except for Landlord’s Contribution described in Exhibit C attached
hereto, Landlord has no obligation to perform any work, supply any materials,
incur any expense or make any alterations or improvements to prepare the
Premises for Tenant’s occupancy. Any work to be performed by Tenant in
connection with Tenant’s initial occupancy of the Premises shall be hereinafter
referred to as the “Initial Installations”. Tenant’s occupancy of any part of
the Premises shall be conclusive evidence, as against Tenant, that Tenant has
accepted possession of the Premises in its then current condition and at the
time such possession was taken, the Premises, the Building and Complex were in a
good and satisfactory condition as required by this Lease.
ARTICLE 5
ALTERATIONS
     Section 5.1 Tenant’s Alterations.
          (a) Tenant shall not make any alterations, additions or other physical
changes in or about the Premises (collectively, “Alterations”) without
Landlord’s prior consent, which consent shall not be unreasonably withheld if
such Alterations (i) are non-structural and do not affect any Building Systems,
(ii) affect only the Premises and are not visible from outside of the Premises,
(iii) do not affect the certificate of occupancy issued for the Building, the
Complex or the Premises, and (iv) do not violate any Requirement. In addition,
Tenant shall have the right to install, on notice to Landlord but without
Landlord’s consent, a waterfall or fountain in the reception area of the
Premises which may be visible from the common corridors provided, however, that
Landlord’s reasonable prior approval will be required if such water feature will
be connected to a water supply. Notwithstanding the foregoing, Tenant shall have
the right to make decorative alterations, such as painting, wall coverings, and
floor coverings (collectively, “Decorative Alterations”) without first obtaining
Landlord’s consent.
          (b) Plans and Specifications. Prior to making any Alterations, Tenant,
at its expense, shall (i) submit to Landlord for its approval, detailed plans
and specifications (“Plans”) of each proposed Alteration (other than Decorative
Alterations), and with respect to any Alteration affecting any Building System,
evidence that the Alteration has been designed by, or reviewed and approved by,
Landlord’s designated engineer for the affected Building System, (ii) obtain all
permits, approvals and certificates required by any Governmental Authorities,
(iii) furnish to Landlord duplicate original policies or certificates of
worker’s compensation (covering all persons to be employed by Tenant, and
Tenant’s contractors and subcontractors in connection with such Alteration),
commercial general liability (including property damage coverage) and business
auto insurance and Builder’s Risk coverage (as described in Article 11) all in
such form, with such companies, for such periods and in such amounts as Landlord
may reasonably require, naming Landlord, Landlord’s Agent, any Lessor and any
Mortgagee as additional insureds, and (iv) furnish to Landlord reasonably
satisfactory evidence of Tenant’s ability to complete and to fully pay for such
Alterations (other than Decorative Alterations). Tenant shall give Landlord not
less than 5 Business Days notice prior to performing any Decorative Alteration,
which notice shall contain a description of such Decorative Alteration.

5



--------------------------------------------------------------------------------



 



          (c) Governmental Approvals. Tenant, at its expense, shall, as and when
required, promptly obtain certificates of partial and final approval of such
Alterations required by any Governmental Authority and shall furnish Landlord
with copies thereof, together with “as-built” Plans for such Alterations
prepared on an AutoCAD Computer Assisted Drafting and Design System (or such
other system or medium as Landlord may accept), using naming conventions issued
by the American institute of Architects in June, 1990 (or such other naming
conventions as Landlord may accept) and magnetic computer media of such record
drawings and specifications translated in DFX format or another format
acceptable to Landlord.
     Section 5.2 Manner and Quality of Alterations. All Alterations shall be
performed (a) in a good and workmanlike manner and free from defects,
(b) substantially in accordance with the Plans, and by contractors approved by
Landlord, (c) in compliance with all Requirements, the terms of this Lease and
all construction procedures and regulations then prescribed by Landlord, and
(d) at Tenant’s expense. All materials and equipment shall be of first quality
and at least equal to the applicable standards for the Building and Complex then
established by Landlord, and no such materials or equipment (other than Tenant’s
Property) shall be subject to any lien or other encumbrance. Upon completion of
any Alterations hereunder, Tenant shall provide Landlord with copies of all
construction contracts, proof of payment for all labor and materials, and final
unconditional waivers of lien from all contractors, subcontractors, materialmen,
suppliers and others having lien rights with respect to such Alterations, in the
form prescribed by Illinois law.
     Section 5.3 Removal of Tenant’s Property. Tenant’s Properly shall remain
the property of Tenant and Tenant may remove the same at any time on or before
the Expiration Date. On or prior to the Expiration Date, Tenant shall, unless
otherwise directed by Landlord, at Tenant’s expense, remove any Specialty
Alterations and close up any slab penetrations in the Premises. Tenant shall
repair and restore, in a good and workmanlike manner, any damage to the
Premises, the Building or Complex caused by Tenant’s removal of any Alterations
or Tenant’s Property or by the closing of any slab penetrations, and upon
default thereof, Tenant shall reimburse Landlord for Landlord’s cost of
repairing and restoring such damage. Any Specialty Alterations or Tenant’s
Property not so removed shall be deemed abandoned and Landlord may retain or
remove and dispose of same, and repair and restore any damage caused thereby, at
Tenant’s cost and without accountability to Tenant. All other Alterations shall
become Landlord’s property upon termination of this Lease.
     Section 5.4 Mechanic’s Liens. Tenant, at its expense, shall discharge any
lien or charge recorded or filed against the Real Property in connection with
any work done or claimed to have been done by or on behalf of, or materials
furnished or claimed to have been furnished to, Tenant, within 10 days after
Tenant’s receipt of notice thereof by payment, filing the bond required by law
or otherwise in accordance with law.
     Section 5.5 Labor Relations. Tenant shall not employ, or permit the
employment of, any contractor, mechanic or laborer, or permit any materials to
be delivered to or used in the Building or Complex, if, in Landlord’s sole
reasonable judgment, such employment, delivery or use will interfere or cause
any conflict with other contractors, mechanics or laborers engaged in the
construction, maintenance or operation of the Building or Complex by Landlord,
Tenant or others. If such interference or conflict occurs, upon Landlord’s
request, Tenant shall cause all contractors, mechanics or laborers causing such
interference or conflict to leave the Building or Complex immediately.

6



--------------------------------------------------------------------------------



 



     Section 5.6 Tenant’s Costs. Tenant shall pay to Landlord, upon demand, all
reasonable out-of-pocket costs actually incurred by Landlord in connection with
Tenant’s Alterations, including costs incurred in connection with (a) Landlord’s
review of the Alterations (including review of requests for approval thereof)
and (b) the provision of Building or Complex personnel during the performance of
any Alteration, to operate elevators or otherwise to facilitate Tenant’s
Alterations. In addition, Tenant shall pay to Landlord, upon demand, an
administrative fee in an amount equal to 5% of the total cost of any
Alterations. At Landlord’s request, Tenant shall deliver to Landlord reasonable
supporting documentation evidencing the hard and soft costs incurred by Tenant
in designing and constructing any Alterations.
     Section 5.7 Tenant’s Equipment. Tenant shall provide notice to Landlord
prior to moving any heavy machinery, heavy equipment, freight, bulky matter or
fixtures (collectively, “Equipment”) into or out of the Building or Complex and
shall pay to Landlord any costs actually incurred by Landlord in connection
therewith. If such Equipment requires special handling, Tenant agrees (a) to
employ only persons holding all necessary licenses to perform such work, (b) all
work performed in connection therewith shall comply with all applicable
Requirements and (c) such work shall be done only during hours reasonably
designated by Landlord.
     Section 5.8 Legal Compliance. The approval of Plans, or consent by Landlord
to the making of any Alterations, does not constitute Landlord’s representation
that such Plans or Alterations comply with any Requirements. Landlord shall not
be liable to Tenant or any other party in connection with Landlord’s approval of
any Plans, or Landlord’s consent to Tenant’s performing any Alterations. If any
Alterations made by or on behalf of Tenant require Landlord to make any
alterations or improvements to any part of the Building or Complex in order to
comply with any Requirements, Tenant shall pay all costs and expenses incurred
by Landlord in connection with such alterations or improvements.
     Section 5.9 Floor Load. Tenant shall not place a load upon any floor of the
Premises that exceeds 50 pounds per square foot “live load”. Landlord reserves
the right to reasonably designate the position of all Equipment which Tenant
wishes to place within the Premises, and to place limitations on the weight
thereof.
ARTICLE 6
REPAIRS
     Section 6.1 Landlord’s Repair and Maintenance. Landlord shall operate,
maintain and, except as provided in Section 6.2 hereof, make all necessary
repairs (both structural and nonstructural) to (i) the Building Systems and
(ii) the Common Areas, in conformance with standards applicable to Comparable
Buildings.
     Section 6.2 Tenant’s Repair and Maintenance. Tenant shall promptly, at its
expense and in compliance with Article 5 including, without limitation, the
requirement that any repairs affecting any Building System be reviewed and
approved by Landlord’s designated engineer for the affected Building System,
make all nonstructural repairs to the Premises and the fixtures, equipment and
appurtenances therein (including all electrical, plumbing, heating, ventilation
and air conditioning, sprinklers and life safety systems in and serving the
Premises from the point of connection to the Building Systems) (collectively,
“Tenant Fixtures”) as and when needed to preserve the Premises in good working
order and condition, except for reasonable wear and tear and damage which is
Landlord’s obligation to repair pursuant to the

7



--------------------------------------------------------------------------------



 



express provisions of this Lease. All damage to the Building or Complex or to
any portion thereof, or to any Tenant Fixtures, requiring structural or
nonstructural repair caused by or resulting from any act, omission, neglect or
improper conduct of a Tenant Party or the moving of Tenant’s Property or
Equipment into, within or out of the Premises by a Tenant Party, shall be
repaired at Tenant’s expense by (i) Tenant, if the required repairs are
nonstructural in nature and do not affect any Building System, or (ii) Landlord,
if the required repairs are structural in nature, involve replacement of
exterior window glass or affect any Building System. All Tenant repairs shall be
of good quality utilizing new construction materials.
     Section 6.3 Reserved Rights. Landlord reserves the right to make all
changes, alterations, additions, improvements, repairs or replacements to the
Building, Complex and Building Systems, including changing the arrangement or
location of entrances or passageways, doors and doorways, corridors, elevators,
stairs, toilets or other Common Areas (collectively, “Work of Improvement”), as
Landlord deems necessary or desirable, and to take all materials into the
Premises required for the performance of such Work of Improvement, provided that
(a) the level of any Building or Complex service shall not decrease in any
material respect from the level required of Landlord in this Lease as a result
thereof (other than temporary changes in the level of such services during the
performance of any such Work of Improvement), (b) Tenant is not deprived of
access to the Premises and (c) Landlord gives Tenant not less than five (5) days
notice prior to commencing any Work of Improvement, except in the event of an
emergency in which case no notice shall be required. Landlord shall use
reasonable efforts to minimize interference with Tenant’s use and occupancy of
the Premises during the performance of such Work of Improvement. There shall be
no Rent abatement or allowance to Tenant for a diminution of rental value, no
actual or constructive eviction of Tenant, in whole or in part, no relief from
any of Tenant’s other obligations under this Lease, and no liability on the part
of Landlord by reason of inconvenience, annoyance or injury to business arising
from Landlord, Tenant or others performing, or failing to perform, any Work of
Improvement. Except in the event of an emergency (in which event the following
provision shall not apply) if the noise generated during the conduct of (i) any
Work of Improvement performed by any Landlord Party in the Building, or (ii) any
work in Building premises immediately adjacent to or above or below the Premises
by any tenant or other occupant of the Building, is so disruptive that as a
result thereof, Tenant cannot, in the exercise of its reasonable business
judgment, operate its business and such noise continues for more than one
(1) Business Day following written notice thereof from Tenant to Landlord, then,
as of the (2nd) Business Day, Rent and all other charges payable to Landlord
hereunder shall abate until such time as the noise has ceased, at which time
Tenant shall resume the payments required hereunder. Further, in the event that
any Landlord Party enters into the Premises under non-emergency situations in
order to perform Work of Improvements and/or repairs thereto or to any other
portion of the Building and, as a result thereof, Tenant cannot, in the exercise
of its reasonable business judgment, operate its business therein, Rent payable
to Landlord hereunder shall abate in proportion to the degree of interference
from the date of such closure until such time as the condition giving rise to
said closure has been corrected, at which time Tenant shall resume the payments
required hereunder.
ARTICLE 7
TAXES AND OPERATING EXPENSES
     Section 7.1 Definitions. For the purposes of this Article 7, the following
terms shall have the meanings set forth below:

8



--------------------------------------------------------------------------------



 



     (a) “Assessed Valuation” shall mean the amount for which the Real Property
is assessed by the County Assessor of Cook County, Illinois for the purpose of
imposition of Taxes.
     (b) “Operating Expenses” shall mean the aggregate of all costs and expenses
paid or incurred by or on behalf of Landlord in connection with the ownership,
operation, repair and maintenance of the Real Property, including the rental
value of Landlord’s Building office and capital improvements only if such
capital improvement either (i) is reasonably intended to result in a reduction
in Operating Expenses (as for example, a labor-saving improvement), provided the
amount included in Operating Expenses for any calendar year shall not exceed an
amount equal to the savings reasonably anticipated to result from the
installation and operation of such improvement, and/or (ii) is made during any
calendar year in compliance with Requirements that were not in effect on the
Effective Date. Such capital improvements shall be amortized (with interest at
the Base Rate) on a straight-line basis over such period as Landlord shall
reasonably determine, and the amount included in Operating Expenses for any
calendar year shall be equal to the annual amortized amount. Operating Expenses
shall not include any Excluded Expenses. If during the Term, Landlord shall not
furnish any particular item(s) of work or service (which would otherwise
constitute an Operating Expense) to any accruable portions of the Building for
any reason, then, for purposes of computing Operating Expenses for such period,
the amount included in Operating Expenses for such period shall be increased by
an amount equal to the costs and expenses that would have been reasonably
incurred by Landlord during such period if Landlord had furnished such item(s)
of work or service to such portion of the Building. In determining the amount of
Operating Expenses for any calendar year, if less than 100% of the Building
rentable area is occupied by tenants at any time during any calendar year,
Operating Expenses shall be determined for such calendar year to be an amount
equal to the like expenses which would normally be expected to be incurred had
such occupancy been 100% throughout such calendar year.
     (c) “Taxes” shall mean (i) all real estate taxes, assessments, sewer and
water rents, rates and charges and other governmental levies, impositions or
charges, whether general, special, ordinary, extraordinary, foreseen or
unforeseen, which may be assessed, levied or imposed upon all or any part of the
Real Property, and (ii) all expenses (including reasonable attorneys’ fees and
disbursements and experts’ and other witnesses’ fees) incurred in contesting any
of the foregoing or the Assessed Valuation of the Real Property. Taxes shall not
include (x) interest or penalties incurred by Landlord as a result of Landlord’s
late payment of Taxes, or (y) franchise, transfer, gift, inheritance, estate or
net income taxes imposed upon Landlord. Whether or not Landlord elects to pay
any assessment in annual installments, (i) all such assessment shall be deemed
to have been so divided and to be payable in the maximum number of installments
permitted by law, and (ii) there shall be deemed included in Taxes for each
calendar year of the Term the installments of such assessment becoming payable
during each such calendar year, together with interest payable during such
calendar year on such installments and on all installments thereafter becoming
due as provided by law, all as if such assessment had been so divided. If at any
time the methods of taxation prevailing on the Effective Date shall be altered
so that in lieu of or as an addition to the whole or any part of Taxes, there
shall be assessed, levied or imposed (1) a tax, assessment, levy, imposition or
charge based on the income or rents received from the Real Property whether or
not wholly or partially as a capital levy or otherwise, (2) a tax, assessment,
levy, imposition or charge measured by or based in whole or in part upon all or
any part of the Real Property and imposed upon Landlord, (3) a license fee
measured by the rents, or (4) any other tax, assessment, levy, imposition,
charge or license fee however described or imposed, including business

9



--------------------------------------------------------------------------------



 



improvement district impositions, then all such taxes, assessments, levies,
impositions, charges or license fees or the part thereof so measured or based
shall be deemed to be Taxes.
     Section 7.2 Tenant’s Tax Payment.
          (a) Tenant shall pay to Landlord Tenant’s Proportionate Share of Taxes
(“Tenant’s Tax Payment”). For each calendar year (or portion thereof) during the
Term, Landlord shall furnish to Tenant a statement setting forth Landlord’s
reasonable estimate of Tenant’s Tax Payment for such calendar year (the “Tax
Estimate”). Tenant shall pay to Landlord on the 1st day of each month during the
Term an amount equal to 1/12 of the Tax Estimate for such calendar year. If
Landlord furnishes a Tax Estimate for a calendar year subsequent to the
commencement thereof, then (i) until the 1st day of the month following the
month in which the Tax Estimate is furnished to Tenant, Tenant shall pay to
Landlord on the 1st day of each month an amount equal to the monthly sum payable
by Tenant to Landlord under this Section 7.2 during the last month of the
preceding calendar year, (ii) promptly after the Tax Estimate is furnished to
Tenant or together therewith, Landlord shall give notice to Tenant stating
whether the installments of Tenant’s Tax Estimate previously made for such
calendar year were greater or less than the installments of Tenant’s Tax
Estimate to be made for such calendar year in accordance with the Tax Estimate,
and (x) if there shall be a deficiency, Tenant shall pay the amount thereof
within 30 days after demand there for, or (y) if there shall have been an
overpayment, Landlord shall credit the amount thereof against subsequent
payments of Rent due hereunder, and (iii) on the 1st day of the month following
the month in which the Tax Estimate is furnished to Tenant, and on the 1st day
of each month thereafter throughout the remainder of such calendar year, Tenant
shall pay to Landlord an amount equal to 1/12 of the Tax Estimate. Landlord
shall have the right, upon not less than 30 days prior written notice to Tenant,
to reasonably adjust the Tax Estimate from time to time during any calendar
year.
          (b) As soon as reasonably practicable after Landlord has determined
the Taxes for a calendar year, Landlord shall furnish to Tenant a statement
showing: (i) the amount of actual Taxes for such calendar year, (ii) the actual
amount of Tenant’s Tax Payment for such calendar year, and (iii) the sums paid
by Tenant under Section 7.2(a). If the Statement shall show that the sums paid
by Tenant under Section 7.2(a) exceeded the actual amount of Tenant’s Tax
Payment for such calendar year, Landlord shall credit the amount of such excess
against subsequent payments of Rent due hereunder (or, if a sufficient amount of
Rent to absorb the refund is not payable hereunder, Landlord shall pay the
refund to Tenant in cash). If the statement shall show that the sums so paid by
Tenant were less than Tenant’s Tax Payment for such calendar year, Tenant shall
pay the amount of such deficiency within 30 days after delivery of the Statement
to Tenant.
          (c) Only Landlord may institute proceedings to reduce the Assessed
Valuation of the Real Property and the filings of any such proceeding by Tenant
without Landlord’s consent shall constitute an Event of Default. If Landlord
receives a refund of Taxes for any calendar year during the Term, Landlord shall
credit against subsequent payments of Rent due hereunder (or, if a sufficient
amount of Rent to absorb the refund is not payable hereunder, Landlord shall pay
the refund to Tenant in cash) an amount equal to Tenant’s Proportionate Share of
the refund, net of any expenses incurred by Landlord in achieving such refund,
which amount shall not exceed Tenant’s Tax Payment paid for such calendar year.
Landlord shall not be obligated to file any application or institute any
proceeding seeking a reduction in Taxes or the Assessed Valuation. The benefit
of any exemption or abatement relating to all or any part of the Real Property
shall accrue solely to the benefit of Landlord and Taxes shall be computed
without taking into account any such exemption or abatement.

10



--------------------------------------------------------------------------------



 



          (d) Tenant shall be responsible for any applicable occupancy or rent
tax now in effect or hereafter enacted and, if such tax is payable by Landlord,
Tenant shall promptly pay such amounts to Landlord, upon Landlord’s demand.
          (e) Tenant shall be obligated to make Tenant’s Tax Payment regardless
of whether Tenant may be exempt from the payment of any Taxes as the result of
any reduction, abatement or exemption from Taxes granted or agreed to by any
Governmental Authority, or by reason of Tenant’s diplomatic or other tax-exempt
status.
Section 7.3 Tenant’s Operating Payment.
          (a) Tenant shall pay to Landlord Tenant’s Proportionate Share of
Operating Expenses (“Tenant’s Operating Payment”). For each calendar year (or
portion thereof) during the Term, Landlord shall furnish to Tenant a statement
setting forth Landlord’s reasonable estimate of Tenant’s Operating Payment for
such calendar year (the “Expense Estimate”). Tenant shall pay to Landlord on the
1st day of each month during the Term an amount equal to 1/12 of the Expense
Estimate for such calendar year. If Landlord furnishes an Expense Estimate for a
calendar year subsequent to the commencement thereof, then (i) until the 1st day
of the month following the month in which the Expense Estimate is furnished to
Tenant, Tenant shall pay to Landlord on the 1st day of each month an amount
equal to the monthly sum payable by Tenant to Landlord under this Section 7.3
during the last month of the preceding calendar year, (ii) promptly after the
Expense Estimate is furnished to Tenant or together therewith, Landlord shall
give notice to Tenant stating whether the installments of Tenant’s Operating
Payment previously made for such calendar year were greater or less than the
installments of Tenant’s Operating Payment to be made for such calendar year in
accordance with the Expense Estimate, and (x) if there shall be a deficiency,
Tenant shall pay the amount thereof within 30 days after demand therefor, or
(y) if there shall have been an overpayment, Landlord shall credit the amount
thereof against subsequent payments of Rent due hereunder, and (iii) on the 1st
day of the month following the month in which the Expense Estimate is furnished
to Tenant, and on the 1st day of each month thereafter throughout the remainder
of such calendar year, Tenant shall pay to Landlord an amount equal to 1/12 of
the Expense Estimate. Landlord shall have the right, upon not less than 30 days
prior written notice to Tenant, to reasonably adjust the Expense Estimate from
time to time during any calendar year.
          (b) As soon as reasonably practicable following the end of each
calendar year, Landlord shall furnish to Tenant a statement for such calendar
year showing: (i) the amount of Operating Expenses for such calendar year,
(ii) the actual amount of Tenant’s Operating Payment for such calendar year, and
(iii) the same paid by Tenant under Section 7.3(a). If the statement shows that
the sums paid by Tenant under Section 7.3(a) exceeded the actual amount of
Tenant’s Operating Payment for such calendar year, Landlord shall credit the
amount of such excess against subsequent payments of Rent due hereunder (or, if
a sufficient amount of Rent to absorb the refund is not payable hereunder,
Landlord shall pay the refund to Tenant in cash). If the statement shows that
the sums so paid by Tenant were less than Tenant’s Operating Payment for such
calendar year, Tenant shall pay the amount of such deficiency within 30 days
after delivery of the statement to Tenant.
     Section 7.4 Non-Waiver; Disputes.
          (a) Landlord’s failure to render any statement on a timely basis with
respect to any calendar year shall not prejudice Landlord’s right to thereafter
render a statement with

11



--------------------------------------------------------------------------------



 



respect to such calendar year or any subsequent calendar year, nor shall the
rendering of a statement prejudice Landlord’s right to thereafter render a
corrected statement for that calendar year.
          (b) Each statement sent to Tenant shall be conclusively binding upon
Tenant unless Tenant (i) pays to Landlord when due the amount set forth in such
statement, without prejudice to Tenant’s right to dispute such statement, and
(ii) within 90 days after such statement is sent, sends a notice to Landlord
objecting to such statement and specifying the reasons therefor. Tenant agrees
that Tenant will not employ, in connection with any dispute under this Lease,
any person or entity who is to be compensated, in whole or in part, on a
contingency fee basis. If the parties are unable to resolve any dispute as to
the correctness of such statement within 30 days following such notice of
objection, either party may refer the issues raised to one of the nationally
recognized public accounting firms selected by Landlord (but not employed by
Landlord) and reasonably acceptable to Tenant, and the decision of such
accountants shall be conclusively binding upon Landlord and Tenant. In
connection therewith, Tenant and such accountants shall execute and deliver to
Landlord a confidentiality agreement, in form and substance reasonably
satisfactory to Landlord, whereby such parties agree not to disclose to any
third party any of the information obtained in connection with such review.
Tenant shall pay the fees and expenses relating to such procedure, unless such
accountants determine that Landlord overstated Operating Expenses by more than
5% for such calendar year, in which case Landlord shall pay such fees and
expenses. Except as provided in this Section 7.4, Tenant shall have no right
whatsoever to dispute, by judicial proceeding or otherwise, the accuracy of any
statement.
     Section 7.5 Proration. If the Commencement Date is not January 1, Tenant’s
Tax Payment and Tenant’s Operating Payment for the calendar year in which the
Commencement Date occurs shall be apportioned on the basis of the number of days
in the year from the Commencement Date to the following December 31. If the
Expiration Date occurs on a date other than December 31st, Tenant’s Tax Payment
and Tenant’s Operating Payment for the calendar year in which such Expiration
Date occurs shall be apportioned on the basis of the number of days in the
period from January 1st to the Expiration Date. Upon the expiration or earlier
termination of this Lease, any Additional Rent under this Article 7 shall be
adjusted or paid within 30 days after submission of the statement for the last
calendar year of the Term. Landlord shall have the right, from time to time, to
equitably allocate some or all of the Taxes and/or Operating Expenses for the
Real Property among different portions or occupants of the Real Property (the
“Cost Pools”), in Landlord’s reasonable discretion. Such Cost Pools may include,
but shall not be limited to, the office space tenants of the Real Property and
the retail space tenants of the Real Property. The Taxes and/or Operating
Expenses allocable to each such Cost Pool shall be allocated to such Cost Pool
and charged to the tenants within such Cost Pool in an equitable manner.
     Section 7.6 No Reduction in Rent. In no event shall any decrease in
Operating Expenses or Taxes result in a reduction in the Fixed Rent payable
hereunder.
     Section 7.7 Allocation Within the Complex. Landlord shall separately
determine Taxes and Expenses for the Real Property and the adjoining property
within the Complex. If any Taxes or Expenses are imposed or incurred with
respect to both the Real Property and such adjoining property (including the
cost of a shared management office), Landlord shall allocate the same in
accordance with sound accounting and management practices and any instruments or
agreements pertaining to the sharing or allocation of the same.

12



--------------------------------------------------------------------------------



 



ARTICLE 8
REQUIREMENTS OF LAW
     Section 8.1 Compliance with Requirements.
          (a) Tenant’s Compliance. Tenant, at its expense, shall comply with all
Requirements applicable to the Premises and/or Tenant’s use or occupancy
thereof; provided, however, that Tenant shall not be obligated to comply with
any Requirements requiring any structural alterations to the Building or Complex
unless the application of such Requirements arises from (i) the specific manner
and/or nature of Tenant’s use or occupancy of the Premises, as distinct from
general office use, (ii) Alterations made by Tenant, or (iii) a breach by Tenant
of any provisions of this Lease. Any repairs or alterations required for
compliance with applicable Requirements shall be made at Tenant’s expense (1) by
Tenant in compliance with Article 5 if such repairs or alterations are
nonstructural and do not affect any Building System, and to the extent such
repairs or alterations do not affect areas outside the Premises, or (2) by
Landlord if such repairs or alterations are structural or affect any Building
System, or to the extent such repairs or alterations affect areas outside the
Premises. If Tenant obtains knowledge of any failure to comply with any
Requirements applicable to the Premises, Tenant shall give Landlord prompt
notice thereof.
          (b) Hazardous Materials. Tenant shall not cause or permit (i) any
Hazardous Materials to be brought into the Building or Complex, (ii) the storage
or use of Hazardous Materials in or about the Building, Complex or Premises
(subject to the second sentence of this Section 8.1(b)), or (iii) the escape,
disposal or release of any Hazardous Materials within or in the vicinity of the
Building or Complex. Nothing herein shall be deemed to prevent Tenant’s use of
any Hazardous Materials customarily used in the ordinary course of office work,
provided such use is in accordance with all Requirements. Tenant shall be
responsible, at its expense, for all matters directly or indirectly based on, or
arising or resulting from the presence of Hazardous Materials in the Building or
Complex which is caused or permitted by a Tenant Party. Tenant shall provide to
Landlord copies of all communications received by Tenant with respect to any
Requirements relating to Hazardous Materials, and/or any claims made in
connection therewith. Landlord or its agents may perform environmental
inspections of the Premises at any time.
          (c) Landlord’s Compliance. Landlord shall comply with (or cause to be
complied with) all Requirements applicable to the Building or Complex which are
not the obligation of Tenant, to the extent that non-compliance would materially
impair Tenant’s use and occupancy of the Premises for the Permitted Uses.
Landlord represents to Tenant that Landlord has not received any written notice
with respect to (i) the existence of any Hazardous Materials in the Premises in
violation of any Requirements or (ii) the Premises’ failure to comply, in any
material respect, with any Requirements. Notwithstanding the foregoing, in the
event of a breach of the foregoing representation by Landlord, Tenant’s sole
remedy shall be to require Landlord to remedy the cause of such breach.
          (d) Landlord’s Insurance. Tenant shall not cause or permit any action
or condition that would (i) invalidate or conflict with Landlord’s insurance
policies, (ii) violate applicable rules, regulations and guidelines of the Fire
Department, Fire Insurance Rating Organization or any other authority having
jurisdiction over the Building or Complex, (iii) cause an increase in the
premiums of insurance for the Building or Complex over that payable with respect
to Comparable Buildings, or (iv) result in Landlord’s insurance companies’
refusing to

13



--------------------------------------------------------------------------------



 



insure the Building, Complex or any property therein in amounts and against
risks as reasonably determined by Landlord. If insurance premiums increase as a
result of Tenant’s failure to comply with the provisions of this Section 8.1,
Tenant shall promptly cure such failure and shall reimburse Landlord for the
increased insurance premiums paid by Landlord as a result of such failure by
Tenant.
     Section 8.2 Fire and Life Safety. As of the date of this Lease, the
sprinkler, fire-alarm and life-safety system in the Premises are in compliance
with all Requirements. As of the date of this Lease, it shall be the Tenant’s
responsibility, at Tenant’s sole cost, to comply with all Requirements and the
other obligations set forth in this Section 8.2. Tenant shall maintain in good
order and repair the sprinkler, fire-alarm and life-safety system in the
Premises in accordance with this Lease including, without limitation, the
provisions of Section 6.2 respecting any repairs affecting any Building System,
the Rules and Regulations and all Requirements. If the Fire Insurance Rating
Organization or any Governmental Authority or any of Landlord’s insurers
requires or recommends any modifications and/or alterations be made or any
additional equipment be supplied in connection with the sprinkler system or fire
alarm and life-safety system serving the Building or Complex by reason of
Tenant’s business, any Alterations performed by Tenant or the location of the
partitions, Tenant’s Property, or other contents of the Premises, Landlord (to
the extent outside of the Premises) or Tenant (to the extent within the
Premises) shall make such modifications and/or Alterations, and supply such
additional equipment, in either case at Tenant’s expense.
ARTICLE 9
SUBORDINATION
Section 9.1 Subordination and Attornment.
          (a) Provided that the Mortgagee or Lessor under any Mortgages or
Superior Leases enters into a Subordination, Non-Disturbance and Attornment
Agreement substantially in the form of Exhibit H attached hereto and made a part
hereof, this Lease shall be subject and subordinate to all Mortgages and
Superior Leases and, at the request of such Mortgagee or Lessor, Tenant shall
attorn to any Mortgagee or Lessor, its successors in interest or any purchaser
in a foreclosure sale.
          (b) If a Lessor or Mortgagee or any other person or entity shall
succeed to the rights of Landlord under this Lease, whether through possession
or foreclosure action or the delivery of a new lease or deed, then at the
request of the successor landlord and upon such successor landlord’s written
agreement to accept Tenant’s attornment and to recognize Tenant’s interest under
this Lease, Tenant shall be deemed to have attorned to and recognized such
successor landlord as Landlord under this Lease. The provisions of this
Section 9.1 are self-operative and require no further instruments to give effect
hereto; provided, however, that Tenant shall promptly execute and deliver any
instrument that such successor landlord may reasonably request (i) evidencing
such attornment, and (ii) setting forth the terms and conditions of Tenant’s
tenancy. Upon such attornment this Lease shall continue in full force and effect
as a direct lease between such successor landlord and Tenant upon all of the
terms, conditions and covenants set forth in this Lease except that such
successor landlord shall not be
               (i) liable for any act or omission of Landlord (except to the
extent such act or omission continues beyond the date when such successor
landlord succeeds to Landlord’s interest and Tenant gives notice of such act or
omission);

14



--------------------------------------------------------------------------------



 



               (ii) subject to any defense, claim, counterclaim, set-off or
offset which Tenant may have against Landlord;
               (iii) bound by any prepayment of more than one month’s Rent to
any prior landlord;
               (iv) bound by any obligation to make any payment to Tenant which
was required to be made prior to the time such successor landlord succeeded to
Landlord’s interest;
               (v) bound by any obligation to perform any work or to make
improvements to the Premises except for (x) repairs and maintenance required to
be made by Landlord under this Lease, and (y) repairs to the Premises as a
result of damage by fire or other casualty or a partial condemnation pursuant to
the provisions of this Lease, but only to the extent that such repairs can
reasonably be made from the net proceeds of any insurance or condemnation
awards, respectively, actually made available to such successor landlord;
               (vi) bound by any modification, amendment or renewal of this
Lease made without the consent of such successor landlord or any previous Lessor
or Mortgagee under the Superior Lease or Mortgage in effect at the time of such
modification, amendment or renewal;
               (vii) liable for the repayment of any security deposit or
surrender of any letter of credit, unless and until such security deposit
actually is paid or such letter of credit is actually delivered to such
successor landlord; or
               (viii) liable for the payment of any unfunded tenant improvement
allowance, refurbishment allowance or similar obligation.
          (c) Tenant shall from time to time within 20 days of request from
Landlord execute and deliver any documents or instruments that may be reasonably
required by any Mortgagee or Lessor to confirm any subordination.
     Section 9.2 Mortgage or Superior Lease Defaults. Any Mortgagee may elect
that this Lease shall have priority over the Mortgage and, upon notification to
Tenant by such Mortgagee, this Lease shall be deemed to have priority over such
Mortgage, regardless of the date of this Lease.
     Section 9.3 Tenant’s Termination Right. As long as any Superior Lease or
Mortgage exists, Tenant shall not seek to terminate this Lease by reason of any
act or omission of Landlord until (a) Tenant shall have given notice of such act
or omission to all Lessors and/or Mortgagees, and (b) a reasonable period of
time (but not longer than any applicable period for cure provided to Landlord
hereunder plus sixty (60) days) shall have elapsed following the giving of
notice of such default and the expiration of any applicable notice or grace
periods (unless such act or omission is not capable of being remedied within a
reasonable period of time), during which period such Lessors and/or Mortgagees
shall have the right, but not the obligation, to remedy such act or omission and
thereafter diligently proceed to so remedy such act or omission. If any Lessor
or Mortgagee elects to remedy such act or omission of Landlord, Tenant shall not
seek to terminate this Lease so long as such Lessor or Mortgagee is proceeding
with reasonable diligence to affect such remedy.

15



--------------------------------------------------------------------------------



 



     Section 9.4 Provisions. The provisions of this Article 9 shall (a) inure to
the benefit of Landlord, any future owner of the Building, Complex or the Real
Property, Lessor or Mortgagee and any sublessor thereof and (b) apply
notwithstanding that, as a matter of law, this Lease may terminate upon the
termination of any such Superior Lease or Mortgage;
     Section 9.5 Future Condominium Declaration. This Lease and Tenant’s rights
hereunder are and will be subject and subordinate to any condominium
declaration, by-laws and other instruments (collectively, the “Declaration”)
which may be recorded regardless of the reason therefor, in order to subject the
Building or Complex to a condominium form of ownership pursuant to the Illinois
Condominium Property Act or any successor Requirement, provided that the
Declaration does not by its terms increase the Rent, change Tenant’s non-Rent
obligations or adversely affect Tenant’s rights under this Lease. At Landlord’s
request, and subject to the foregoing proviso, Tenant will execute and deliver
to Landlord an amendment of this Lease confirming such subordination and
modifying this Lease to conform to such condominium regime.
ARTICLE 10
SERVICES
     Section 10.1 Electricity. Landlord shall not furnish electricity, but shall
permit Tenant to make direct arrangements to obtain electricity from
Commonwealth Edison Company or another utility approved by Landlord, and shall
permit Landlord’s electric cables, circuits, riser lines, feeders and related
Building Systems to be used for such purpose, but only to the extent that:
(i) all such Building Systems are suitable, and the safe and lawful capacity
thereof is not exceeded, (ii) sufficient capacity remains at all times for other
existing and future tenants, as determined in Landlord’s discretion, and
(iii) Tenant uses only normal quantities and types of office equipment and
lighting in the Premises typical of average office use. Tenant shall make all
arrangements for metering and direct payment for such electricity with such
utility. Tenant shall pay for all electricity consumed in the Premises when due
(including electricity during janitorial or other service, during any
alterations or repairs, and for any special HVAC and lighting equipment serving
the Premises). Landlord shall exclude such electricity costs from Expenses
(except Landlord may elect from time to time to include electricity for
separately metered building standard overhead lights in Expenses, in lieu of
requiring payment by Tenant hereunder). Tenant’s connections, and installation
of new cables, circuits, feeders, meters or other equipment, shall be at
Tenant’s sole cost, and shall be subject to Landlord’s prior written approval
and the other provisions of Article 5 respecting Alterations, and the Rules and
Regulations respecting access to the utility closets.
     Section 10.2 Excess Electricity. Tenant shall at all times comply with the
rules and regulations of the utility company supplying electricity to the
Building or Complex. Tenant shall not use any electrical equipment, which, in
Landlord’s reasonable judgment, would exceed the capacity of the electrical
equipment serving the Premises. If Landlord determines that Tenant’s electrical
requirements necessitate installation of any additional risers, feeders or other
electrical distribution equipment (collectively, “Electrical Equipment”), or if
Tenant provides Landlord with evidence reasonably satisfactory to Landlord of
Tenant’s need for excess electricity and requests that additional Electrical
Equipment be installed, Landlord shall, at Tenant’s expense, install such
additional Electrical Equipment, provided that Landlord, in its sole judgment,
determines that (a) such installation is practicable and necessary, (b) such
additional Electrical Equipment is permissible under applicable Requirements,
and (c) the installation of such Electrical Equipment will not cause permanent
damage to the Building, Complex or the

16



--------------------------------------------------------------------------------



 



Premises, cause or create a hazardous condition, entail excessive or
unreasonable alterations, interfere with or limit electrical usage by other
tenants or occupants of the Building or Complex, or exceed the limits of the
switchgear or other facilities serving the Building or Complex, or require power
in excess of that available from the utility company serving the Building or
Complex.
     Section 10.3 Elevators. Landlord shall provide passenger elevator service
to the Premises 24 hours per day, 7 days per week; provided, however. Landlord
may limit passenger elevator service during times other than Ordinary Business
Hours. Landlord shall provide at least one freight elevator serving the
Premises, available upon Tenant’s prior request, on a nonexclusive “first come,
first serve” basis with other Building or Complex tenants, on all Business Days
from 7:00 a.m. to 3:30 p.m., which hours of operation are subject to change.
     Section 10.4 Heating. Ventilation and Air Conditioning. Landlord shall
furnish to the Premises heating, ventilation and air-conditioning (“HVAC”) in
accordance with the Design Standards set forth in Exhibit D during Ordinary
Business Hours. Landlord shall have access to all air-cooling, fan, ventilating
and machine rooms and electrical closets and all other mechanical installations
of Landlord (collectively, “Mechanical Installations”), and Tenant shall not
construct partitions or other obstructions which may interfere with Landlord’s
access thereto or the moving of Landlord’s equipment to and from the Mechanical
Installations. No Tenant Party shall at any time enter the Mechanical
Installations or tamper with, adjust, or otherwise affect such Mechanical
Installations. Landlord shall not be responsible if the HVAC System fails to
provide cooled or heated air, as the case may be, to the Premises in accordance
with the Design Standards by reason of (i) any equipment installed by, for or on
behalf of Tenant, which has an electrical load in excess of the average
electrical load and human occupancy factors for the HVAC System as designed, or
(ii) any rearrangement of partitioning or other Alterations made or performed
by, for or on behalf of Tenant. Tenant shall install, if missing, blinds or
shades on all windows, which blinds and shades shall be subject to Landlord’s
reasonable approval, and shall keep operable windows in the Premises closed, and
lower the blinds when necessary because of the sun’s position, whenever the HVAC
System is in operation or as and when required by any Requirement. Tenant shall
cooperate with Landlord and shall abide by the rules and regulations which
Landlord may reasonably prescribe for the proper functioning and protection of
the HVAC System.
     Section 10.5 Overtime Freight Elevators and HVAC. The Fixed Rent does not
include any charge to Tenant for the furnishing of any freight elevator service
or HVAC to the Premises during any periods other than as set forth in
Section 10.3 and Section 10.4 (“Overtime Periods”). If Tenant desires any such
services during Overtime Periods, Tenant shall deliver notice to the Building or
Complex office requesting such services at least 24 hours prior to the time
Tenant requests such services to be provided; provided, however, that Landlord
shall use reasonable efforts to arrange such service on such shorter notice as
Tenant shall provide. If Landlord furnishes freight elevator or HVAC service
during Overtime Periods, Tenant shall pay to Landlord the cost thereof at the
established rates from time to time for such services in the Building or
Complex, plus a fee equal to fifteen percent (15%) of such established rates,
along with Landlord’s reasonable out-of-pocket costs for architects, engineers,
consultants and other parties relating to such extra utilities or services, plus
a fee equal to fifteen percent (15%) of such out-of-pocket costs.
     Section 10.6 Cleaning. Landlord shall cause the Premises (excluding any
portions thereof used for the storage, preparation, service or consumption of
food or beverages, as an exhibition area or classroom, for storage, as a
shipping room, mail room or similar purposes, for

17



--------------------------------------------------------------------------------



 



private bathrooms, showers or exercise facilities, as a trading floor, or
primarily for operation of computer, data processing, reproduction, duplicating
or similar equipment) to be cleaned, substantially in accordance with the
standards set forth in Exhibit E. Any areas of the Premises which Landlord is
not required to clean hereunder or which require additional cleaning shall be
cleaned, at Tenant’s expense, by Landlord’s cleaning contractor, at rates which
shall be competitive with rates of other cleaning contractors providing
comparable services to Comparable Buildings. Landlord’s cleaning contractor and
its employees shall have access to the Premises at all times except between 8;00
a.m. and 5:30 p.m. on weekdays which are not Observed Holidays.
     Section 10.7 Water. Landlord shall provide water in the core lavatories on
each floor of the Building. If Tenant requires water for any additional
purposes, Tenant’ shall pay for the cost of bringing water to the Premises and
Landlord may install a meter to measure the water. Tenant shall pay the cost of
such installation, and for all maintenance, repairs and replacements thereto,
and for the reasonable charges of Landlord for the water consumed.
     Section 10.8 Refuse Removal. Landlord shall provide refuse removal services
at the Building for ordinary office refuse and rubbish. Tenant shall pay to
Landlord, Landlord’s reasonable charge for such removal to the extent that the
refuse generated by Tenant exceeds the refuse customarily generated by general
office tenants. Tenant shall not dispose of any refuse in the Common Areas, and
if Tenant does so, Tenant shall be liable for Landlord’s reasonable charge for
such removal.
     Section 10.9 Directory. The lobby shall contain a directory wherein the
Building’s tenants shall be listed. Tenant shall be entitled to a proportionate
share of such listings, based on the rentable square footage of the Premises.
     Section 10.10 Telecommunications. If Tenant requests that Landlord grant
access to the Building or Complex to a telecommunications service provider
designated by Tenant for purposes of providing telecommunications services to
Tenant, Landlord shall use its good faith efforts to respond to such request
within 7 days. Tenant acknowledges that nothing set forth in this Section 10.10
shall impose any affirmative obligation on Landlord to grant such request and
that Landlord, in Its sole discretion, shall have the right to determine which
telecommunications service providers shall have access to Building or Complex
facilities.
     Section 10.11 Service interruptions. Landlord reserves the right to suspend
any service when necessary, by reason of Unavoidable Delays, accidents or
emergencies, or for any Work of Improvement which, in Landlord’s reasonable
judgment, is necessary or appropriate, until such Unavoidable Delay, accident or
emergency shall cease or such Work of Improvement is completed and, except as
expressly provided in Section 6.3 above, or in this Section 10.11, Landlord
shall not be liable for any interruption, curtailment or failure to supply
services. Landlord shall use reasonable efforts to minimize interference with
Tenant’s use and occupancy of the Premises as a result of any such interruption,
curtailment or failure of or defect in such service, or change in the supply,
character and/or quantity of, electrical service, and to restore any such
services, remedy such situation and minimize any interference with Tenant’s
business. The exercise of any such right or the occurrence of any such failure
by Landlord shall not constitute an actual or constructive eviction, in whole or
in part, entitle Tenant to any compensation, abatement or diminution of Rent,
relieve Tenant from any of its obligations under this Lease, or impose any
liability upon Landlord or any Indemnified Party by reason of inconvenience to
Tenant, or interruption of Tenant’s business, or otherwise. Except as otherwise
expressly provided herein, Landlord shall not be liable in any way to Tenant for
any

18



--------------------------------------------------------------------------------



 



failure, defect or interruption of, or change in the supply, character and/or
quantity of, electric service furnished to the Premises for any reason except if
attributable to the gross negligence or willful misconduct of Landlord or any of
the Landlord Parties. If any service or utility to the Premises should become
unavailable (i) due to the negligence or willful misconduct of Landlord or any
of the Landlord Parties for a period in excess of twenty-four (24) consecutive
hours or (ii) for any other reason for a period in excess of six (6) consecutive
Business Days, and Tenant, in its reasonable business judgment, elects to close
the Premises as a result thereof, all Rent and other charges shall abate from
the commencement of said unavailability of such service or utility until such
time as said service or utility is restored to the Premises and Tenant is
reasonably able to operate its business within the Premises.
     Section 10.12 Additional Services. Any service requested of Landlord by
Tenant (a) not specifically required to be provided by Landlord as set forth in
this Lease or (b) beyond the regular scope or hours of such service required to
be provided by Landlord as set forth in this Lease shall be provided by Landlord
at the established rates from time to time for such services in the Building or
Complex, plus a fee equal to fifteen percent (15%) of such established rates,
along with Landlord’s out-of-pocket costs for architects, engineers, consultants
and other parties relating to such extra services, plus a fee equal to fifteen
percent (15%) of such out-of-pocket costs.
ARTICLE 11
INSURANCE; PROPERTY LOSS OR DAMAGE
Section 11.1 Tenant’s Insurance.
          (a) Tenant, at its expense, shall obtain and keep in full force and
effect during the Term:
               (i) a policy of commercial general liability insurance on an
occurrence basis against claims for personal injury, bodily injury, death and/or
property damage occurring in or about the Building, under which Tenant is named
as the insured and Landlord, Landlord’s Agent and any Lessors and any Mortgagees
whose names have been furnished to Tenant are named as additional insureds (the
“Insured Parties”). Such insurance shall provide primary coverage without
contribution from any other insurance carried by or for the benefit of the
Insured Parties, and Tenant shall obtain blanket broad-form contractual
liability coverage to insure its indemnity obligations set forth in Article 25.
The minimum limits of liability applying exclusively to the Premises shall be a
combined single limit with respect to each occurrence in an amount of not less
than $3,000,000; provided, however, that Landlord shall retain the right to
require Tenant to increase such coverage from time to time to that amount of
insurance which in Landlord’s reasonable judgment is then being customarily
required by landlords for similar office space in Comparable Buildings. The self
insured retention for such policy shall not exceed $10,000. Tenant may satisfy
the limits of liability required herein with a combination of umbrella and/or
excess policies of insurance, provided that such policies comply with all of the
provisions hereof (including, without limitation, with respect to scope of
coverage and naming of the Insured Parties);
               (ii) insurance against loss or damage by fire, and such other
risks and hazards as are insurable under then available standard forms of
“Special Form Causes of Loss” or “All Risk” property insurance policies,
insuring Tenant’s Property and all Alterations and improvements to the Premises
(including the Initial Installations) to the extent such Alterations

19



--------------------------------------------------------------------------------



 



and improvements exceed the cost of the improvements typically performed in
connection with the initial occupancy of tenants in the Building (“Building
Standard Installations”), for the full insurable value thereof or replacement
cost thereof, having a deductible amount, if any, not in excess of $25,000;
               (iii) during the performance of any Alteration, until completion
thereof, Builder’s Risk insurance on an “all risk” basis and on a completed
value form including a Permission to Complete and Occupy endorsement, for full
replacement value covering the interest of Landlord and Tenant (and their
respective contractors and subcontractors) in all work incorporated in the
Building and all materials and equipment in or about the Premises;
               (iv) Workers’ Compensation Insurance, as required by law;
               (v) Business Interruption Insurance covering a minimum of one
year of anticipated gross income;
               (vi) if the Building, Complex or Real Property includes a parking
garage or surface parking lot that is utilized by Tenant, Commercial Automobile
Liability Insurance for any owned, non-owned or hired vehicles with a combined
single limit with respect to each occurrence in an amount of not less than
$1,000,000; and
               (vii) such other insurance in such amounts as the insured Parties
may reasonably require from time to time.
          (b) All insurance required to be carried by Tenant (i) shall contain a
provision that (x) no act or omission of Tenant shall affect or limit the
obligation of the insurance company to pay the amount of any loss sustained, and
(y) shall be noncancellable and/or no material change in coverage shall be made
thereto unless the Insured Parties receive 30 days’ prior notice of the same, by
certified mail, return receipt requested, and (ii) shall be effected under valid
and enforceable policies issued by reputable insurers admitted to do business in
the State of Illinois and rated in Best’s Insurance Guide, or any successor
thereto as having a “Best’s Rating” of “A-” or better and a “Financial Size
Category” of at least “X” or better, or, if such ratings are not then in effect,
the equivalent thereof or such other financial rating as Landlord may at any
time consider appropriate.
          (c) On or prior to the Commencement Date, Tenant shall deliver to
Landlord appropriate policies of insurance, including evidence of waivers of
subrogation required to be carried pursuant to this Article 11 and that the
Insured Parties are named as additional insured’s (the “Policies”), Evidence of
each renewal or replacement of the Policies shall be delivered by Tenant to
Landlord at least 10 days prior to the expiration of the Policies. In lieu of
the Policies, Tenant may deliver to Landlord a certification from Tenant’s
insurance company, on the form currently designated “Accord 27” (Evidence of
Property Insurance) and “Accord 25-S” (Certificate of Liability Insurance), or
the equivalent, provided that attached thereto is an endorsement to Tenant’s
commercial general liability policy naming the Insured Parties as additional
insured’s, which endorsement is at least as broad as ISO policy form “CG 20 11
Additional Insured - Managers or Lessors of Premises” (pre-1999 edition) and
which endorsement expressly provides coverage for the negligence of the
additional insured’s, which certification shall be binding on Tenant’s insurance
company, and which shall expressly provide that such certification (i) conveys
to the Insured Parties all the rights and privileges afforded under the Policies
as primary insurance, and (ii) contains an unconditional obligation of the
insurance company to advise all Insured Parties in writing by certified mail,
return receipt requested, at

20



--------------------------------------------------------------------------------



 



least 30 days in advance of any termination or change to the Policies that would
affect the interest of any of the Insured Parties.
     Section 11.2 Waiver of Subrogation. Landlord and Tenant shall each procure
an appropriate clause in or endorsement to any property insurance covering the
Real Property and personal property, fixtures and equipment located therein,
wherein the insurer waives subrogation or consents to a waiver of right of
recovery, and Landlord and Tenant agree not to make any claim against, or seek
to recover from, the other for any loss or damage to its property or the
property of others resulting from fire or other hazards. Tenant acknowledges
that Landlord shall not carry insurance on, and shall not be responsible for,
(i) damage to any Above Building Standard Installations, (ii) Tenant’s Property,
and (iii) any loss suffered by Tenant due to interruption of Tenant’s business.
     Section 11.3 Restoration.
          (a) If the Premises are damaged by fire or other casualty, or if the
Building is damaged such that Tenant is deprived of reasonable access to the
Premises, the damage shall be repaired by Landlord, to substantially the
condition of the Premises prior to the damage, subject to the provisions of any
Mortgage or Superior Lease, but Landlord shall have no obligation to repair or
restore (i) Tenant’s Property or (ii) except as provided in Section 11.3(b), any
Alterations or improvements to the Premises to the extent such Alterations or
improvements exceed Building Standard installations (“Above Building Standard
Installations”). So long as Tenant is not in default beyond applicable grace or
notice provisions in the payment or performance of its obligations under this
Section 11.3, and provided Tenant timely delivers to Landlord either Tenant’s
Restoration Payment (as hereinafter defined) or the Restoration Security (as
hereinafter defined) or Tenant expressly waives any obligation of Landlord to
repair or restore any of Tenant’s Above Building Standard Installations, then
until the restoration of the Premises is Substantially Completed or would have
been Substantially Completed but for Tenant Delay, Fixed Rent, Tenant’s Tax
Payment and Tenant’s Operating Payment shall be reduced in the proportion by
which the area of the part of the Premises which is not usable (or accessible )
and is not used by Tenant bears to the total area of the Premises.
          (b) As a condition precedent to Landlord’s obligation to repair or
restore any Above Building Standard Installations, Tenant shall (i) pay to
Landlord upon demand a sum (“Tenant’s Restoration Payment”) equal to the amount,
if any, by which (A) the cost, as estimated by a reputable independent
contractor designated by Landlord, of repairing and restoring all Alterations
and Initial Installations in the Premises to their condition prior to the
damage, exceeds (B) the cost of restoring the Premises with Building Standard
Installations, or (ii) furnish to Landlord security (the “Restoration Security”)
in form and amount reasonably acceptable to Landlord to secure Tenant’s
obligation to pay all costs in excess of restoring the Premises with Building
Standard Installations. If Tenant shall fail to deliver to Landlord either
(1) Tenant’s Restoration Payment or the Restoration Security, as applicable, or
(2) a waiver by Tenant, in form satisfactory to Landlord, of all of Landlord’s
obligations to repair or restore any of the Above Building Standard
Installations, in either case within 30 days after Landlord’s demand therefor,
Landlord shall have no obligation to restore any Above Building Standard
Installations and Tenant’s abatement of Fixed Rent, Tenant’s Tax Payment and
Tenant’s Operating Payment shall cease when the restoration of the Premises
(other than any Above Building Standard Installations) is Substantially
Complete.
     Section 11.4 Landlord’s Termination Right. Notwithstanding anything to the
contrary contained in Section 11.3, (a) if the Premises are totally damaged or
are rendered wholly

21



--------------------------------------------------------------------------------



 



untenantable, (b) if the Building shall be so damaged that, in Landlord’s
reasonable opinion, substantial alteration, demolition, or reconstruction of the
Building shall be required (whether or not the Premises are so damaged or
rendered untenantable), (c) if any Mortgagee shall require that the insurance
proceeds or any portion thereof be used to retire the Mortgage debt or any
Lessor shall terminate the Superior Lease, as the case may be, or (d) if the
damage is not fully covered, except for deductible amounts, by Landlord’s
insurance policies, then in any of such events, Landlord may, not later than
60 days following the date of the damage, terminate this Lease by notice to
Tenant. If this Lease is so terminated, (a) the Term shall expire upon the 30th
day after such notice is given, (b) Tenant shall vacate the Premises and
surrender the same to Landlord, (c) Tenant’s liability for Rent shall cease as
of the date of the damage, and (d) any prepaid Rent for any period after the
date of the damage shall be refunded by Landlord to Tenant.
     Section 11.5 Tenant’s Termination Right. If the Premises are damaged or if
the Building shall be so damaged that Tenant is deprived of reasonable access to
the Premises, and if Landlord does not elect to terminate the Lease pursuant to
Section 11.4, Landlord shall, within 60 days following the date of the damage,
cause a contractor or architect selected by Landlord to give notice (the
“Restoration Notice”) to Tenant of the date by which such contractor or
architect estimates the restoration of the Premises (excluding any Above
Building Standard Installations) shall be Substantially Completed. If (i) such
date, as set forth in the Restoration Notice, is more than 12 months from the
date of such damage, then Tenant shall have the right to terminate this Lease by
giving notice to Landlord not later than 30 days following delivery of the
Restoration Notice to Tenant or (ii) Landlord fails to Substantially Complete
the repair or restoration of the Premises within 120% of the number of days set
forth in the Restoration Notice, then Tenant, upon not less than 30 days’ prior
written notice, may elect to terminate this Lease (either such notice in (i) or
(ii) a “Termination Notice”). If Tenant delivers a Termination Notice, this
Lease shall be deemed to have terminated as of the date of the giving of the
Termination Notice, in the manner set forth in the second sentence of
Section 11.4; provided, however, than in the case of a Termination Notice
delivered pursuant to clause (ii) above, such Termination Notice shall be null
and void if Landlord Substantially Completes such repair or restoration within
such 30-day period.
     Section 11.6 Final 18 Months. Notwithstanding anything to the contrary in
this Article 11, if any damage during the final 18 months of the Term renders
the Premises wholly untenantable, either Landlord or Tenant may terminate this
Lease by notice to the other party within 30 days after the occurrence of such
damage and this Lease shall expire on the 30th day after the date of such
notice. For purposes of this Section 11.6, the Premises shall be deemed wholly
untenantable if Tenant shall be precluded from using more than 50% of the
Premises for the conduct of its business and Tenant’s inability to so use the
Premises is reasonably expected to continue for more than 90 days.
     Section 11.7 Landlord’s Liability. Any Building or Complex employee to whom
any property shall be entrusted by or on behalf of Tenant shall be deemed to be
acting as Tenant’s agent with respect to such property and neither Landlord nor
its agents shall be liable for any damage to such property, or for the loss of
or damage to any property of Tenant by theft or otherwise. None of the Insured
Parties shall be liable for any injury or damage to persons or property or
interruption of Tenant’s business resulting from fire or other casualty, any
damage caused by other tenants or persons in the Building or Complex, or by
construction of any private, public or quasi-public work, or any latent defect
in the Premises, in the Building or Complex (except that Landlord shall be
required to repair the same to the extent provided in Article 6). No penalty
shall accrue for delays which may arise by reason of adjustment of

22



--------------------------------------------------------------------------------



 



casually insurance on the part of Landlord or Tenant, or for any Unavoidable
Delays arising from any repair or restoration of any portion of the Building or
Complex, provided that Landlord shall use reasonable efforts to minimize
interference with Tenant’s use and occupancy of the Premises during the
performance of any such repair or restoration.
     Section 11.8 Landlord’s Insurance. Landlord shall maintain the following
insurance (“Landlord’s Insurance”), the premiums of which will be included in
Operating Expenses: (1) Commercial General Liability Insurance applicable to the
Real Property, Building and Common Areas providing, on an occurrence basis, a
minimum combined single limit of at least $5,000,000.00; (2) all Risk Property
insurance on the Building at replacement cost value with a deductible not to
exceed $100,000.00; (3) Worker’s Compensation insurance as required by the State
of Illinois and in amounts as may be required by applicable statute; and
(4) Employer’s Liability Coverage of at least $1,000,000.00 per occurrence.
ARTICLE 12
EMINENT DOMAIN
     Section 12.1 Taking.
          (a) Total Taking. If all or substantially all of the Real Property,
the Building or the Premises shall be acquired or condemned for any public or
quasi-public purpose (a “Taking”), this Lease shall terminate and the Term shall
end as of the date of the vesting of title and Rent shall be prorated and
adjusted as of such date.
          (b) Partial Taking. Upon a Taking of only a part of the Real Property,
the Building or the Premises then, except as hereinafter provided in this
Article 12, this Lease shall continue in full force and effect, provided that
from and after the date of the vesting of title, Fixed Rent and Tenant’s
Proportionate Share shall be modified to reflect the reduction of the Premises
and/or the Building as a result of such Taking.
          (c) Landlord’s Termination Right. Whether or not the Premises are
affected, Landlord may, by notice to Tenant, within 60 days following the date
upon which Landlord receives notice of the Taking of all or a portion of the
Real Property, the Building or the Premises, terminate this Lease. Landlord
agrees that it will not discriminate against Tenant vis a vis other tenants in
the Building with similar premises in electing to terminate this Lease.
          (d) Tenant’s Termination Right. If the part of the Real Property so
Taken contains more than 20% of the total area of the Premises occupied by
Tenant immediately prior to such Taking, or if, by reason of such Taking, Tenant
no longer has reasonable means of access to the Premises or the remaining
portion of the Premises is no longer reasonably suitable for the conduct of
Tenant’s business therein, Tenant may terminate this Lease by notice to Landlord
given within 60 days following the date upon which Tenant is given notice of
such Taking. If Tenant so notifies Landlord, this Lease shall end and expire
upon the 30th day following the giving of such notice. If a part of the Premises
shall be so Taken and this Lease is not terminated in accordance with this
Section 12.1 Landlord, without being required to spend more than it collects as
an award, shall, subject to the provisions of any Mortgage or Superior Lease,
restore that part of the Premises not so Taken to a self-contained rental unit
substantially equivalent (with respect to character, quality, appearance and
services) to that which existed immediately prior to such Taking, excluding
Tenant’s Property and any Above Building Standard Installations.

23



--------------------------------------------------------------------------------



 



          (e) Apportionment of Rent. Upon any termination of this Lease pursuant
to the provisions of this Article 12, Rent shall be apportioned as of, and shall
be paid or refunded up to and including, the date of such termination.
     Section 12.2 Awards. Upon any Taking, Landlord shall receive the entire
award for any such Taking, and Tenant shall have no claim against Landlord or
the condemning authority for the value of any unexpired portion of the Term or
Tenant’s Alterations; and Tenant hereby assigns to Landlord all of its right in
and to such award. Nothing contained in this Article 12 shall be deemed to
prevent Tenant from making a separate claim in any condemnation proceedings for
the then value of any Tenant’s Property or Above Building Standard Installations
included in such Taking and for any moving expenses, provided any such award is
in addition to, and does not result in a reduction of, the award made to
Landlord.
     Section 12.3 Temporary Taking. If all or any part of the Premises is Taken
temporarily during the Term for any public or quasi-public use or purpose,
Tenant shall give prompt notice to Landlord and the Term shall not be reduced or
affected in any way and Tenant shall continue to pay all Rent payable by Tenant
without reduction or abatement and to perform all of its other obligations under
this Lease, except to the extent prevented from doing so by the condemning
authority, and Tenant shall be entitled to receive any award or payment from the
condemning authority for such use, which shall be received, held and applied by
Tenant as a trust fund for payment of the Rent falling due.
ARTICLE 13
ASSIGNMENT AND SUBLETTING
     Section 13.1 Consent Requirements.
          (a) No Transfers. Except as expressly set forth herein, Tenant shall
not assign, mortgage, pledge, encumber, or otherwise transfer this Lease,
whether by operation of law or otherwise, and shall not sublet, or permit, or
suffer the Premises or any part thereof to be used or occupied by others
(whether for desk space, mailing privileges or otherwise), without Landlord’s
prior consent in each instance. Any assignment, sublease, mortgage, pledge,
encumbrance or transfer in contravention of the provisions of this Article 13
shall be void and shall constitute an Event of Default.
          (b) Collection of Rent. If, without Landlord’s consent, this Lease is
assigned, or any part of the Premises is sublet or occupied by anyone other than
Tenant or this Lease is encumbered (by operation of law or otherwise), Landlord
may collect rent from the assignee, subtenant or occupant, and apply the net
amount collected to the Rent herein reserved. No such collection shall be deemed
a waiver of the provisions of this Article 13, an acceptance of the assignee,
subtenant or occupant as tenant, or a release of Tenant from the performance of
Tenant’s covenants hereunder, and in all cases Tenant shall remain fully liable
for its obligations under this Lease.
          (c) Further Assignment/Subletting. Landlord’s consent to any
assignment or subletting shall not relieve Tenant from the obligation to obtain
Landlord’s consent to any further assignment or subletting. In no event shall
any permitted subtenant assign or encumber its sublease or further sublet any
portion of its sublet space, or otherwise suffer or permit any portion of the
sublet space to be used or occupied by others without Landlord’s prior consent,
which consent shall not be unreasonably withheld or delayed.

24



--------------------------------------------------------------------------------



 



     Section 13.2 Tenant’s Notice. If Tenant desires to assign this Lease or
sublet all or any portion of the Premises (sometimes referred to herein as a
“Transfer”), Tenant shall give notice thereof to Landlord, which shall be
accompanied by (a) with respect to an assignment of this Lease, the date Tenant
desires the assignment to be effective, and (b) with respect to a sublet of all
or a part of the Premises, a description of the portion of the Premises to be
sublet, the commencement date of such sublease and the rent per rentable square
foot Tenant will ask for such portion of the Premises (“Tenant’s Asking Rate”).
Such notice shall be deemed an irrevocable offer from Tenant to Landlord of the
right, at Landlord’s option, (1) to terminate this Lease with respect to such
space as Tenant proposes to sublease (the “Partial Space”), upon the terms and
conditions hereinafter set forth, or (2) if the proposed transaction is an
assignment of this Lease or a subletting of 50% or more of the rentable square
footage of the Premises, to terminate this Lease with respect to the entire
Premises. Such option may be exercised by notice from Landlord to Tenant within
30 days after delivery of Tenant’s notice. If Landlord exercises its option to
terminate this Lease with respect to all or a portion of the Premises, (a) this
Lease shall end and expire with respect to all or a portion of the Premises, as
the case may be, on the date that such assignment or sublease was to commence,
provided that such date is in no event earlier than 90 days after the date of
the above notice unless Landlord agrees to such earlier date, (b) Rent shall be
apportioned, paid or refunded as of such date, (c) Tenant, upon Landlord’s
request, shall enter into an amendment of this Lease ratifying and confirming
such total or partial termination, and setting forth any appropriate
modifications to the terms and provisions hereof, and (d) Landlord shall be free
to lease the Premises (or any part thereof) to Tenant’s prospective assignee or
subtenant or to any other party. Tenant shall pay all costs to make the Partial
Space a self-contained rental unit and to install any required Building
corridors.
     Section 13.3 Intentionally Omitted.
     Section 13.4 Conditions to Assignment/Subletting.
          (a) If Landlord does not exercise either of Landlord’s options
provided under Sections 13.2 and 13.3, and provided that no Event of Default
then exists, Landlord’s consent to the proposed assignment or subletting shall
not be unreasonably withheld or delayed. Such consent shall be granted or denied
within 15 Business Days after delivery to Landlord of (i) a true and complete
statement reasonably detailing the identity of the proposed assignee or
subtenant (“Transferee”), the nature of its business and its proposed use of the
Premises, (ii) current financial information with respect to the Transferee,
including its most recent financial statements, (iii) all of the terms of the
proposed Transfer and the consideration therefor, together with a copy of all
existing executed and/or proposed documentation pertaining to the proposed
Transfer, including all existing operative documents to be executed to evidence
such Transfer or the agreements incidental or related to such Transfer, and
(iv) any other information Landlord may reasonably request. The factors Landlord
may consider in determining whether to grant or withhold consent shall include,
but not be limited to, the following:
               (i) the Transferee is engaged in a business or activity, and the
Premises will be used in a manner, which (1) is in keeping with the then
standards of the Building and Complex, (2) is for the Permitted Uses, and
(3) does not violate any restrictions set forth in this Lease, any Mortgage or
Superior Lease or any negative covenant as to use of the Premises other than for
the Permitted Use required by any other lease in the Building or Complex;

25



--------------------------------------------------------------------------------



 



               (ii) the Transferee is reputable with sufficient financial means
to perform all of its obligations under this Lease or the sublease, as the case
may be;
               (iii) the Transferee is not then an occupant of the Building or
Complex;
               (iv) the Transferee is not a person or entity (or affiliate of a
person or entity) with whom Landlord is then or has been within the prior
3 months negotiating a letter of intent in connection with the rental of
comparable space in the Building or Complex;
               (v) whether the granting of such consent shall result in there
being more than 2 subtenants in each floor of the Premises;
               (vi) the proposed Transfer is either a sublease or a
non-collateral complete assignment;
               (vii) the proposed Transfer would not cause Landlord to be in
violation of any Requirements or any other lease, Mortgage, Superior Lease or
agreement to which Landlord is a party and would not give a tenant of the Real
Property a right to cancel its lease; and
               (viii) the Transferee shall not be either a governmental agency
or an instrumentality thereof, nor shall the Transferee be entitled, directly or
indirectly, to diplomatic or sovereign immunity, regardless of whether the
Transferee agrees to waive such diplomatic or sovereign immunity, and shall be
subject to the service of process in, and the jurisdiction of the courts of, the
County of Cook and State of Illinois.
          The parties hereby agree, without limitation as to other reasonable
grounds for withholding consent, that it shall be reasonable under this Lease
and under applicable law for Landlord to withhold consent to any proposed
Transfer based upon failure of any of the foregoing criteria.
          (b) With respect to each and every subletting and/or assignment
approved by Landlord under the provisions of this Lease:
               (i) the form of the proposed assignment or sublease shall be
reasonably satisfactory to Landlord;
               (ii) no sublease shall be for a term ending later than one day
prior to the Expiration Date;
               (iii) no Transferee shall take possession of any part of the
Premises until an executed counterpart of such sublease or assignment has been
delivered to Landlord and approved by Landlord as provided in Section 13.4(a);
               (iv) if an Event of Default occurs prior to the effective date of
such assignment or subletting, then Landlord’s consent thereto, if previously
granted, shall be immediately deemed revoked without further notice to Tenant,
and if such assignment or subletting would have been permitted without
Landlord’s consent pursuant to Section 13.8, such permission shall be void and
without force and effect, and in either such case, any such assignment or
subletting shall constitute a further Event of Default hereunder; and

26



--------------------------------------------------------------------------------



 



               (v) Tenant shall, upon demand, reimburse Landlord for all
reasonable out-of-pocket expenses incurred by Landlord in connection with such
assignment or sublease, including any investigations as to the acceptability of
the Transferee and all legal costs reasonably incurred in connection with the
granting of any requested consent; and
               (vi) each sublease shall be subject and subordinate to this Lease
and to the matters to which this Lease is or shall be subordinate; and Tenant
and each Transferee shall be deemed to have agreed that upon the occurrence and
during the continuation of an Event of Default hereunder, Tenant has hereby
assigned to Landlord, and Landlord may, at its option, accept such assignment
of, all right, title and interest of Tenant as sublandlord under such sublease,
together with all modifications, extensions and renewals thereof then in effect
and such Transferee shall, at Landlord’s option, attorn to Landlord pursuant to
the then executory provisions of such sublease, except that Landlord shall not
be (A) liable for any previous act or omission of Tenant under such sublease,
(B) subject to any counterclaim, offset or defense not expressly provided in
such sublease or which theretofore accrued to such Transferee against Tenant,
(C) bound by any previous modification of such sublease not consented to by
Landlord or by any prepayment of more than one month’s rent, (D) bound to return
such Transferee’s security deposit, if any, except to the extent Landlord shall
receive actual possession of such deposit and such Transferee shall be entitled
to the return of all or any portion of such deposit under the terms of its
sublease, or (E) obligated to make any payment to or on behalf of such
Transferee, or to perform any work in the sublet space or the Building, or in
any way to prepare the subleased space for occupancy, beyond Landlord’s
obligations under this Lease. The provisions of this Section 13.4{b)(v) shall be
self-operative, and no further instrument shall be required to give effect to
this provision, provided that the Transferee shall execute and deliver to
Landlord any instruments Landlord may reasonably request to evidence and confirm
such subordination and attornment
     Section 13.5 Binding on Tenant; Indemnification of Landlord.
Notwithstanding any assignment or subletting or any acceptance of rent by
Landlord from any Transferee, Tenant and any guarantor shall remain fully liable
for the payment of all Rent due and for the performance of all the covenants,
terms and conditions contained in this Lease on Tenant’s part to be observed and
performed, and any default under any term, covenant or condition of this Lease
by any Transferee or anyone claiming under or through any Transferee shall be
deemed to be a default under this Lease by Tenant. Tenant shall indemnify,
defend, protect and hold harmless Landlord from and against any and all Losses
resulting from any claims that may be made against Landlord by the Transferee or
anyone claiming under or through any Transferee or by any brokers or other
persons or entities claiming a commission or similar compensation in connection
with the proposed assignment or sublease, irrespective of whether Landlord shall
give or decline to give its consent to any proposed assignment or sublease, or
if Landlord shall exercise any of its options under this Article 13.
     Section 13.6 Tenant’s Failure to Complete. If Landlord consents to a
proposed assignment or sublease and Tenant fails to execute and deliver to
Landlord such assignment or sublease within 90 days after the giving of such
consent, or the amount of space subject to any such sublease varies by more than
10% from that specified in the notice given by Tenant to Landlord pursuant to
Section 13.2, or the net effective rent payable under such sublease is less than
95% of Tenant’s Asking Rate, or if there are any changes in the terms and
conditions of the proposed assignment or sublease such that Landlord would
initially have been entitled to refuse its consent to such Transfer under this
Article 13, then Tenant shall again comply with all of the provisions and
conditions of Sections 13.2 and 13.4 before assigning this Lease or subletting
all or part of the Premises.

27



--------------------------------------------------------------------------------



 



     Section 13.7 Profits. If Tenant enters into any assignment or sublease
permitted hereunder or consented to by Landlord, Tenant shall, within 60 days of
Landlord’s consent to such assignment or sublease (or if such assignment or
sublease is permitted hereunder without Landlord’s prior consent, within 60 days
of the effective date of such assignment or sublease), deliver to Landlord a
list of Tenant’s reasonable third-party brokerage fees, legal fees and
architectural fees paid or to be paid in connection with such transaction and,
in the case of any sublease, any actual costs incurred by Tenant in separately
demising the sublet space (collectively, “Transaction Costs”), together with a
list of all of Tenant’s Property to be transferred to such Transferee. The
Transaction Costs shall be amortized, on a straight-line basis, over the term of
any sublease. Tenant shall deliver to Landlord evidence of the payment of such
Transaction Costs promptly after the same are paid. In consideration of such
assignment or subletting, Tenant shall pay to Landlord:
          (a) In the case of an assignment, on the effective date of the
assignment, 50% of all sums and other consideration paid to Tenant by the
Transferee for or by reason of such assignment (including key money, bonus money
and any sums paid for services rendered by Tenant to the Transferee in excess of
fair market value for such services and sums paid for the sale or rental of
Tenant’s Property, less the then fair market or rental value thereof, as
reasonably determined by Landlord) after first deducting the Transaction Costs;
or
          (b) In the case of a sublease, 50% of any consideration payable under
the sublease to Tenant by the Transferee which exceeds on a per square foot
basis the Fixed Rent, Tenant’s Tax Payment and Tenant’s Operating Payment
accruing during the term of the sublease in respect of the sublet space
(together with any sums paid for services rendered by Tenant to the Transferee
in excess of fair market value for such services and sums paid for the sale or
rental of Tenant’s Property, less the then fair market or rental value thereof,
as reasonably determined by Landlord) after first deducting the monthly
amortized amount of Transaction Costs. The sums payable under this clause shall
be paid by Tenant to Landlord monthly as and when paid by the subtenant to
Tenant.
     The amount payable under this Section 13.7 with respect to any particular
Transfer is sometimes referred to herein as the “Transfer Premium.” Landlord or
its authorized representatives shall have the right at all reasonable times to
audit the books, records and papers of Tenant relating to any Transfer, and
shall have the right to make copies thereof. If the Transfer Premium respecting
any Transfer shall be found understated, such event shall, at Landlord’s option,
be deemed to be an Event of Default (as such term is defined in Section 15.1
below) and Tenant shall, within thirty (30) days after demand, pay the
deficiency, and if understated by more than two percent (2%), Tenant shall pay
Landlord’s costs of such audit.
     Section 13.8 Transfers.
          (a) Related Entities. If Tenant is a legal entity, the transfer (by
one or more transfers), directly or indirectly, by operation of law or
otherwise, of a majority of the stock or other beneficial ownership interest in
Tenant or of all or substantially all of the assets of Tenant (collectively,
“Ownership Interests”) shall be deemed a voluntary assignment of this Lease;
provided, however, that the provisions of this Article 13 shall not apply to the
transfer of Ownership Interests in Tenant if and so long as Tenant is publicly
traded on a nationally recognized stock exchange. For purposes of this Article
the term “transfers” shall be deemed to include (x) the issuance of new
Ownership Interests which results in a majority of the Ownership Interests in
Tenant being held by a person or entity which does not hold a majority of the
Ownership interests in Tenant on the Effective Date (y) the sale, mortgage,
hypothecation or

28



--------------------------------------------------------------------------------



 



pledge of more than an aggregate of fifty percent (50%) of Tenant’s net assets,
and (z) except as provided below, the sale or transfer of all or substantially
all of the assets of Tenant in one or more transactions or the merger,
consolidation or conversion of Tenant into or with another business entity. The
provisions of Section 13.1 shall not apply to transactions with a business
entity into or with which Tenant is merged, consolidated or converted or to
which all or substantially all of Tenant’s assets are transferred so long as
(i) such transfer was made for a legitimate independent business purpose and not
for the purpose of transferring this Lease, (ii) the successor to Tenant has a
tangible net worth computed in accordance with generally accepted accounting
principles consistently applied (and excluding goodwill, organization costs and
other intangible assets) that is sufficient to meet the obligations of Tenant
under this Lease and is at least equal to the net worth of Tenant
(1) immediately prior to such merger, consolidation, conversion or transfer, or
(2) on the Effective Date, whichever is greater, (iii) proof satisfactory to
Landlord of such net worth is delivered to Landlord at least 10 days prior to
the effective date of any such transaction, (iv) any such transfer shall be
subject and subordinate to all of the terms and provisions of this Lease, and
the transferee shall assume, in a written document reasonably satisfactory to
Landlord and delivered to Landlord upon or prior to the effective date of such
transfer, all the obligations of Tenant under this Lease, (v) Tenant and any
guarantor shall remain fully liable for all obligations to be performed by
Tenant under this Lease, and (vi) such transfer does not cause Landlord to be in
default under any existing lease at the Real Property. Tenant may also, upon
prior notice to Landlord, permit any business entity which controls, is
controlled by, or is under common control with the original Tenant (a “Related
Entity”) to sublet all or part of the Premises or assume this Lease for any
Permitted Uses, provided the Related Entity is in Landlord’s reasonable judgment
of a character and engaged in a business which is in keeping with the standards
for the Building and for so long as such entity remains a Related Entity. Such
sublease shall not be deemed to vest in any such Related Entity any right or
interest in this Lease nor shall such sublease or any assignment relieve,
release, impair or discharge any of Tenant’s obligations hereunder. For the
purposes hereof, “control” shall be deemed to mean ownership of not less than
50% of all of the Ownership Interests of such corporation or other business
entity. Notwithstanding the foregoing, Tenant shall have no right to assign this
Lease or sublease all or any portion of the Premises without Landlord’s consent
pursuant to this Section 13.8 if Tenant is not the initial Tenant herein named
or a person or entity who acquired Tenant’s interest in this Lease in a
transaction approved by Landlord, or if an Event of Default by Tenant exists
under this Lease.
          (b) Applicability. The limitations set forth in this Section 13.8
shall apply to Transferee(s) and guarantor(s) of this Lease, if any, and any
transfer by any such entity in violation of this Section 13.8 shall be a
transfer in violation of Section 13.1.
          (c) Modifications, Takeover Agreements. Any modification, amendment or
extension of a sublease and/or any other agreement by which a landlord of a
building other than the Building or its affiliate agrees to assume the
obligations of Tenant under this Lease shall be deemed a sublease for the
purposes of Section 13.1 hereof.
     Section 13.9 Assumption of Obligations. No assignment or transfer shall be
effective unless and until the Transferee executes, acknowledges and delivers to
Landlord an agreement in form and substance reasonably satisfactory to Landlord
whereby the Transferee (a) assumes Tenant’s obligations under this Lease and
(b) agrees that, notwithstanding such assignment or transfer, the provisions of
Section 13.1 hereof shall be binding upon it in respect of all future
assignments and transfers.

29



--------------------------------------------------------------------------------



 



     Section 13.10 Tenant’s Liability. The joint and several liability of Tenant
and any successors-in-interest of Tenant and the due performance of Tenant’s
obligations under this Lease shall not be discharged, released or impaired by
any agreement or stipulation made by Landlord, or any grantee or assignee of
Landlord, extending the time, or modifying any of the terms and provisions of
this Lease, or by any waiver or failure of Landlord, or any grantee or assignee
of Landlord, to enforce any of the terms and provisions of this Lease.
     Section 13.11 Listings in Building Directory. The listing of any name other
than that of Tenant on the doors of the Premises, the Building directory or
elsewhere shall not vest any right or interest in this Lease or in the Premises,
nor be deemed to constitute Landlord’s consent to any assignment or transfer of
this Lease or to any sublease of the Premises or to the use or occupancy thereof
by others. Any such listing shall constitute a privilege revocable in Landlord’s
reasonable discretion by notice to Tenant.
     Section 13.12 Lease Disaffirmance or Rejection. If at any time after an
assignment by Tenant named herein, this Lease is not affirmed or is rejected in
any bankruptcy proceeding or any similar proceeding, or upon a termination of
this Lease due to any such proceeding, Tenant named herein, upon request of
Landlord given after such disaffirmance, rejection or termination (and actual
notice thereof to Landlord in the event of a disaffirmance or rejection or in
the event of termination other than by act of Landlord), shall (a) pay to
Landlord all Rent and other charges due and owing by the assignee to Landlord
under this Lease to and including the date of such disaffirmance, rejection or
termination, and (b) as “tenant,” enter into a new lease of the Premises with
Landlord for a term commencing on the effective date of such disaffirmance,
rejection or termination and ending on the Expiration Date, at the same Rent and
upon the then executory terms, covenants and conditions contained in this Lease,
except that (i) the rights of Tenant named herein under the new lease shall be
subject to the possessory rights of the assignee under this Lease and the
possessory rights of any persons or entities claiming through or under such
assignee or by virtue of any statute or of any order of any court, (ii) such new
lease shall require all defaults existing under this Lease to be cured by Tenant
named herein with due diligence, and (iii) such new lease shall require Tenant
named herein to pay all Rent which, had this Lease not been so disaffirmed,
rejected or terminated, would have become due under the provisions of this Lease
after the date of such disaffirmance, rejection or termination with respect to
any period prior thereto. If Tenant named herein defaults in its obligations to
enter into such new lease for a period of 10 days after Landlord’s request,
then, in addition to all other rights and remedies by reason of default, either
at law or in equity, Landlord shall have the same rights and remedies against
Tenant named herein as if it had entered into such new lease and such new lease
had thereafter been terminated as of the commencement date thereof by reason of
Tenant’s default thereunder.
ARTICLE 14
ACCESS TO PREMISES
     Section 14.1 Landlord’s Access.
          (a) Landlord, Landlord’s agents and utility service providers
servicing the Building or Complex, upon reasonable prior notice to Tenant, may
erect, use and maintain concealed ducts, pipes and conduits in and through the
Premises provided such use does not cause the usable area of the Premises to be
reduced beyond a de minimis amount or materially detracts from the appearance of
the Premises. Landlord shall reasonably coordinate such work with Tenant so as
to minimize its interference with Tenant’s use of the Premises. Landlord shall

30



--------------------------------------------------------------------------------



 



promptly repair any damage to the Premises caused by any work performed pursuant
to this Article 14.
          (b) Landlord, any Lessor or Mortgagee and any other party designated
by Landlord and their respective agents shall have the right to enter the
Premises at all reasonable times, upon reasonable notice (which notice may be
oral) except in the case of emergency (in which event no notice shall be
required), to examine the Premises, to show the Premises to prospective
purchasers, Mortgagees, Lessors or tenants during the last six (6) months of the
Term and their respective agents and representatives or others and to perform
Work of Improvement to the Premises, the Building or Complex.
          All parts (except surfaces facing the interior of the Premises) of all
walls, windows and doors bounding the Premises, all balconies, terraces and
roofs adjacent to the Premises, all space in or adjacent to the Premises used
for shafts, stacks, stairways, mail chutes, conduits and other mechanical
facilities, Building System, Building or Complex facilities and Common Areas are
not part of the Premises, and Landlord shall have the use thereof and access
thereto through the Premises for the purposes of Building and Complex
operations, maintenance, alterations and repairs.
     Section 14.2 Building Name. Landlord has the right at any time to change
the name, number or designation by which the Building or Complex is commonly
known.
     Section 14.3 Substitution of Other Premises. Landlord shall have the right
to move Tenant to other space in the Building or Complex substantially
comparable to the Premises (which space shall be on the 30th floor or higher and
located on the north side of the Building), and all terms hereof shall apply to
the new space with equal force. In such event, Landlord (w) shall give Tenant
prior notice, (x) shall provide Tenant, at Landlord’s expense, with tenant
improvements substantially comparable to those in the Premises, (y) shall, at
Landlord’s expense, move Tenant’s effects to the new space at such time and in
such manner as to inconvenience Tenant as little as reasonably practicable
(which, at Tenant’s sole election, may include moving on a weekend), and
(z) shall reimburse Tenant for Tenant’s reasonable out-of-pocket expenses
incurred in connection with such relocation. In connection with such relocation
of the Premises, the parties shall execute an amendment to this Lease stating
the relocation of the Premises. Tenant shall vacate and surrender the Premises
on the relocation date in the condition required by Section 18.1 below, and any
failure to do so shall be subject to Section 18.2.
     Section 14.4 Light and Air. If at any time any windows of the Premises are
temporarily darkened or covered over by reason of any Work of Improvement, any
of such windows are permanently darkened or covered over due to any Requirement
or there is otherwise a diminution of light, air or view by another structure
which may hereafter be erected (whether or not by Landlord), Landlord shall not
be liable for any damages and Tenant shall not be entitled to any compensation
or abatement of any Rent, nor shall the same release Tenant from its obligations
hereunder or constitute an actual or constructive eviction.
ARTICLE 15
DEFAULT
     Section 15.1 Tenant’s Defaults. Each of the following events shall be an
“Event of Default” hereunder:

31



--------------------------------------------------------------------------------



 



          (a) Tenant fails to pay when due any installment of Rent and such
default shall continue for five (5) days after notice of such default is given
to Tenant (which notice may be in the form of an Illinois Statutory 5-day notice
utilized in forcible entry and detainer proceedings), except that if Landlord
shall have given two such notices of default in the payment of any Rent in any
12-month period, Tenant shall not be entitled to any further notice of its
delinquency in the payment of any Rent or an extended period in which to make
payment until such time as 12 consecutive months shall have elapsed without
Tenant having failed to make any such payment when due, and the occurrence of
any default in the payment of any Rent within such 12-month period after the
giving of 2 such notices shall constitute an Event of Default; or
          (b) Tenant fails to observe or perform any other term, covenant or
condition of this Lease and such failure continues for more than 30 days
(10 days with respect to a default under Article 3, Article 9 or Section 26.10)
after notice by Landlord to Tenant of such default, or if such default (other
than a default under Article 3, Article 9 or Section 26.10) is of a nature that
it cannot be completely remedied within 30 days, failure by Tenant to commence
to remedy such failure within said 30 days, and thereafter diligently prosecute
to completion all steps necessary to remedy such default, provided in all events
the same is completed within 90 days; or
          (c) if Landlord applies or retains any part of the security held by it
hereunder, and Tenant fails to deposit with Landlord the amount so applied or
retained by Landlord, or if Landlord draws on any Letter of Credit (as
hereinafter defined), in part or in whole, and Tenant fails to provide Landlord
with a replacement Letter of Credit, within 5 days after notice by Landlord to
Tenant stating the amount applied, retained or drawn, as applicable; or
          (d) Tenant files a voluntary petition in bankruptcy or insolvency, or
is adjudicated a bankrupt or insolvent, or files any petition or answer seeking
any reorganization, liquidation, dissolution or similar relief under any present
or future federal bankruptcy act or any other present or future applicable
federal, state or other statute law, or makes an assignment for the benefit of
creditors or seeks or consents to or acquiesces in the appointment of any
trustee, receiver, liquidator or other similar official for Tenant or for all or
any part of Tenant’s property; or
          (e) A court of competent jurisdiction shall enter an order, judgment
or decree adjudicating Tenant bankrupt, or appointing a trustee, receiver or
liquidator of Tenant, or of the whole or any substantial part of its property,
without the consent of Tenant, or approving a petition filed against Tenant
seeking reorganization or arrangement of Tenant under the bankruptcy laws of the
United States, as now in effect or hereafter amended, or any state thereof, and
such order, judgment or decree shall not be vacated or set aside or stayed
within 60 days from the date of entry thereof.
     Upon the occurrence of any one or more of such Events of Default, Landlord
may, at its sole option, give to Tenant notice of cancellation of this Lease (or
of Tenant’s possession of the Premises), in which event this Lease and the Term
(or Tenant’s possession of the Premises) shall terminate (whether or not the
Term shall have commenced) with the same force and effect as if the date set
forth in the notice was the Expiration Date stated herein; and Tenant shall then
quit and surrender the Premises to Landlord, but Tenant shall remain liable for
damages as provided in this Article 15. Any notice of cancellation of the Term
(or Tenant’s possession of the Premises) may be given simultaneously with any
notice of default given to Tenant.

32



--------------------------------------------------------------------------------



 



     Section 15.2 Landlord’s Remedies.
          (a) Possession/Relating. If this Lease and the Term, or Tenant’s right
to possession of the Premises, terminates as provided in Section 15.1:
               (i) Surrender of Possession. Tenant shall quit and surrender the
Premises to Landlord, and Landlord and its agents may immediately, or at any
time after such termination, re-enter the Premises or any part thereof, without
notice, either by summary proceedings, or by any other applicable action or
proceeding, or by force (to the extent permitted by law) or otherwise in
accordance with applicable legal proceedings (without being liable to
indictment, prosecution or damages there for), and may repossess the Premises
and dispossess Tenant and any other persons from the Premises and remove any and
all of their property and effects from the Premises.
               (ii) Landlord’s Relating. Landlord, at Landlord’s option, may
relet all or any part of the Premises from time to time, either in the name of
Landlord or otherwise, to such tenant or tenants, for any term ending before, on
or after the Expiration Date, at such rental and upon such other conditions
(which may include concessions and free rent periods) as Landlord, in its sole
discretion, may determine. Landlord shall have no obligation to accept any
tenant offered by Tenant and shall not be liable for failure to relet or, in the
event of any such relating, for failure to collect any rent due upon any such
relating; and no such failure shall relieve Tenant of, or otherwise affect, any
liability under this Lease. However, to the extent required by law, Landlord
shall use reasonable efforts to mitigate its damages but shall not be required
to divert prospective tenants from any other portions of the Building or
Complex. Landlord, at Landlord’s option, may make such alterations, decorations
and other physical changes in and to the Premises as Landlord, in its sole
discretion, considers advisable or necessary in connection with such relating or
proposed relating, without relieving Tenant of any liability under this Lease or
otherwise affecting any such liability.
          (b) Tenant’s Waiver. Tenant, on its own behalf and on behalf of all
persons claiming through or under Tenant, including all creditors, hereby waives
all rights which Tenant and all such persons might otherwise have under any
Requirement (i) to the service of any notice of intention to re-enter or to
institute legal proceedings, (ii) to redeem, or to re-enter or repossess the
Premises, or (iii) to restore the operation of this Lease, after (A) Tenant
shall have been dispossessed by judgment or by warrant of any court or judge,
(B) any re-entry by Landlord, or (C) any expiration or early termination of the
term of this Lease, whether such dispossess, re-entry, expiration or termination
shall be by operation of law or pursuant to the provisions of this Lease. The
words “re-enter,” “re-entry” and “re-entered” as used in this Lease shall not be
deemed to be restricted to their technical legal meanings.
          (c) Tenant’s Breach. Upon the breach or threatened breach by Tenant,
or any persons claiming through or under Tenant, of any term, covenant or
condition of this Lease, Landlord shall have the right to enjoin such breach and
to invoke any other remedy allowed by law or in equity as if re-entry, summary
proceedings and other special remedies were not provided in this Lease for such
breach. The rights to invoke the remedies set forth above are cumulative and
shall not preclude Landlord from invoking any other remedy allowed at law or in
equity.

33



--------------------------------------------------------------------------------



 



     Section 15.3 Landlord’s Damages.
     (a) Amount of Damages. If this Lease and the Term, or Tenant’s right to
possession of the Premises, terminates as provided in Section 15.1, then:
               (i) Tenant shall pay to Landlord all items of Rent payable under
this Lease by Tenant to Landlord prior to the date of termination;
               (ii) Landlord may retain all monies, if any, paid by Tenant to
Landlord, whether as prepaid Rent, a security deposit or otherwise, which
monies, to the extent not otherwise applied to amounts due and owing to
Landlord, shall be credited by Landlord against any damages payable by Tenant to
Landlord;
               (iii) Tenant shall pay to Landlord, in monthly installments, on
the days specified in this Lease for payment of installments of Fixed Rent, any
Deficiency; it being understood that Landlord shall be entitled to recover the
Deficiency from Tenant each month as the same shall arise, and no suit to
collect the amount of the Deficiency for any month, shall prejudice Landlord’s
right to collect the Deficiency for any subsequent month by a similar
proceeding; and
               (iv) whether or not Landlord shall have collected any monthly
Deficiency, Tenant shall pay to Landlord, on demand, in lieu of any further
Deficiency and as liquidated and agreed final damages, a sum equal to the amount
by which the Rent for the period which otherwise would have constituted the
unexpired portion of the Term (assuming the Additional Rent during such period
to be the same as was payable for the year immediately preceding such
termination or re-entry, increased in each succeeding year by 4% (on a
compounded basis)) exceeds the then fair and reasonable rental value of the
Premises, for the same period (with both amounts being discounted to present
value at a rate of interest equal to 2% below the then Base Rate) less the
aggregate amount of Deficiencies theretofore collected by Landlord pursuant to
the provisions of Section 15.3(a)(iii) for the same period. If, before
presentation of proof of such liquidated damages to any court, commission or
tribunal, the Premises, or any part thereof, shall have been relet by Landlord
for the period which otherwise would have constituted the unexpired portion of
the Term, or any part thereof, the amount of rent reserved upon such reletting
shall be deemed prima facie, to be the fair and reasonable rental value for the
part or the whole of the Premises so relet during the term of the reletting.
          (b) Reletting. If the Premises, or any part thereof, shall be relet
together with other space in the Building, the rents collected or reserved under
any such reletting and the expenses of any such reletting shall be equitably
apportioned for the purposes of this Section 15.3. Tenant shall not be entitled
to any rents collected or payable under any reletting, whether or not such rents
exceeds the Fixed Rent reserved in this Lease. Nothing contained in Article 15
shall be deemed to limit or preclude the recovery by Landlord from Tenant of the
maximum amount allowed to be obtained as damages by any Requirement, or of any
sums or damages to which Landlord may be entitled in addition to the damages set
forth in this Section 15.3.
     Section 15.4 Interest. If any payment of Rent is not paid within 5 Business
Days of when due, interest shall accrue on such payment, from the date such
payment became due until paid at the interest Rate. Tenant acknowledges that
late payment by Tenant of Rent will cause Landlord to incur costs not
contemplated by this Lease, the exact amount of such costs being extremely
difficult and impracticable to fix. Such costs include, without limitation,
processing

34



--------------------------------------------------------------------------------



 



and accounting charges, and late charges that may be imposed on Landlord by the
terms of any note secured by a Mortgage covering the Premises. Therefore, in
addition to interest,, if any amount is not paid when due, a late charge equal
to 5% of such amount shall be assessed; provided, however, that on 2 occasions
during any calendar year of the Term, Landlord shall give Tenant notice of such
late payment and Tenant shall have a period of 5 days thereafter in which to
make such payment before any late charge is assessed. Such interest and late
charges are separate and cumulative and are in addition to and shall not
diminish or represent a substitute for any of Landlord’s rights or remedies
under any other provision of this Lease.
     Section 15.5 Other Rights of Landlord. If Tenant fails to pay any
Additional Rent when due, Landlord, in addition to any other right or remedy,
shall have the same rights and remedies as in the case of a default by Tenant in
the payment of Fixed Rent. If Tenant is in arrears in the payment of Rent,
Tenant waives Tenant’s right, if any, to designate the items against which any
payments made by Tenant are to be credited, and Landlord may apply any payments
made by Tenant to any items Landlord sees fit, regardless of any request by
Tenant. Landlord reserves the right, without lability to Tenant and without
constituting any claim of constructive eviction, to suspend furnishing or
rendering to Tenant any property, material, labor, utility or other service,
whenever Landlord is obligated to furnish or render the same at the expense of
Tenant, in the event that (but only for so long as) Tenant is in arrears in
paying Landlord for such items for more than 5 days after notice from Landlord
to Tenant demanding the payment of such arrears.
ARTICLE 16
LANDLORD’S RIGHT TO CURE; FEES AND EXPENSES
     If Tenant defaults in the performance of its obligations under this Lease,
Landlord, without waiving such default, may perform such obligations at Tenant’s
expense; (a) immediately, and without notice, in the case of emergency or if the
default (i) materially interferes with the use by any other tenant of the
Building or Complex, (ii) materially interferes with the efficient operation of
the Building or Complex, (iii) results in a violation of any Requirement, or
(iv) results or will result in a cancellation of any insurance policy maintained
by Landlord, and (b) in any other case if such default continues after 10 days
from the date Landlord gives notice of Landlord’s intention to perform the
defaulted obligation. All costs and expenses incurred by Landlord in connection
with any such performance by it and all costs and expenses, including reasonable
counsel fees and disbursements, incurred by Landlord in any action or proceeding
(including any unlawful detainer proceeding) brought by Landlord to enforce any
obligation of Tenant under this Lease and/or right of Landlord in or to the
Premises or as a result of any default by Tenant under this Lease, together with
an amount equal to fifteen percent (15%) thereof for Landlord’s overhead, shall
be paid by Tenant to Landlord on demand, with interest thereon at the Interest
Rate from the date incurred by Landlord, Except as expressly provided to the
contrary in this Lease, all costs and expenses which, pursuant to this Lease are
incurred by Landlord and payable to Landlord by Tenant, and all charges, amounts
and sums payable to Landlord by Tenant for any property, material, labor,
utility or other services which, pursuant to this Lease, attributable directly
to Tenant’s use and occupancy of the Premises or presence at the Building or
Complex, or at the request and for the account of Tenant, are provided,
furnished or rendered by Landlord, shall become due and payable by Tenant to
Landlord within 10 Business Days after receipt of Landlord’s invoice for such
amount.

35



--------------------------------------------------------------------------------



 



ARTICLE 17
NO REPRESENTATIONS BY LANDLORD; LANDLORD’S APPROVAL
     Section 17.1 No Representations. Except as expressly set forth herein,
Landlord and Landlord’s agents have made no warranties, representations,
statements or promises with respect to the Building, the Complex, the Real
Property or the Premises and no rights, easements or licenses are acquired by
Tenant by Implication or otherwise. Tenant is entering into this Lease after
full investigation and is not relying upon any statement or representation made
by Landlord not embodied in this Lease.
     Section 17.2 No Money Damages. Wherever in this Lease Landlord’s consent or
approval is required, if Landlord refuses to grant such consent or approval,
whether or not Landlord expressly agreed that such consent or approval would not
be unreasonably withheld, Tenant shall not make or exercise, and Tenant hereby
waives, any claim for money damages (including any claim by way of set-off,
counterclaim or defense) and/or any right to terminate this Lease based upon
Tenant’s claim or assertion that Landlord unreasonably withheld or delayed its
consent or approval. Tenant’s sole remedy shall be an action or proceeding to
enforce such provision, by specific performance, injunction or declaratory
judgment. In no event shall Landlord be liable for, and Tenant, on behalf of
itself and all other Tenant Parties, hereby waives any claim for, any indirect,
consequential or punitive damages, including loss of profits or business
opportunity, arising under or in connection with this Lease.
     Section 17.3 Reasonable Efforts. For purposes of this Lease, “reasonable
efforts” by Landlord shall not include an obligation to employ contractors or
labor at overtime or other premium pay rates or to incur any other overtime
costs or additional expenses whatsoever.
ARTICLE 18
END OF TERM
     Section 18.1 Expiration. Upon the expiration or other termination of this
Lease, Tenant shall quit and surrender the Premises to Landlord vacant, broom
clean and in good order and condition, ordinary wear and tear and damage for
which Tenant is not responsible under the terms of this Lease excepted, and
Tenant shall remove all of Tenant’s Property and Specialty Alterations.
     Section 18.2 Holdover Rent. Landlord and Tenant recognize that Landlord’s
damages resulting from Tenant’s failure to timely surrender possession of the
Premises may be substantial, may exceed the amount of the Rent payable
hereunder, and will be impossible to accurately measure. Accordingly, if
possession of the Premises is not surrendered to Landlord on the Expiration Date
or sooner termination of this Lease, Tenant shall be deemed to hold the Premises
as a tenant at sufferance, subject to all the terms, covenants and conditions of
this Lease except that, in addition to any other rights or remedies Landlord may
have hereunder or at law, Tenant shall (a) pay to Landlord for each month (or
any portion thereof) during which Tenant holds over in the Premises after the
Expiration Date or sooner termination of this Lease, a sum equal to (i) with
respect to the first 2 calendar months of such holdover, one and one half times
the Real payable under this Lease for the last full calendar month of the Term,
and (ii) with respect to any period after the initial 2 calendar months of
holdover, two times the Rent payable under this Lease for the last full calendar
month of the Term, (b) be liable to Landlord for (1) any payment or rent
concession which Landlord may be required to make to any tenant

36



--------------------------------------------------------------------------------



 



obtained by Landlord for all or any part of the Premises (a “New Tenant”) in
order to induce such New Tenant not to terminate its lease by reason of the
holding-over by Tenant, and (2) the loss of the benefit of the bargain if any
New Tenant shall terminate its lease by reason of the holding-over by Tenant,
and (c) indemnify Landlord against all claims for damages by any New Tenant. No
holding-over by Tenant, nor the payment to Landlord of the amounts specified
above, shall operate to extend the Term hereof. Nothing herein contained shall
be deemed to permit Tenant to retain possession of the Premises after the
Expiration Date or sooner termination of this Lease, and no acceptance by
Landlord of payments from Tenant after the Expiration Date or sooner termination
of this Lease shall be deemed to be other than on account of the amount to be
paid by Tenant in accordance with the provisions of this Section 18.2.
ARTICLE 19
QUIET ENJOYMENT
     Provided this Lease is in full force and effect and no Event of Default
then exists, Tenant may peaceably and quietly enjoy the Premises without
hindrance by Landlord or any person lawfully claiming through or under Landlord
or claiming a right superior to Landlord’s, subject to the terms and conditions
of this Lease and to all Superior Leases and Mortgages.
ARTICLE 20
NO SURRENDER; NO WAIVER
     Section 20.1 No Surrender or Release. No act or thing done by Landlord or
Landlord’s agents or employees during the Term shall be deemed an acceptance of
a surrender of the Premises, and no provision of this Lease shall be deemed to
have been waived by Landlord, unless such waiver is in writing and is signed by
Landlord.
     Section 20.2 No Waiver. The failure of either party to seek redress for
violation of, or to insist upon the strict performance of, any covenant or
condition of this Lease, or any of the Rules and Regulations, shall not be
construed as a waiver or relinquishment for the future performance of such
obligations of this Lease or the Rules and Regulations, or of the right to
exercise such election but the same shall continue and remain in full force and
effect with respect to any subsequent breach, act or omission. The receipt by
Landlord of any Rent payable pursuant to this Lease or any other sums with
knowledge of the breach of any covenant of this Lease shall not be deemed a
waiver of such breach. No payment by Tenant or receipt by Landlord of a lesser
amount than the monthly Rent herein stipulated shall be deemed to be other than
a payment on account of the earliest stipulated Rent, or as Landlord may elect
to apply such payment, nor shall any endorsement or statement on any check or
any letter accompanying any check or payment as Rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or pursue any other remedy
provided in this Lease.
ARTICLE 21
WAIVER OF TRIAL BY JURY; COUNTERCLAIM
     Section 21.1 Jury Trial Waiver. LANDLORD AND TENANT HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER

37



--------------------------------------------------------------------------------



 



PARTY AGAINST THE OTHER ON ANY MATTERS IN ANY WAY ARISING OUT OF OR CONNECTED
WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR
OCCUPANCY OF THE PREMISES, OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY STATUTE,
EMERGENCY OR OTHERWISE.
     Section 21.2 Waiver of Counterclaim. If Landlord commences any summary
proceeding against Tenant, Tenant will not interpose any counterclaim of any
nature or description in any such proceeding and will not seek to consolidate
such proceeding with any other action which may have been or will be brought in
any other court by Tenant.
ARTICLE 22
NOTICES
     Except as otherwise expressly provided in this Lease, all consents,
notices, demands, requests, approvals or other communications given under this
Lease shall be in writing and shall be deemed sufficiently given or rendered if
delivered by hand (provided a signed receipt is obtained) or if sent by
registered or certified mail (return receipt requested) or by a nationally
recognized overnight delivery service making receipted deliveries, addressed to
Landlord and Tenant as set forth in Article 1, and to any Mortgagee or Lessor
who shall require copies of notices and whose address is provided to Tenant, or
to such other address(es) as Landlord, Tenant or any Mortgagee or Lessor may
designate as its new address(es) for such purpose by notice given to the other
in accordance with the provisions of this Article 22. Any such approval,
consent, notice, demand, request or other communication shall be deemed to have
been given on the date of receipted delivery, refusal to accept delivery or when
delivery is first attempted but cannot be made due to a change of address for
which no notice is given or 3 Business Days after it shall have been mailed as
provided in this Article 22, whichever is earlier.
ARTICLE 23
RULES AND REGULATIONS
     All Tenant Parties shall observe and comply with the Rules and Regulations,
as supplemented or amended from time to time. Landlord reserves the right, from
time to time, to adopt additional reasonable Rules and Regulations and to
reasonably amend the Rules and Regulations then in effect. Nothing contained in
this Lease shall impose upon Landlord any obligation to enforce the Rules and
Regulations or terms, covenants or conditions in any other lease against any
other Building or Complex tenant, and Landlord shall not be liable to Tenant for
violation of the same by any other tenant, its employees, agents, visitors or
licensees. Landlord agrees not to enforce the Rules and Regulations more
stringently against Tenant than against other tenants of the Building or Complex
in general. To the extent Tenant is permitted access to the adjoining property
in the Complex, the Rules and Regulations shall apply thereto.
ARTICLE 24
BROKER
     Landlord has retained Landlord’s Agent as leasing agent in connection with
this Lease and Landlord will be solely responsible for any fee that may be
payable to Landlord’s Agent. Landlord agrees to pay a commission to Tenant’s
Broker pursuant to a separate agreement. Each of Landlord and Tenant represents
and warrants to the other that neither it nor its agents

38



--------------------------------------------------------------------------------



 



have dealt with any broker in connection with this Lease other than Landlord’s
Agent and Tenant’s Broker. Each of Landlord and Tenant shall indemnify, defend,
protect and hold the other party harmless from and against any and all Losses
which the indemnified party may incur by reason of any claim of or liability to
any broker, finder or like agent (other than Landlord’s Agent and Tenant’s
Broker) arising out of any dealings claimed to have occurred between the
indemnifying party and the claimant in connection with this Lease, and/or the
above representation being false.
ARTICLE 25
INDEMNITY
     Section 25.1 Tenant’s Indemnity. Tenant shall not do or permit to be done
any act or thing upon the Premises, the Building or Complex which may subject
Landlord to any liability or responsibility for injury, damages to persons or
property or to any liability by reason of any violation of any Requirement, and
shall exercise such control over the Premises as to fully protect Landlord
against any such liability. Except to the extent of any such injury or damage
resulting from the negligence or willful misconduct of Landlord or Landlord’s
agents or employees, Tenant shall indemnify, defend, protect and hold harmless
each of the Indemnitees from and against any and all Losses, resulting from any
claims (i) against the Indemnitees arising from any act, omission or negligence
of all Tenant Parties, (ii) against the Indemnitees arising from any accident,
injury or damage to any person or to the property of any person and occurring in
or about the Premises, and (iii) against the Indemnitees resulting from any
breach, violation or nonperformance of any covenant, condition or agreement of
this Lease on the part of Tenant to be fulfilled, kept, observed or performed.
     Section 25.2 Landlord’s Indemnity. Landlord shall indemnify, defend,
protect and hold harmless Tenant and the Tenant Parties from and against all
Losses incurred by Tenant arising from any accident, injury or damage to any
person or the property of any person in or about the Common Areas (specifically
excluding the Premises) to the extent attributable to the negligence or willful
misconduct of Landlord or its employees or agents or resulting from any breach,
violation or non-performance of any covenant, condition or agreement of this
Lease on the part of Landlord to be fulfilled, kept, observed or performed.
     Section 25.3 Defense and Settlement. If any claim, action or proceeding is
made or brought against any Indemnitee, then upon demand by an Indemnitee,
Tenant, at its sole cost and expense, shall resist or defend such claim, action
or proceeding In the Indemnitee’s name (if necessary), by attorneys approved by
the Indemnitee, which approval shall not be unreasonably withheld (attorneys for
Tenant’s insurer shall be deemed approved for purposes of this Section 25.3).
Notwithstanding the foregoing, an Indemnitee may retain its own attorneys to
participate or assist in defending any claim, action or proceeding involving
potential liability in excess of the amount available under Tenant’s liability
insurance carried under Section 11.1 for such claim and Tenant shall pay the
reasonable fees and disbursements of such attorneys. If Tenant fails to
diligently defend or If there is a legal conflict or other conflict of interest,
then Landlord may retain separate counsel at Tenant’s reasonable expense.
Notwithstanding anything herein contained to the contrary, Tenant may direct the
Indemnitee to settle any claim, suit or other proceeding provided that (a) such
settlement shall involve no obligation on the part of the Indemnitee other than
the payment of money, (b) any payments to be made pursuant to such settlement
shall be paid in full exclusively by Tenant at the time such settlement is
reached, (c) such settlement shall not require the Indemnitee to admit any
liability, and (d) the

39



--------------------------------------------------------------------------------



 



Indemnitee shall have received an unconditional release from the other parties
to such claim, suit or other proceeding.
     Section 25.4 Defense and Settlement. If any claim, action or proceeding is
made or brought against Tenant or the Tenant Parties (a “Tenant Indemnitee”),
then upon demand by such Tenant indemnitee, Landlord, at its sole cost and
expense, shall resist or defend such claim, action or proceeding in the Tenant
indemnitee’s name (if necessary), by attorneys approved by the Tenant
indemnitee, which approval shall not be unreasonably withheld (attorneys for
Landlord’s insurer shall be deemed approved for purposes of this Section 25.3).
Notwithstanding the foregoing, a Tenant Indemnitee may retain its own attorneys
to participate or assist in defending any claim, action or proceeding involving
potential liability in excess of the amount available under Landlord’s liability
insurance carried under Section 11.1 for such claim and Landlord shall pay the
reasonable fees and disbursements of such attorneys. If Landlord fails to
diligently defend or if there is a legal conflict or other conflict of interest,
then Tenant may retain separate counsel at Landlord’s reasonable expense.
Notwithstanding anything herein contained to the contrary, Landlord may direct
the Tenant Indemnitee to settle any claim, suit or other proceeding provided
that (a) such settlement shall involve no obligation on the part of the Tenant
Indemnitee other than the payment of money, (b) any payments to be made pursuant
to such settlement shall be paid In full exclusively by Landlord at the time
such settlement is reached, (c) such settlement shall not require the Tenant
Indemnitee to admit any liability, and (d) the Tenant Indemnitee shall have
received an unconditional release from the other parties to such claim, suit or
other proceeding.
ARTICLE 26
MISCELLANEOUS
     Section 26.1 Delivery. This Lease shall not be binding upon Landlord or
Tenant unless and until Landlord shall have executed and delivered a fully
executed copy of this Lease to Tenant.
     Section 26.2 Transfer of Real Property. Landlord’s obligations under this
Lease shall not be binding upon the Landlord named herein after the sale,
conveyance, assignment or transfer (collectively, a “Landlord Transfer”) by such
Landlord (or upon any subsequent landlord after the Landlord Transfer by such
subsequent landlord) of its interest in the Building, Complex or the Real
Property, as the case may be, and in the event of any such Landlord Transfer,
Landlord (and any such subsequent Landlord) shall be entirely freed and relieved
of all covenants and obligations of Landlord hereunder arising from and after
the date of the Landlord Transfer, and the transferee of Landlord’s interest (or
that of such subsequent Landlord) in the Building, Complex or the Real Property,
as the case may be, shall be deemed to have assumed all obligations under this
Lease arising from and after the date of the Landlord Transfer.
     Section 26.3 Limitation on Liability. The liability of Landlord for
Landlord’s obligations under this Lease shall be limited to Landlord’s interest
in the Real Property and Tenant shall not look to any other properly or assets
of Landlord or the property or assets of any direct or indirect partner, member,
manager, shareholder, director, officer, principal, employee or agent of
Landlord (collectively, the “Parties”) in seeking either to enforce Landlord’s
obligations under this Lease or to satisfy a judgment for Landlord’s failure to
perform such

40



--------------------------------------------------------------------------------



 



obligations; and none of the Parties shall be personally liable for the
performance of Landlord’s obligations under this Lease.
     Section 26.4 Rent. All amounts payable by Tenant to or on behalf of
Landlord under this Lease, whether or not expressly denominated Fixed Rent,
Tenant’s Tax Payment, Tenant’s Operating Payment, Additional Rent or Rent, shall
constitute rent for the purposes of Section 502(b)(6) of the United States
Bankruptcy Code.
     Section 26.5 Entire Document. This Lease (including any Schedules and
Exhibits referred to herein and all supplementary agreements provided for
herein) contains the entire agreement between the parties and all prior
negotiations and agreements are merged into this Lease. All of the Schedules and
Exhibits attached hereto are incorporated in and made a part of this Lease,
provided that in the event of any Inconsistency between the terms and provisions
of this Lease and the terms and provisions of the Schedules and Exhibits hereto,
the terms and provisions of this Lease shall control.
     Section 26.6 Governing Law. This Lease shall be governed in all respects by
the laws of the State of Illinois.
     Section 26.7 Unenforceability. If any provision of this Lease, or its
application to any person or entity or circumstance, shall ever be held to be
invalid or unenforceable, then in each such event the remainder of this Lease or
the application of such provision to any other person or entity or any other
circumstance (other than those as to which it shall be invalid or unenforceable)
shall not be thereby affected, and each provision hereof shall remain valid and
enforceable to the fullest extent permitted by law.
     Section 26.8 Lease Disputes.
          (a) Tenant agrees that all disputes arising, directly or indirectly,
out of or relating to this Lease, and all actions to enforce this Lease, shall
be dealt with and adjudicated in the state courts of the State of Illinois or
the United States District Court for the Northern District of Illinois and for
that purpose hereby expressly and irrevocably submits itself to the jurisdiction
of such courts. Tenant agrees that so far as is permitted under applicable law,
this consent to personal jurisdiction shall be self-operative and no further
instrument or action, other than service of process in one of the manners
specified in this Lease, or as otherwise permitted by law, shall be necessary in
order to confer jurisdiction upon it in any such court.
          (b) To the extent that Tenant has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property,
Tenant irrevocably waives such immunity in respect of its obligations under this
Lease.
     Section 26.9 Landlord’s Agent. Unless Landlord delivers notice to Tenant to
the contrary, Landlord’s Agent is authorized to act as Landlord’s agent in
connection with the performance of this Lease, and Tenant shall be entitled to
rely upon correspondence received from Landlord’s Agent. Tenant acknowledges
that Landlord’s Agent is acting solely as agent for Landlord in connection with
the foregoing; and neither Landlord’s Agent nor any of its direct or indirect
partners, members, managers, officers, shareholders, directors, employees,
principals, agents or representatives shall have any liability to Tenant in
connection with the performance

41



--------------------------------------------------------------------------------



 



of this Lease, and Tenant waives any and all claims against any and all of such
parties arising out of, or in any way connected with, this Lease, the Building,
the Complex or the Real Property.
     Section 26.10 Estoppel. Within 20 days following request from Landlord, any
Mortgagee or any Lessor, Tenant shall deliver to Landlord a statement executed
and acknowledged by Tenant, in form reasonably satisfactory to Landlord,
(a) stating the Commencement Date and the Expiration Date, and that this Lease
is then in full force and effect and has not been modified (or if modified,
setting forth all modifications), (b) setting forth the date to which the Fixed
Rent and any Additional Rent have been paid, together with the amount of monthly
Fixed Rent and Additional Rent then payable, (c) stating whether or not, to the
best of Tenant’s knowledge, Landlord is in default under this Lease, and, if
Landlord is in default, setting forth the specific nature of all such defaults,
(d) stating the amount of the Letter of Credit, if any, under this Lease, (e)
stating whether there are any subleases or assignments affecting the Premises,
(f) stating the address of Tenant to which all notices and communications under
the Lease shall be sent, and (g) responding to any other factual matters
reasonably requested by Landlord, such Mortgagee or such Lessor. Tenant
acknowledges that any statement delivered pursuant to this Section 26,10 may be
relied upon by any purchaser or owner of the Real Property, the Building, the
Complex, or all or any portion of Landlord’s interest in the Real Property, the
Building, the Complex, or any Superior Lease, or by any Mortgagee, or assignee
thereof or by any Lessor, or assignee thereof.
     Section 26.11 Certain Interpretational Rules. For purposes of this Lease,
whenever the words “include”, “includes”, or “including” are used, they shall be
deemed to be followed by the words “without limitation” and, whenever the
circumstances or the context requires, the singular shall be construed as the
plural, the masculine shall be construed as the feminine and/or the neuter and
vice versa. This Lease shall be Interpreted and enforced without the aid of any
canon, custom or rule of law requiring or suggesting construction against the
party drafting or causing the drafting of the provision in question. The
captions in this Lease are inserted only as a matter of convenience and for
reference and in no way define, limit or describe the scope of this Lease or the
intent of any provision hereof.
     Section 26.12 Parties Bound. The terms, covenants, conditions and
agreements contained in this Lease shall bind and inure to the benefit of
Landlord and Tenant and, except as otherwise provided in this Lease, to their
respective legal representatives, successors, and assigns.
     Section 26.13 No Recordation of Lease. This Lease shall not be recorded by
either Landlord or Tenant.
     Section 26.14 Counterparts. This Lease may be executed in 2 or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument.
     Section 26.15 Survival. All obligations and liabilities of Landlord or
Tenant to the other which accrued before the expiration or other termination of
this Lease, and all such obligations and liabilities which by their nature or
under the circumstances can only be, or by the provisions of this Lease may be,
performed after such expiration or other termination, shall survive the
expiration or other termination of this Lease. Without limiting the generality
of the foregoing, the rights and obligations of the parties with respect to any
indemnity under this Lease, and with respect to any Rent and any other amounts
payable under this Lease, shall survive the expiration or other termination of
this Lease.

42



--------------------------------------------------------------------------------



 



     Section 26.16 Inability to Perform. Landlord and Tenant shall use
reasonable efforts to promptly notify each other of any Unavoidable Delay which
prevents such party from fulfilling any of its obligations under this Lease.
Notwithstanding the foregoing, in no event shall an Unavoidable Delay affect,
impair or excuse Tenant’s obligation to (i) timely pay all Rent, (ii) to timely
deliver notice of exercise of its renewal right, or (iii) to maintain all
insurance required to be maintained by Tenant under this Lease.
     Section 26.17 Financial Statements. Tenant shall from time to time, within
ten (10) Business Days after request by Landlord in connection with a sale or
refinancing of the Building, deliver to Landlord financial statements (including
balance sheets and income/expense statements) for Tenant’s then most recent full
and partial fiscal years immediately preceding such request, certified by an
independent certified public accountant or Tenant’s chief financial officer and
in form reasonably satisfactory to Landlord.
     Section 26.18 Tax Status of Beneficial Owner. Tenant recognizes and
acknowledges that Landlord and/or certain beneficial owners of Landlord may from
time to time qualify as real estate investment trusts pursuant to Sections 856
et seq. of the Internal Revenue Code of 1986 as amended (the “Code”) and that
avoiding (a) the loss of such status, (b) the receipt of any income derived
under any provision of this Lease that does not constitute “rents from real
property” in the case of real estate investment trusts), and (c) the imposition
of income, penalty or similar taxes (each an “Adverse Event”) is of material
concern to Landlord and such beneficial owners. In the event that this Lease or
any document contemplated hereby could, in the opinion of counsel to Landlord,
result in or cause an Adverse Event, Tenant agrees to cooperate with Landlord in
negotiating an amendment or modification thereof and shall at the request of
Landlord execute and deliver such documents reasonably required to effect such
amendment or modification. Any amendment or modification pursuant to this
Section 26.18 shall be structured so that the net economic results to Landlord
and Tenant shall be identical to those set forth in this Lease without regard to
such amendment or modification. Without limiting any of Landlord’s other rights
under this Section 26.18, Landlord may waive the receipt of any amount payable
to Landlord hereunder and such waiver shall constitute an amendment or
modification of this Lease with respect to such payment. Tenant expressly
covenants and agrees not to enter into any sublease or assignment which provides
for rental or other payment for such use, occupancy, or utilization based in
whole or in part on the net income or profits derived by any person from the
property leased, used, occupied, or utilized (other than an amount based on a
fixed percentage or percentages of receipts or sales), and that any such
purported sublease or assignment shall be absolutely void and ineffective as a
conveyance of any right or interest in the possession, use, occupancy, or
utilization of any part of the Premises.
ARTICLE 27
LETTER OF CREDIT
     Section 27.1 Form of Letter of Credit; Letter of Credit Amount.
Concurrently with Tenant’s execution of this Lease, Tenant shall deliver to
Landlord, as protection for the full and faithful performance by Tenant of all
of its obligations under this Lease and for all losses and damages Landlord may
suffer as a result of any breach or default by Tenant under this Lease, an
irrevocable and unconditional negotiable standby letter of credit (the “Letter
of Credit”), in the form attached hereto as Exhibit G and containing the terms
required herein, payable in the City of Chicago, Illinois, running in favor of
Landlord and issued by a solvent, nationally recognized bank with a long term
rating of BBB or higher, under the supervision of the Office of Banks and Real
Estate of the State of Illinois, or a national banking association, in the
amount

43



--------------------------------------------------------------------------------



 



of Two Hundred Ninety Three Thousand Two Hundred Fifty Seven and 00/100 Dollars
($293,257.00) (the “Letter of Credit Amount”). The Letter of Credit shall (i) be
“callable” at sight, irrevocable and unconditional, (ii) be maintained in
effect, whether through renewal or extension, for the period from the
Commencement Date and continuing until the date (the “LC Expiration Date”) that
is one hundred twenty (120) days after the expiration of the Term (as the same
may be extended), and Tenant shall deliver a new Letter of Credit or certificate
of renewal or extension to Landlord at least ninety (90) days prior to the
expiration of the Letter of Credit then held by Landlord, without any action
whatsoever on the part of Landlord, (iii) be fully assignable by Landlord, its
successors and assigns, (iv) permit partial draws and multiple presentations and
drawings, and (v) be otherwise subject to the Uniform Customs and Practices for
Documentary Credits (1993 Revision) International Chamber of Commerce
Publication #500. If Tenant exercises its option to extend the Term pursuant to
Article 28 of this Lease then, not later than ninety (90) days prior to the
commencement of the Renewal Term, Tenant shall deliver to Landlord a new Letter
of Credit or certificate of renewal or extension evidencing the LC Expiration
Date as one hundred twenty (120) days after the expiration of the Renewal Term.
The form and terms of the Letter of Credit and the bank issuing the same (the
“Bank”) shall be acceptable to Landlord, in Landlord’s reasonable discretion.
Landlord, or its then managing agent, shall have the right to draw down an
amount up to the face amount of the Letter of Credit if any of the following
shall have occurred or be applicable: (1) such amount is due to Landlord under
the terms and conditions of this Lease, or (2) Tenant has filed a voluntary
petition under the U.S. Bankruptcy Code or any state bankruptcy code
(collectively, “Bankruptcy Code”), or (3) an involuntary petition has been filed
against Tenant under the Bankruptcy Code, or (4) the Bank has notified Landlord
that the Letter of Credit will not be renewed or extended through the LC
Expiration Date. The Letter of Credit will be honored by the Bank regardless of
whether Tenant disputes Landlord’s right to draw upon the Letter of Credit.
     Section 27.2 Transfer of Letter of Credit by Landlord. The Letter of Credit
shall also provide that Landlord, its successors and assigns, may, at any time
and without notice to Tenant and without first obtaining Tenant’s consent
thereto, transfer (one or more times) all or any portion of its interest in and
to the Letter of Credit to another party, person or entity, regardless of
whether or not such transfer is separate from or as a part of the assignment by
Landlord of its rights and interests in and to this Lease, In the event of a
transfer of Landlord’s interest in the Building, Landlord shall transfer the
Letter of Credit, in whole or in part, to the transferee and thereupon Landlord
shall, without any further agreement between the parties, be released by Tenant
from all liability therefor, and it is agreed that the provisions hereof shall
apply to every transfer or assignment of the whole or any portion of said Letter
of Credit to a new landlord. In connection with any such transfer of the Letter
of Credit by Landlord, Tenant shall, at Tenant’s sole cost and expense, execute
and submit to the Bank such applications, documents and instruments as may be
necessary to effectuate such transfer, and Tenant shall be responsible for
paying the Bank’s transfer and processing fees in connection therewith.
     Section 27.3 Maintenance of Letter of Credit by Tenant. If, as a result of
any drawing by Landlord on the Letter of Credit, the amount of the Letter of
Credit shall be less than the Letter of Credit Amount, Tenant shall, within five
(5) Business Days thereafter, provide Landlord with additional letter(s) of
credit in an amount equal to the deficiency, and any such additional letter(s)
of credit shall comply with all of the provisions of this Article 27, and if
Tenant fails to comply with the foregoing, notwithstanding anything to the
contrary contained in Section 15.1 of this Lease, the same shall constitute an
Event of Default by Tenant. Tenant further covenants and warrants that it will
neither assign nor encumber the Letter of Credit or any part thereof and that
neither Landlord nor its successors or assigns will be bound by any such
assignment, encumbrance, attempted assignment or attempted encumbrance. Without

44



--------------------------------------------------------------------------------



 



limiting the generality of the foregoing, if the Letter of Credit expires
earlier than the LC Expiration Date, Landlord will accept a renewal thereof
(such renewal letter of credit to be in effect and delivered to Landlord, as
applicable, not later than ninety (90) days prior to the expiration of the
Letter of Credit), which shall be irrevocable and automatically renewable as
above provided through the LC Expiration Date upon the same terms as the
expiring Letter of Credit or such other terms as may be acceptable to Landlord
in its sole discretion. However, if the Letter of Credit is not timely renewed,
or if Tenant fails to maintain the Letter of Credit in the amount and in
accordance with the terms set forth in this Article 27, Landlord shall have the
right to present the Letter of Credit to the Bank in accordance with the terms
of this Article 27, and the proceeds of the Letter of Credit may be applied by
Landlord against any Rent payable by Tenant under this Lease that is not paid
when due and/or to pay for all losses and damages that Landlord has suffered or
that Landlord reasonably estimates that it will suffer as a result of any breach
or default by Tenant under this Lease. Any unused proceeds shall constitute the
property of Landlord and need not be segregated from Landlord’s other assets.
Landlord agrees to pay to Tenant within thirty (30) days after the LC Expiration
Date the amount of any proceeds of the Letter of Credit received by Landlord and
not applied against any Rent payable by Tenant under this Lease that was not
paid when due or used to pay for any losses and/or damages suffered by Landlord
(or reasonably estimated by Landlord that it will suffer) as a result of any
breach or default by Tenant under this Lease; provided, however, that if prior
to the LC Expiration Date a voluntary petition is filed by Tenant, or an
involuntary petition is filed against Tenant by any of Tenant’s creditors, under
the Bankruptcy Code, then Landlord shall not be obligated to make such payment
in the amount of the unused Letter of Credit proceeds until either all
preference issues relating to payments under this Lease have been resolved in
such bankruptcy or reorganization case or such bankruptcy or reorganization case
has been dismissed.
     Section 27.4 Landlord’s Right to Draw Upon Letter of Credit. Tenant hereby
acknowledges and agrees that Landlord is entering into this Lease in material
reliance upon the ability of Landlord to draw upon the Letter of Credit upon the
occurrence of any breach or default on the part of Tenant under this Lease. If
an Event of Default shall occur, Landlord may, but without obligation to do so,
and without notice to Tenant, draw upon the Letter of Credit, in part or in
whole, to cure any breach or default of Tenant and/or to compensate Landlord for
any and all damages of any kind or nature sustained or which Landlord reasonably
estimates that it will sustain resulting from Tenant’s breach or default. The
use, application or retention of the Letter of Credit, or any portion thereof,
by Landlord shall not prevent Landlord from exercising any other right or remedy
provided by this Lease or by any applicable law, it being intended that Landlord
shall not first be required to proceed against the Letter of Credit, and shall
not operate as a limitation on any recovery to which Landlord may otherwise be
entitled. Tenant agrees not to interfere in any way with payment to Landlord of
the proceeds of the Letter of Credit, either prior to or following a “draw” by
Landlord of any portion of the Letter of Credit, regardless of whether any
dispute exists between Tenant and Landlord as to Landlord’s right to draw upon
the Letter of Credit. No condition or term of this Lease shall be deemed to
render the Letter of Credit conditional to justify the issuer of the Letter of
Credit in failing to honor a drawing upon such Letter of Credit in a timely
manner. Tenant agrees and acknowledges that (a) the Letter of Credit constitutes
a separate and independent contract between Landlord and the Bank, (b) Tenant is
not a third party beneficiary of such contract, (c) Tenant has no property
interest whatsoever in the Letter of Credit or the proceeds thereof, and (d) in
the event Tenant becomes a debtor under any chapter of the Bankruptcy Code,
neither Tenant, any trustee, nor Tenant’s bankruptcy estate shall have any right
to restrict or limit Landlord’s claim and/or rights to the Letter of Credit
and/or the proceeds thereof by application of Section 502(b)(6) of the U.S.
Bankruptcy Code or otherwise.

45



--------------------------------------------------------------------------------



 



Section 27.5 Potential Reduction of Letter of Credit.
          (a) Definitions. For purposes of this Section 27.5, the following
terms shall have the meanings set forth below:
               (i) “Reduction Date” means August 1, 2007 and each August 1st
thereafter during the Term, including but not after August 1, 2015.
               (ii) “Reduced Amount” means an amount equal to the amount shown
on the chart below for such Reduction Date:

          Reduction Date   Reduced Amount  
August 1, 2007
  $ 234,606.00  
August 1, 2008
  $ 187,685.00  
August 1, 2009
  $ 150,148.00  
August 1, 2010
  $ 120,118.00  
August 1, 2011
  $ 96,095.00  
August 1, 2012
  $ 76,876.00  
August 1, 2013
  $ 61,501.00  
August 1, 2014
  $ 49,200.00  
August 1, 2015
  $ 39,360.00  

          (b) Reduction Procedure.
               (i) Following each Reduction Date, and provided that (A) no Event
of Default or default that, with the giving of notice and/or the passage of
time, shall constitute an Event of Default, then exists and (B) no Event of
Default described in Section 15.1(a) hereof has occurred on two or more
occasions during the portion of the Term preceding such Reduction Date, Tenant
shall be entitled to reduce the Letter of Credit to the Reduced Amount
corresponding to such Reduction Date.
               (ii) Promptly following any such Reduction Date, Tenant may
provide written notice to Landlord of any such permitted reduction in the amount
of the Letter of Credit, which notice shall additionally certify that Tenant is
in compliance with all requirements of this Article 27, and from and after
Landlord’s receipt of such notice and confirmation of Tenant’s compliance with
such requirements, Tenant shall be authorized to deliver a substitute or amended
Letter of Credit to Landlord satisfying the requirements set forth in
Section 27.1 above and in the Reduced Amount as set forth in this Section, and
Landlord shall exchange the prior Letter of Credit for the substitute Letter of
Credit in cooperation with the Issuing Bank.
               (iii) Notwithstanding anything to the contrary herein, if the
Letter of Credit is reduced pursuant to this Section to $39,360.00, Tenant shall
not be entitled to any further reduction of the Letter of Credit for the
remainder of the Term of this Lease, including any renewal or extension thereof.

46



--------------------------------------------------------------------------------



 



ARTICLE 28
RENEWAL OPTION
     Section 28.1 Renewal Option. Tenant shall have the right to renew the Term
for all of the Premises for one (1) renewal term of five (5) years (the “Renewal
Term”) which shall commence on the day following the expiration of the initial
Term and end on the fifth (5th) anniversary of the Expiration Date, unless such
Renewal Term shall sooner terminate pursuant to any of the terms of this Lease
or otherwise. The Renewal Term shall commence only if (a) Tenant shall have
notified Landlord in writing of Tenant’s exercise of such renewal right not more
than fifteen (15) months nor less than twelve (12) months prior to the
Expiration Date, (b) at the time of the exercise of such right and immediately
prior to the Expiration Date, no Event of Default shall have occurred and be
continuing hereunder, (c) the Tenant named herein (i.e., KR Callahan & Company,
LLC) shall not have assigned the Lease and shall be in occupancy of one hundred
percent (100%) of the rentable area of the Premises at the time such notice is
given, and (d) there shall not have occurred any material adverse change in the
financial condition of Tenant from the condition described in the financial
statements submitted by Tenant to Landlord in connection with this Lease, Time
is of the essence with respect to the giving of the notice of Tenant’s exercise
of the renewal option. The Renewal Term shall be upon all of the agreements,
terms, covenants and conditions hereof binding upon Tenant, except that the
Fixed Rent shall be determined as provided in Section 28.2 and Tenant shall have
no further right to renew the Term following the expiration of the Renewal Term.
Upon the commencement of the Renewal Term, (A) the Renewal Term shall be added
to and become part of the Term (but shall not be considered part of the initial
Term), (B) any reference to “this Lease,” to the “Term,” and “term of this
Lease” or any similar expression shall be deemed to include such Renewal Term,
and (C) the expiration of such Renewal Term shall become the Expiration Date.
     Section 28.2 Renewal Term Rent. If the Term shall be renewed as provided in
this Article 28, the annual Fixed Rent payable during the Renewal Term shall be
equal to ninety-five percent (95%) of the Fair Market Value, as hereinafter
defined. As used herein, the term “Fair Market Value” shall mean the fair market
annual Fixed Rent of the Premises as of the commencement date of the Renewal
Term (the “Calculation Date”), for a term equal to the Renewal Term, based on
comparable space in the Building, or on comparable space in first-class office
buildings of comparable age and quality in the West Loop downtown area of
Chicago, Illinois, including all of Landlord’s services provided for in this
Lease, and with the Premises considered as vacant, and in “as is” condition
existing as of the Calculation Date. The calculation of Fair Market Value shall
also be adjusted to take into account any Landlord Concessions (as defined
below), if any. Within thirty (30) days following Landlord’s receipt of Tenant’s
notice in which Tenant exercises Tenant’s renewal option, Landlord shall advise
Tenant in writing (the “Rent Notice”) of (x) Landlord’s determination of Fair
Market Value, and (y) any concessions, allowances or other benefits Landlord is
willing to offer Tenant for the Renewal Term (the “Landlord Concessions”). If
Tenant shall disagree with Landlord’s determination of Fair Market Value, Tenant
shall have the right to rescind its earlier exercise of its renewal right by
notifying Landlord in writing within thirty (30) days of Tenant’s receipt of
Landlord’s Rent Notice, whereupon the Term of the Lease shall end on the
Expiration Date. If Tenant shall fail to timely exercise such rescission right,
the Term of this Lease shall be extended for the Renewal Term upon the terms and
conditions set forth in the Rent Notice.
     Section 28.3 Agreement of Terms. Landlord and Tenant, at either party’s
request, shall promptly execute and exchange an appropriate agreement evidencing
the extension of the

47



--------------------------------------------------------------------------------



 



Term for the Renewal Term and the terms of such Renewal Term in a form
reasonably satisfactory to both parties, but no such agreement shall be
necessary in order to make the provisions hereof effective.
ARTICLE 29
TENANT’S EARLY TERMINATION RIGHT
Provided that no Event of Default shall have occurred under this Lease and be
continuing hereunder at either the time of exercise or as of the Early
Termination Date, Tenant shall have a one (1) time option, exercisable if at
all, by irrevocable notice to Landlord delivered no later than the last day of
the seventy-second (72nd) month of the initial Term to terminate this Lease
effective as of the last day of the eighty-fourth (84th) month of the initial
Lease Term (the “Early Termination Date”). If Tenant elects to so terminate this
Lease, Tenant shall pay to Landlord a termination fee in the amount of
$270,928.55 (the “Termination Fee”) simultaneously with Tenant’s delivery of the
notice of termination. If Tenant fails to timely deliver to Landlord its notice
of termination or timely make its payment of the Termination Fee, the Tenant’s
rights pursuant to this Article 29 shall lapse and be of no further force or
effect.
[Signature Page Follows]

48



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
day and year first above written.

                      LANDLORD:       TENANT:    
 
                    227 MONROE STREET, INC.,       KR CALLAHAN & COMPANY, LLC,  
  a Delaware corporation       an Illinois limited liability company    
 
                   
By:
  /s/ David Augarten
 
David Augarten       By:   /s/ Kevin R. Callahan
 
   
Its:
  Vice President
 
      Its:   Senior Partner
 
   

49



--------------------------------------------------------------------------------



 



EXHIBIT A
Floor Plan
The floor plan which follows is intended solely to identify the general location
of the Premises, and should not be used for any other purpose. All areas,
dimensions and locations are approximate, and any physical conditions indicated
may not exist as shown.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Definitions
     Base Rate: The annual rate of interest publicly announced from time to time
by Citibank, N.A., or its successor, in New York, New York as its “base rate”
(or such other term as may be used by Citibank, N.A., from time to time, for the
rate presently referred to as its “base rate”).
     Building Systems: The mechanical, electrical, plumbing, sanitary,
sprinkler, heating, ventilation and air conditioning, security, life-safety,
elevator and other service systems or facilities of the Building up to the point
of connection of localized distribution to the Premises (excluding, however,
supplemental HVAC systems of tenants, sprinklers and the horizontal distribution
systems within and servicing the Premises and by which mechanical, electrical,
plumbing, sanitary, heating, ventilating and air conditioning, security,
life-safety and other service systems are distributed from the base Building
risers, feeders, panelboards, etc. for provision of such services to the
Premises).
     Business Days: All days, excluding Saturdays, Sundays and Observed
Holidays.
     Code: The Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder, as amended.
     Common Areas: The lobby, plaza and sidewalk areas, and other similar areas
of general access on or in the Real Property or Complex and the areas on
individual multi-tenant floors in the Building devoted to corridors, elevator
lobbies, restrooms, and other similar facilities serving the Premises.
     Comparable Buildings: First-class office buildings of comparable age and
quality in Chicago, Illinois.
     Complex: The Real Property and the adjoining property, which together are
known as Franklin Center and are comprised of the AT&T Corporate Center and the
USG Building, located at, respectively, 227 West Monroe Street and 222 West
Adams Street, Chicago, Illinois.
     Deficiency: The difference between (a) the Fixed Rent and Additional Rent
for the period which otherwise would have constituted the unexpired portion of
the Term (assuming the Additional Rent for each year thereof to be the same as
was payable for the year immediately preceding such termination or re-entry),
and (b) the net amount, if any, of rents collected under any reletting effected
pursuant to the provisions of the Lease for any part of such period (after first
deducting from such rents all expenses incurred by Landlord in connection with
the termination of this Lease, Landlord’s re-entry upon the Premises and such
reletting, including repossession costs, brokerage commissions, attorneys’ fees
and disbursements, and alteration costs).
     Excluded Expenses: (a) Taxes; (b) franchise or income taxes imposed upon
Landlord; (c) mortgage amortization and interest; (d) leasing commissions;
(e) the cost of tenant installations and decorations incurred in connection with
preparing space for any Building tenant, including workletters and concessions;
(f) fixed rent under Superior Leases, if any; (g) management fees to the extent
in excess of the greater of (A) 3.5% of the gross rentals and other revenues
collected for the Real Property (plus reimbursable expenses payable in

B-1



--------------------------------------------------------------------------------



 



connection with property management services), and (B) fees charged by Landlord
or related entities for the management by any of them of other first class
properties in the area of the Building; (h) wages, salaries and benefits paid to
any persons above the grade of property manager or chief engineer; (i) legal and
accounting fees relating to (A) disputes with tenants, prospective tenants or
other occupants of the Building, (B) disputes with purchasers, prospective
purchasers, mortgagees or prospective mortgagees of the Building or the Real
Property or any part of either, or (C) negotiations of leases, contracts of sale
or mortgages; (j) costs of services provided to other tenants of the Building on
a “rent-inclusion” basis which are not provided to Tenant on such basis;
(k) costs that are reimbursed out of insurance, warranty or condemnation
proceeds, or which are reimbursed by Tenant or other tenants other than pursuant
to an expense escalation clause; (l) costs in the nature of penalties or fines;
(m) allowances, concessions or other costs and expenses of improving or
decorating any demised or demisable space in the Building; (n) advertising and
promotional expenses in connection with leasing of the Building; (o) the costs
of installing, operating and maintaining a specialty improvement, including a
conference center, a cafeteria, lodging or private dining facility, or an
athletic, luncheon or recreational club unless Tenant is permitted to make use
of such facility without additional cost (other than payments for key deposits,
use of towels, or other incidental items) or on a subsidized basis consistent
with other users; (p) any costs or expenses (including fines, interest,
penalties and legal fees) arising out of Landlord’s failure to timely pay
Operating Expenses or Taxes; (q) costs incurred in connection with the removal,
encapsulation or other treatment of asbestos or any other Hazardous Materials
(classified as such on the Effective Date) existing in the Premises in violation
of applicable Requirements as of the date hereof; (r) the cost of capital
improvements other than those expressly included in Operating Expenses pursuant
to Section 7.1; (s) costs of any leasing office located at the Building;
(t) costs due to violation by Landlord or its agent of the terms and conditions
of any lease or of any law, statute, ordinance or of any insurance rating bureau
or other quasi-public authority, or of any debt agreement or ground lease;
(u) any cost paid to any person or entity related to Landlord which is in excess
of the amount which would be paid absent such relationships; and (v) expenses
incurred by Landlord in connection with the transfer or disposition of the Land
or Building or Landlord’s interest therein.
     Governmental Authority: The United States of America, the City of Chicago,
County of Cook, or State of Illinois, or any political subdivision, agency,
department, commission, board, bureau or instrumentality of any of the
foregoing, now existing or hereafter created, having jurisdiction over the Real
Property.
     Hazardous Materials: Any substances, materials or wastes currently or in
the future deemed or defined in any Requirement as “hazardous substances,”
“toxic substances,” “contaminants,” “pollutants” or words of similar import.
     HVAC System: The Building System designed to provide heating, ventilation
and air conditioning.
     Indemnitees: Landlord, Landlord’s Agent, each Mortgagee and Lessor, and
each of their respective direct and indirect partners, officers, shareholders,
directors, members, managers, trustees, beneficiaries, employees, principals,
contractors, servants, agents, and representatives.
     Lessor: A lessor under a Superior Lease.

B-2



--------------------------------------------------------------------------------



 



     Losses: Any and all losses, liabilities, damages, claims, judgments, fines,
suits, demands, costs, interest and expenses of any kind or nature (including
reasonable attorneys’ fees and disbursements) incurred in connection with any
claim, proceeding or judgment and the defense thereof, and including all costs
of repairing any damage to the Premises or the or the appurtenances of any of
the foregoing to which a particular indemnity and hold harmless agreement
applies.
     Mortgage(s): Any mortgage, trust indenture or other financing document
which may now or hereafter affect the Premises, the Real Property, the Building
or any Superior Lease and the leasehold interest created thereby, and all
renewals, extensions, supplements, amendments, modifications, consolidations and
replacements thereof or thereto, substitutions therefor, and advances made
thereunder.
     Mortgagee(s): Any mortgagee, trustee or other holder of a Mortgage.
     Observed Holidays: New Years Day, Martin Luther King Day, Presidents Day,
Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day,
plus days observed by the State of Illinois, the City of Chicago and/or the
labor unions servicing the Building as holidays.
     Ordinary Business Hours: 8:00 a.m. to 6:00 p.m. on Business Days.
     Prohibited Use: Any use or occupancy of the Premises that in Landlord’s
reasonable judgment would: (a) cause damage to the Building or Complex or any
equipment, facilities or other systems therein; (b) impair the appearance of the
Building or Complex; (c) interfere with the efficient and economical
maintenance, operation and repair of the Premises, the Building, the Complex, or
the equipment, facilities or systems thereof; (d) adversely affect any service
provided to, and/or the use and occupancy by, any Building or Complex tenant or
occupants; (e) violate the certificate of occupancy issued for the Premises, the
Building or Complex; (f) materially and adversely affect the first-class image
of the Building or Complex; or (g) result in protests or civil disorder or
commotions at, or other disruptions of the normal business activities in, the
Building or Complex. Prohibited Use also includes the use of any part of the
Premises for: (i) a restaurant or bar; (ii) the preparation, consumption,
storage, manufacture or sale of food or beverages (except in connection with
vending machines (provided that each machine, where necessary, shall have a
waterproof pan thereunder and be connected to a drain) and/or warming kitchens
installed for the use of Tenant’s employees only), liquor, tobacco or drugs;
(iii) the business of photocopying, multilith or offset printing (except
photocopying in connection with Tenant’s own business); (iv) a school or
classroom; (v) lodging or sleeping; (vi) the operation of retail facilities
(meaning a business whose primary patronage arises from the generalized
solicitation of the general public to visit Tenant’s offices in person without a
prior appointment) of a savings and loan association or retail facilities of any
financial, lending, securities brokerage or investment activity; (vii) a payroll
office; (viii) a barber, beauty or manicure shop; (ix) an employment agency or
similar enterprise; (x) offices of any Governmental Authority, any foreign
government, the United Nations, or any agency or department of the foregoing;
(xi) the manufacture, retail sale, storage of merchandise or auction of
merchandise, goods or property of any kind to the general public which could
reasonably be expected to create a volume of pedestrian traffic substantially in
excess of that normally encountered in the Premises; (xii) the rendering of
medical, dental or other therapeutic or diagnostic services; or (xiii) any
illegal purposes or any activity constituting a nuisance.

B-3



--------------------------------------------------------------------------------



 



     Requirements: All present and future laws, rules, orders, ordinances,
regulations, statutes, requirements, codes and executive orders, extraordinary
and ordinary of (i) all Governmental Authorities, including, without limitation,
(A) the Americans With Disabilities Act, 42 U.S.C. §12.101 (et seq.), and any
law of like import, and all rules, regulations and government orders with
respect thereto, and (B) any of the foregoing relating to Hazardous Materials,
environmental matters, public health and safety matters and landmarks
protection, (ii) any applicable fire rating bureau or other body exercising
similar functions, affecting the Real Property or the maintenance, use or
occupation thereof, or any street, avenue or sidewalk comprising a part of or in
front thereof or any vault in or under the same, (iii) all requirements of all
insurance bodies affecting the Premises, (iv) utility service providers, and
(v) Mortgagees or Lessors. “Requirements” shall also include the terms and
conditions of any certificate of occupancy issued for the Premises, the Building
or Complex, and any other covenants, conditions or restrictions affecting the
Building, the Complex and/or the Real Property from time to time.
     Rules and Regulations: The rules and regulations annexed to and made a part
of this Lease as Exhibit F, as they may be modified from time to time by
Landlord.
     Specialty Alterations: Alterations which are not standard office
installations such as kitchens, executive bathrooms, raised computer floors,
computer room installations, supplemental HVAC equipment, safe deposit boxes,
vaults, libraries or file rooms requiring reinforcement of floors, internal
staircases, slab penetrations, conveyors, dumbwaiters, and other Alterations of
a similar character. All Specialty Alterations are Above-Building Standard
Installations.
     Substantial Completion: As to any construction performed by any party in
the Premises, “Substantial Completion” or “Substantially Completed” means that
such work has been completed, as reasonably determined by Landlord’s architect,
in accordance with (a) the provisions of this Lease applicable thereto, (b) the
plans and specifications for such work, and (c) all applicable Requirements,
except for minor details of construction, decoration and mechanical adjustments,
if any, the noncompletion of which does not materially interfere with Tenant’s
use of the Premises or which in accordance with good construction practices
should be completed after the completion of other work in the Premises, Building
or Complex.
     Superior Lease(s): Any ground or underlying lease of the Real Property or
any part thereof heretofore or hereafter made by Landlord and all renewals,
extensions, supplements, amendments, modifications, consolidations, and
replacements thereof.
     Tenant Delay: Any delays that occur as a result in one or more of the
following: (i) Tenant’s request for changes to the Initial Installations, or
otherwise, whether or not approved by Landlord, (ii) Tenant’s failure to approve
estimates of costs or furnish an amount equal to Landlord’s estimate of costs
within the time required under this Lease (which shall give Landlord the
absolute right to postpone or suspend any work required of Landlord until such
amount is furnished to Landlord, without limiting Landlord’s other remedies),
(iii) any upgrades, special work or other Above Building Standard Installations,
or items not customarily provided by Landlord to office tenants, to the extent
that the same involve longer lead times, installation times, delays or
difficulties in obtaining building permits, requirements for any governmental
approval, permit or action beyond the issuance of normal building permits, or
other delays not typically encountered in connection with Landlord’s standard
office improvements, (iv)the performance by Tenant or Tenant’s contractors,
agents or employees of any work at or about

B-4



--------------------------------------------------------------------------------



 



the Premises or Property, or (v) any act or omission of Tenant or Tenant’s
contractors, agents or employees, or any breach by Tenant of any provisions
contained in this Lease.
     Tenant Party: Tenant and any subtenants or occupants of the Premises and
their respective agents, contractors, subcontractors, employees, invitees or
licensees.
     Tenant’s Property: Tenant’s movable fixtures and movable partitions,
telephone and other equipment, computer systems, telecommunications, data and
other cabling, trade fixtures, furniture, furnishings, and other items of
personal property which are removable without material damage to the Building or
Complex.
     Unavoidable Delays: The inability of any party to this Lease to fulfill or
delay in fulfilling any of its obligations under this Lease expressly or
impliedly to be performed by such party or such party’s inability to make or
delay in making any repairs, additions, alterations, improvements or decorations
or inability to supply or delay in supplying any equipment or fixtures, if such
party’s inability or delay is due to or arises by reason of strikes, labor
troubles or by accident, or by any cause whatsoever beyond such party’s
reasonable control, including governmental preemption in connection with a
national emergency, Requirements or shortages, or unavailability of labor, fuel,
steam, water, electricity or materials, or delays caused by the other party or
other tenants, mechanical breakdown, acts of God, enemy action, civil commotion,
fire or other casualty.

B-5



--------------------------------------------------------------------------------



 



EXHIBIT C
WORKLETTER
     1. Proposed and Final Plans.
          (a) On or before May 23, 2006, Tenant shall cause to be prepared and
delivered to Landlord, for Landlord’s approval, the following proposed drawings
(“Proposed Plans”) for all improvements Tenant desires to complete or have
completed in the Premises (the “Initial Installations”):
               (i) Architectural drawings (consisting of demolition plans, floor
construction plan, ceiling lighting and layout, power, and telephone plan).
               (ii) Mechanical drawings (consisting of HVAC, sprinkler,
electrical, telephone, and plumbing). Mechanical drawings shall include a
tabulation of connected electrical load and an analysis of anticipated
electrical demand load.
               (iii) Finish schedule (consisting of wall finishes and floor
finishes and miscellaneous details).
          (b) All architectural drawings shall be prepared at Tenant’s sole
expense by a licensed architect employed by Tenant and approved by Landlord.
Tenant shall deliver three sets of reproducible architectural drawings to
Landlord. All mechanical drawings shall be prepared at Tenant’s sole expense by
a licensed engineer designated by Landlord, whom Tenant shall employ. Tenant
shall reimburse Landlord for all reasonable out-of-pocket costs incurred by
Landlord in reviewing the Proposed Plans. Notwithstanding the foregoing, the
“Space Plans” prepared by Gensler Architects shall be paid for by Landlord and
shall not be included in the costs paid for or credited against the Landlord’s
Contribution.
          (c) Within 10 days after Landlord’s receipt of the architectural
drawings, Landlord shall approve or disapprove such drawings, and if
disapproved, Landlord shall advise Tenant of any changes or additional
information required to obtain Landlord’s approval.
          (d) Within 10 days after receipt of mechanical drawings, Landlord
shall approve or disapprove such drawings, and if disapproved, Landlord shall
advise Tenant of any changes required to obtain Landlord’s approval.
          (e) If Landlord disapproves of, or requests additional information
regarding the Proposed Plans, Tenant shall, within 10 days thereafter, revise
the Proposed Plans disapproved by Landlord and resubmit such plans to Landlord
or otherwise provide such additional information to Landlord. Landlord shall,
within 10 days after receipt of Tenant’s revised plans, approve or disapprove
such drawings, and if disapproved, Landlord shall advise Tenant of any
additional changes which may be required to obtain Landlord’s approval, If
Landlord disapproves the revised plans specifying the reason therefor, or
requests further additional information, Tenant shall, within 10 days of receipt
of Landlord’s required changes, revise such plans and resubmit them to Landlord
or deliver to Landlord such further information as Landlord has requested.
Landlord shall, again within 10 days after receipt of Tenant’s revised plans,
approve or disapprove such drawings, and if disapproved, Landlord shall advise
Tenant of further changes, if any, required for Landlord’s approval. This
process shall continue

C-1



--------------------------------------------------------------------------------



 



until Landlord has approved Tenant’s revised Proposed Plans. “Final Plans” shall
mean the Proposed Plans, as revised, which have been approved by Landlord and
Tenant in writing. Landlord agrees not to withhold or delay its approval
unreasonably so long as such Initial Installations (i) are non-structural and do
not affect any Building Systems, (ii) affect only the Premises and are not
visible from outside of the Premises, (iii) do not affect the certificate of
occupancy issued for the Building, the Complex or the Premises, (iv) do not
violate any Requirement, and (v) utilize Building Standard Installations (as
hereafter defined) or better quality materials and finishes.
          (f) All Proposed Plans and Final Plans shall comply with all
applicable Requirements. Neither review nor approval by Landlord of the Proposed
Plans and resulting Final Plans shall constitute a representation or warranty by
Landlord that such plans either (i) are complete or suitable for their intended
purpose, or (ii) comply with applicable Requirements, it being expressly agreed
by Tenant that Landlord assumes no responsibility or liability whatsoever to
Tenant or to any other person or entity for such completeness, suitability or
compliance. Tenant shall not make any changes in the Final Plans without
Landlord’s prior approval, which shall not be unreasonably withheld or delayed;
provided that Landlord may, in the exercise of its sole and absolute discretion,
disapprove any proposed changes adversely affecting the Building’s or Complex’s
structure, Building Systems (including intrabuilding network telephone cable),
equipment or the appearance or value of the Building or Complex.
     2. Performance of the Initial installations.
          (a) Filing of Final Plans, Permits. Tenant, at its sole cost and
expense, shall file the Final Plans with the Governmental Authorities having
jurisdiction over the Initial Installations. Tenant shall furnish Landlord with
copies of all documents submitted to all such Governmental Authorities and with
the authorizations to commence work and the permits for the Initial
Installations issued by such Governmental Authorities. Tenant shall not commence
the Initial installations until the required governmental authorizations for
such work are obtained and delivered to Landlord.
          (b) Landlord Approval of Contractors. No later than 5 days following
Landlord’s approval of the Final Plans, Tenant shall enter into a contract for
construction of the Initial Installations with either Leopardo Construction or
Belcaster Commercial Contractors, LLC (the “General Contractor”). Tenant’s
construction contract with the General Contractor shall be subject to Landlord’s
prior approval, which approval shall not be unreasonably withheld. The General
Contractor shall be responsible for all required construction, management and
supervision. Tenant shall cause the Initial Installations to be performed in an
expeditious manner and shall be substantially completed by the Commencement Date
or as soon thereafter as reasonably practical. In addition, Tenant shall only
utilize for purposes of mechanical, electrical, structural, sprinkler, and fire
and life safety those contractors as specifically designated by Landlord
(collectively, the “Essential Subs”), which list of Essential Subs shall include
3 names each for those Essential Subs engaged in mechanical, electrical or
structural contracting and 1 Essential Sub for fire alarm and life safety.
Tenant shall submit to Landlord not less than 10 days prior to commencement of
construction the following information and items:
               (i) The names and addresses of the other subcontractors, and
subsubcontractors (collectively, together with the General Contractor and
Essential Subs, the “Tenant’s Contractors”) Tenant intends to employ in the
construction of the Initial Installations. Landlord shall have the right to
approve or disapprove Tenant’s Contractors, and Tenant shall

C-2



--------------------------------------------------------------------------------



 



employ, as Tenant’s Contractors, only those persons or entities approved by
Landlord. All contractors and subcontractors engaged by or on behalf of Tenant
for the Premises shall be licensed contractors, possessing good labor relations,
capable of performing quality workmanship and working in harmony with Landlord’s
contractors and subcontractors and with other contractors and subcontractors on
the job site. All work shall be coordinated with any general construction work
in the Building and /or Complex.
               (ii) The scheduled commencement date of construction, the
estimated date of completion of construction work, fixturing work, and date of
occupancy of the Premises by Tenant.
               (iii) Itemized statement of estimated construction cost,
including permits and fees, architectural, engineering, and contracting fees.
               (iv) Certified copies of insurance policies or certificates of
insurance as hereinafter described. Tenant shall not permit Tenant’s Contractors
to commence work until the required insurance has been obtained and certified
copies of policies or certificates have been delivered to Landlord.
          (c) Access to Premises. Tenant, its employees, designers, contractors
and workmen shall have access to the Premises prior to the Commencement Date to
construct the Initial Installations, provided that Tenant and its employees,
agents, contractors, and suppliers only access the Premises via the Building
freight elevator, work in harmony and do not interfere with the performance of
other work in the Building or Complex by Landlord, Landlord’s contractors, other
tenants or occupants of the Building or Complex (whether or not the terms of
their respective leases have commenced) or their contractors. If at any time
such entry shall cause, or in Landlord’s reasonable judgment threaten to cause,
such disharmony or interference, Landlord may terminate such permission upon 24
hours’ notice to Tenant, and thereupon, Tenant or its employees, agents,
contractors, and suppliers causing such disharmony or interference shall
immediately withdraw from the Premises, the Building and the Complex until
Landlord determines such disturbance no longer exists.
          (d) Landlord’s Right to Perform. Landlord shall have the right, but
not the obligation, to perform, on behalf of and for the account of Tenant,
subject to reimbursement by Tenant, any of the Initial Installations which
(i) Landlord reasonably deems necessary to be done on an emergency basis, (ii)
pertains to structural components or the general Building systems, or
(iii) pertains to the erection of temporary safety barricades or signs during
construction.
          (e) Warranties. On completion of the Initial Installations, Tenant
shall provide Landlord with copies of all warranties of at least one year
duration on all the Initial Installations. At Landlord’s request, Tenant shall
enforce, at Tenant’s expense, all guarantees and warranties made and/or
furnished to Tenant with respect to the Initial Installations.
          (f) Protection of Building and Complex. All work performed by Tenant
shall be performed with a minimum of interference with other tenants and
occupants of the Building and Complex and shall conform to the Rules and
Regulations and those rules and regulations governing construction in the
Building and Complex as Landlord or Landlord’s Agent may Impose. Tenant will
take all reasonable and customary precautionary steps to protect its facilities
and the facilities of others affected by the Initial Installations and to
properly police same and Landlord shall have no responsibility for any loss by
theft or otherwise. Construction

C-3



--------------------------------------------------------------------------------



 



equipment and materials are to be located in confined areas and delivery and
loading of equipment and materials shall be done at such reasonable locations
and at such time as Landlord shall direct so as not to burden the operation of
the Building or Complex. Landlord shall advise Tenant in advance of any special
delivery and loading dock requirements. Tenant shall at all times keep the
Premises and adjacent areas free from accumulations of waste materials or
rubbish caused by its suppliers, contractors or workmen. Landlord may require
daily clean-up if required for fire prevention and life safety reasons or
applicable laws and reserves the right to do clean-up at the expense of Tenant
if Tenant fails to comply with Landlord’s cleanup requirements. At the
completion of the Initial Installations, Tenant’s Contractors shall forthwith
remove all rubbish and all tools, equipment and surplus materials from and about
the Premises, Building and Complex. Any damage caused by Tenant’s Contractors to
any portion of the Building, the Complex or to any property of Landlord or other
tenants shall be repaired forthwith after written notice from Landlord to its
condition prior to such damage by Tenant at Tenant’s expense.
          (g) Compliance by all Tenant Contractors. Tenant shall impose and
enforce all terms hereof on Tenant’s Contractors and its designers, architects
and engineers. Landlord shall have the right to order Tenant or any of Tenant’s
Contractors, designers, architects or engineers who willfully violate the
provisions of this Workletter to cease work and remove himself or itself and his
or its equipment and employees from the Building and Complex.
          (h) Accidents, Notice to Landlord. Tenant’s Contractors shall assume
responsibility for the prevention of accidents to its agents and employees and
shall take all reasonable safety precautions with respect to the work to be
performed and shall comply with all reasonable safety measures initiated by the
Landlord and with all applicable Requirements for the safety of persons or
property. Tenant shall advise the Tenant’s Contractors to report to Landlord any
injury to any of its agents or employees and shall furnish Landlord a copy of
the accident report filed with its insurance carrier within 3 days of its
occurrence.
          (i) Required Insurance. Tenant shall cause Tenant’s Contractors to
secure, pay for, and maintain during the performance of the construction of the
Initial Installations, insurance in the following minimum coverages and limits
of liability:
               (i) Workmen’s Compensation and Employer’s Liability Insurance as
required by Requirements.
               (ii) Commercial General Liability Insurance (including Owner’s
and Contractors’ Protective Liability) in an amount not less than $2,000,000 per
occurrence, whether involving bodily injury liability (or death resulting
therefrom) or property damage liability or a combination thereof with a minimum
aggregate limit of $2,000,000, and with umbrella coverage with limits not less
than $10,000,000. Such insurance shall provide for explosion and collapse,
completed operations coverage with a two-year extension after completion of the
work, and broad form blanket contractual liability coverage and shall insure
Tenant’s Contractors against any and all claims for bodily injury, including
death resulting therefrom and damage to the property of others and arising from
its operations under the contracts whether such operations are performed by
Tenant’s Contractors, or by anyone directly or indirectly employed by any of
them.
               (iii) Business Automobile Liability Insurance, including the
ownership, maintenance, and operation of any automotive equipment, owned, hired,
or non-owned in an amount not less than $500,000 for each person in one
accident, and $1,000,000 for injuries

C-4



--------------------------------------------------------------------------------



 



sustained by two or more persons in any one accident and property damage
liability in an amount not less than $1,000,000 for each accident. Such
insurance shall insure Tenant’s contractors against any and all claims for
bodily injury, including death resulting there from, and damage to the property
of others arising from its operations under the contracts, whether such
operations are performed by Tenant’s Contractors, or by anyone directly or
indirectly employed by any of them.
               (iv) “All-risk” builder’s risk insurance upon the entire initial
installations to the full insurance value thereof. Such insurance shall include
the interest of Landlord and Tenant (and their respective contractors and
subcontractors of any tier to the extent of any insurable interest therein) in
the Initial installations and shall insure against the perils of fire and
extended coverage and shall include “all-risk” builder’s risk insurance for
physical loss or damage including, without duplication of coverage, theft,
vandalism, and malicious mischief. If portions of the Initial Installations are
stored off the site of the Building or in transit to such site are not covered
under such “all-risk” builder’s risk insurance, then Tenant shall effect and
maintain similar property insurance on such portions of the Initial
Installations.” Any loss insured under such “all-risk” builder’s risk insurance
is to be adjusted with Landlord and Tenant and made payable to Landlord as
trustee for the insureds, as their interest may appear, subject to the agreement
reached by such parties in interest, or in the absence of any such agreement,
then in accordance with a final, nonappealable order of a court of competent
jurisdiction. If after such loss no other special agreement is made, the
decision to replace or not replace any such damaged the initial Installations
shall be made in accordance with the terms and provisions of the Lease
including, this Work letter. The waiver of subrogation provisions contained in
the Lease shall apply to the “all-risk” builder’s risk insurance policy to be
obtained by Tenant pursuant to this paragraph (iv).
All policies (except the Workmen’s Compensation policy) shall be endorsed to
include as additional named insureds Landlord and its officers, employees, and
agents, Landlord’s contractors, Landlord’s architect, Tishman Speyer Properties,
L.P., any Mortgagees and Superior Lessors and such additional persons as
Landlord may designate. Such endorsements shall also provide that all additional
insured parties shall be given 30 days’ prior written notice of any reduction,
cancellation, or nonrenewal of coverage by certified mail, return receipt
requested (except that 10 days’ notice shall be sufficient in the case of
cancellation for nonpayment of premium) and shall provide that the insurance
coverage afforded to the additional insured parties thereunder shall be primary
to any insurance carried independently by such additional insured parties. At
Tenant’s request, Landlord shall furnish a list of names and addresses of
parties to be named as additional insureds. The insurance policies required
hereunder shall be considered as the primary insurance and shall not call into
contribution any insurance then maintained by Landlord. Additionally, where
applicable, such policy shall contain a cross liability and severability of
interest clause.
To the fullest extent permitted by law, Tenant (and Tenant’s Contractors) shall
indemnify and hold harmless the Indemnitees from and against all Losses
necessitated by activities of the indemnifying party’s contractors, bodily
Injury to persons or damage to property of the Indemnitees arising out of or
resulting from the performance of work by the indemnifying party or its
contractors. The foregoing indemnity shall be in addition to the insurance
requirements set forth above and shall not be in discharge or substitution of
the same, and shall not be limited in any way by any limitations on the amount
or type of damages, compensation or benefits payable by or for Tenant’s
Contractors under Workers’ or Workmen’s Compensation Acts, Disability Benefit
Acts or other Employee Benefit Acts.

C-5



--------------------------------------------------------------------------------



 



          (j) Quality of Work. The Initial Installations shall be constructed in
a first-class workmanlike manner using only good grades of material and in
compliance with the Final Plans, all insurance requirements, applicable laws and
ordinances and rules and regulations of governmental departments or agencies and
the rules and regulations adopted by Landlord for the Building and the Complex.
The quality of the Initial Installations shall be equal to or of greater quality
than the Building Standard Installations; provided that Landlord shall have the
right to require that Tenant not deviate from certain of the Building Standard
Installations. If Tenant requests that it not be required to install a Building
Standard Installations suspended ceiling in all or any portion of the Premises,
and in lieu thereof employ an “open” ceiling, Landlord reserves the right to
require that Tenant install a Building Standard Installations ceiling upon the
expiration or earlier termination of the Term.
          (k) “As-Built” Plans. Upon completion of the Initial Installations,
Tenant shall furnish Landlord with “as built” plans and air balance reports for
the Premises, final waivers of lien for the Initial Installations, a detailed
breakdown of the costs of the Initial Installations (which may be in the form of
an owner’s affidavit) and evidence of payment reasonably satisfactory to
Landlord, and an occupancy permit for the Premises. The “as-built” plans shall
be prepared on an AutoCAD Computer Assisted Drafting and Design System (or such
other system or medium as Landlord may accept), using naming conventions issued
by the American Institute of Architects in June, 1990 (or such other naming
conventions as Landlord may accept) and magnetic computer media of such record
drawings and specifications translated In DFX format or another format
acceptable to Landlord.
          (l) Mechanics’ Liens. Tenant shall not permit any of the Tenant’s
Contractors to place any lien upon the Building or Complex, and if any such lien
is placed upon the Building or Complex, Tenant shall within 10 days of notice
thereof, cause such lien to be discharged of record, by bonding or otherwise. If
Tenant shall fail to cause any such lien to be discharged, Landlord shall have
the right to have such lien discharged and Landlord’s expense in so doing,
including bond premiums, reasonable legal fees and filing fees, shall be
immediately due and payable by Tenant.
     3. Payment of Costs of the Initial Installations.
          (a) Subject to Landlord’s Contribution as provided in Paragraph 3(b)
below, the Initial Installations shall be installed by Tenant at Tenant’s sole
cost and expense. The cost of the Initial Installations shall include, and
Tenant agrees to pay Landlord for, the following costs (“Landlord’s Costs”);
(i) the cost of all work performed by Landlord on behalf of Tenant and for all
materials and labor furnished on Tenant’s behalf, and (ii) the cost of any
services provided to Tenant or Tenant’s Contractors including but not limited to
the cost for rubbish removal, hoisting, and utilities to the extent not included
in general conditions charges by the general contractor. Landlord may render
bills to Tenant monthly for Landlord’s Costs (provided that the supervision fee
shall be billed based on the cost of the Initial Installations performed during
the period in question). All bills shall be due and payable no later than the
15th day after delivery of such bills to Tenant.
          (b) Landlord shall pay to Tenant an amount not to exceed Landlord’s
Contribution toward the cost of the Initial Installations, provided as of the
date on which Landlord is required to make payment thereof, (i) the Lease is in
full force and effect, and (ii) no Event of Default then exists. Tenant shall
pay all costs of the Initial Installations in excess of Landlord’s Contribution.
Landlord’s Contribution shall be payable solely on account of labor directly
related to the Initial Installations and materials delivered to the Premises in
connection with the Initial

C-6



--------------------------------------------------------------------------------



 



Installations, except that Tenant may apply up to 20% of Landlord’s Contribution
to pay “soft costs”, consisting of architectural, consulting, engineering and
legal fees, and furniture and equipment (exclusive of computer equipment)
acquired for use in the Premises, incurred in connection with the Initial
Installations, as well as moving expenses in connection with Tenant’s relocation
to the Premises. Upon the completion of the Initial Installations and
satisfaction of the conditions set forth below, and provided further that there
has not then occurred an Event of Default under the Lease, Tenant may apply a
portion (not to exceed an aggregate of $120,090.00) of any remaining balance of
Landlord’s Contribution to the installment(s) of Rent next coming due under the
Lease; provided further, however, that as of the date which is 24 months
following the Commencement Date any amount of Landlord’s Contribution which has
not been so applied shall be retained by Landlord. Except as otherwise expressly
set forth herein. Tenant shall not be entitled to receive any portion of
Landlord’s Contribution not actually expended by Tenant in the performance of
the Initial Installations in accordance with this Workletter.
          (c) Landlord shall make progress payments to Tenant on a monthly
basis, for the work performed during the previous month, less a retainage of 10%
of each progress payment (“Retainage”). Each of Landlord’s progress payments
shall be limited to that fraction of the total amount of such payment, the
numerator of which is the amount of Landlord’s Contribution, and the denominator
of which is the total contract price (or, if there is no specified or fixed
contract price for the Initial Installations, then Landlord’s reasonable
estimate thereof) for the performance of all of the Initial Installations shown
on all plans and specifications approved by Landlord. Provided that Tenant
delivers requisitions to Landlord on or prior to the 10th day of any month, such
progress payments shall be made within 30 days next following the delivery to
Landlord of requisitions therefor, signed by the chief financial officer of
Tenant, which requisitions shall set forth the names of each contractor and
subcontractor to whom payment is due, and the amount thereof, and shall be
accompanied by (i) with the exception of the first requisition, copies of
conditional waivers and releases of lien upon progress payment in the form
prescribed in the Requirements from all contractors, subcontractors, and
material suppliers covering all work and materials which were the subject of
previous progress payments by Landlord and Tenant, (ii) a written certification
from Tenant’s architect that the work for which the requisition is being made
has been completed substantially in accordance with the Final Plans and
(iii) such other documents and information as Landlord may reasonably request,
including in connection with title drawdowns and endorsements. Any requisition
made following the 10th day of any month shall be paid no later than the last
day of the month following the month in which such requisitions are made.
Landlord shall disburse the Retainage upon submission by Tenant to Landlord of
Tenant’s requisition therefor accompanied by all documentation required under
this Section 3(c), together with (A) proof of the satisfactory completion of all
required inspections and issuance of any required approvals, permits and
sign-offs for the Initial Installations by Governmental Authorities having
jurisdiction thereover, (B) final “as-built” plans and specifications for the
Initial Installations as required pursuant to Section 2(k) and (C) issuance of
final, unconditional lien waivers and releases in the form prescribed by the
Requirements by all contractors, subcontractors and material suppliers covering
all of the Initial Installations. Notwithstanding anything to the contrary set
forth in this Section 3(c), if Tenant does not pay any contractor or supplier as
required by this provision, Landlord shall have the right, but not the
obligation, to promptly pay to such contractor or supplier all sums so due from
Tenant, and Tenant agrees the same shall be deemed Additional Rent and shall be
paid by Tenant within 10 days after Landlord delivers to Tenant an invoice
therefor.
          (d) If Tenant elects to perform the Initial Installations in two or
more stages, then the amount of Landlord’s Contribution to be made available to
Tenant in connection with

C-7



--------------------------------------------------------------------------------



 



each such stage (and subject to the limitations as set forth in Section 3(b),
shall be in an amount equal to the product of (i) Landlord’s Contribution, and
(ii) a fraction, the numerator of which is the rentable square footage of the
portion of the Premises Tenant elects to so improve during such stage of
construction and the denominator of which is the rentable square footage of the
entire Premises.
     4. Miscellaneous.
          (a) All defined terms as used herein shall have the meanings ascribed
to them in the Lease.
          (b) Tenant agrees that, in connection with the Initial Installations
and its use of the Premises prior to the commencement of the Term of the Lease,
Tenant shall have those duties and obligations with respect thereto that it has
pursuant to the Lease during the Term, except the obligation for payment of
rent, and further agrees that Landlord shall not be liable in any way for
injury, loss, or damage which may occur to any of the Initial Installations or
installations made in the Premises, or to any personal property placed therein,
the same being at Tenant’s sole risk.
          (c) Except as expressly set forth herein, Landlord has no other
agreement with Tenant and Landlord has no other obligation to do any other work
or pay any amounts with respect to the Premises. Any other work in the Premises
which may be permitted by Landlord pursuant to the terms and conditions of the
Lease shall be done at Tenant’s sole cost and expense and in accordance with the
terms and conditions of the Lease.
          (d) This Workletter shall not be deemed applicable to any additional
space added to the original Premises at any time or from time to time, whether
by any options under the Lease or otherwise, or to any portion of the original
Premises or any additions thereto in the event of a renewal or extension of the
initial term of the Lease, whether by any options under the Lease or otherwise,
unless expressly so provided in the Lease or any amendment or supplement
thereto.
          (e) The failure by Tenant to pay any monies due Landlord pursuant to
this Workletter within the time period herein stated shall be deemed an Event of
Default under the terms of the Lease for which Landlord shall be entitled to
exercise all remedies available to Landlord for nonpayment of Rent. All late
payments shall bear interest pursuant to Section 15.4 of the Lease.

C-8



--------------------------------------------------------------------------------



 



EXHIBIT D
Design Standards
AT&T Corporate Center
          (a) HVAC. The Building HVAC System serving the Premises is designed to
maintain average temperatures within the Premises during Ordinary Business Hours
of (i) not less than 70° F. during the heating season when the outdoor
temperature is -10° F. and (ii) not more than 77° F. and 50% humidity +/- 5%
during the cooling season, when the outdoor temperature is 95o F. dry bulb and
75° F. wet bulb, with, in the case of clauses (i) and (ii), a population load
per floor of not more than one person per 100 square feet of useable area, other
than in dining and other special use areas per floor for all purposes, and
shades fully drawn and closed, including lighting and power, and to provide at
least .2 CFM of outside ventilation per square foot of rentable area. Use of the
Premises, or any part thereof, in a manner exceeding the foregoing design
conditions or rearrangement of partitioning after the initial preparation of the
Premises which interferes with normal operation of the air-conditioning service
in the Premises may require changes in the air-conditioning system serving the
Premises at Tenant’s expense.
          (b) Electrical. The Building Electrical system serving the Premises is
designed to provide:
               (i) 2.0 watts per usable square foot of voltage (120/208 volt)
connected power for lighting, and
               (ii) 5.0 watts (3rd thru 28th floors) or 3.0 watts (29th thru
60th floors) per usable square foot of voltage (120/208 volt) connected power
for convenience receptacles.

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
Cleaning Specifications
GENERAL CLEANING
NIGHTLY
General Offices:

  1.   All hard surfaced flooring to be swept using approved dustdown
preparation.     2.   Carpet sweep all carpets, moving only light furniture
(desks, file cabinets, etc. not to be moved).     3.   Hand dust and wipe clean
all furniture, fixtures and window sills.     4.   Empty all waste receptacles
and remove wastepaper.     5.   Wash clean all Building water fountains and
coolers.     6.   Sweep all private stairways.

     Lavatories:

  1.   Sweep and wash all floors, using proper disinfectants.     2.   Wash and
polish all mirrors, shelves, bright work and enameled surfaces.     3.   Wash
and disinfect all basins, bowls and urinals.     4.   Wash all toilet seats.    
5.   Hand dust and clean all partitions, tile walls, dispensers and receptacles
in lavatories and restrooms.     6.   Empty paper receptacles, fill receptacles
from tenant supply and remove wastepaper.     7.   Fill toilet tissue holders
from tenant supply.     8.   Empty and clean sanitary disposal receptacles.

WEEKLY

  1.   Vacuum all carpeting and rugs.     2.   Dust all door louvers and other
ventilating louvers within a person’s normal reach.     3.   Wipe clean all
brass and other bright work.

E-1



--------------------------------------------------------------------------------



 



NOT MORE THAN 3 TIMES PER YEAR
     High dust premises complete including the following:

  1.   Dust all pictures, frames, charts, graphs and similar wall hangings not
reached in nightly cleaning.     2.   Dust all vertical surfaces, such as walls,
partitions, doors, door frames and other surfaces not reached in nightly
cleaning.     3.   Dust all Venetian blinds.     4.   Wash all windows.

E-2



--------------------------------------------------------------------------------



 



EXHIBIT F
Rules and Regulations
     (1) Access to Real Property. On Saturdays, Sundays and Holidays, and on
other days between the hours of 7:00 P.M. and 8:00 A.M. the following day, or
such other hours as Landlord shall determine from time to time, access to and
within the Real Property and/or to the passageways, lobbies, entrances, exits,
loading areas, corridors, elevators or stairways and other areas in the Real
Property may be restricted and access gained by use of a key to the outside
doors of the Real Property, or pursuant to such security procedures Landlord may
from time to time impose. Landlord shall in all cases retain the right to
control and prevent access to such areas by any Person (as defined below)
engaged in activities which are illegal or violate these Rules and Regulations,
or whose presence in the judgment of Landlord shall be prejudicial to the
safety, character, reputation and interests of the Real Property and its tenants
(and Landlord shall have no liability in damages for such actions taken in good
faith). No Tenant and no employee or invitee of Tenant shall enter areas
reserved for the exclusive use of Landlord, its employees or invitees or other
Persons. Tenant shall keep doors to corridors and lobbies closed except when
persons are entering or leaving. As used in these Rules and Regulations, the
term “Person” shall mean any individual, trust, partnership, limited liability
company, joint venture, association, corporation and any other entity.
     (2) Signs. Tenant shall not paint, display, inscribe, maintain or affix any
sign, placard, picture, advertisement, name, notice, lettering or direction on
any part of the outside or inside of the Real Property, or on any part of the
inside of the Premises which can be seen from the outside of the Premises
without the prior consent of Landlord, and then only such name or names or
matter and in such color, size, style, character and material, and with
professional designers, fabricators and installers as may be first approved or
designated by Landlord in writing, Landlord shall prescribe the suite number and
identification sign for the Premises (which shall be prepared and installed by
Landlord at Tenant’s expense). Landlord reserves the right to remove at Tenant’s
expense all matter not so installed or approved without notice to Tenant.
     (3) Window and Door Treatments. Tenant shall not place anything or allow
anything to be placed in the Premises near the glass of any door, partition,
wall or window which may be unsightly from outside the Premises, and Tenant
shall not place or permit to be placed any article of any kind on any window
ledge or on the exterior walls. Blinds, shades, awnings or other forms of inside
or outside window ventilators or similar devices, shall not be placed in or
about the outside windows or doors in the Premises except to the extent, if any,
that the design, character, shape, color, material and make thereof is first
approved or designated by the Landlord. Tenant shall not install or remove any
solar tint film from the windows.
     (4) Walls and Floors. Tenant shall use carpet protectors for all desk
chairs. Tenant shall not install linoleum, tile, carpet, wall-paper or other
floor or wall covering which is tacked, glued or otherwise affixed to prevent
easy removal. Tenant shall not mark, drive nails, screw or drill into, any
walls, partitions, woodwork or plaster, or in any other way deface the Premises
or any part thereof.
     (5) Lighting and General Appearance of Premises. Landlord reserves the
right to designate and/or approve in writing all internal lighting that may be
visible from the public, common or exterior areas. The design, arrangement,
style, color, character, quality and general appearance of the portion of the
Premises visible from public, common and exterior areas, and contents of such
portion of the Premises, including furniture, fixtures, signs, art work, wall

F-1



--------------------------------------------------------------------------------



 



coverings, carpet and decorations, and all changes, additions and replacements
thereto shall at all times have a neat, professional, attractive, first class
office appearance.
     (6) Property Tradename, Likeness, Trademarks and “AT&T.” Tenant shall not
in any manner use the name of the Real Property or Complex for any purpose, or
use any tradenames or trademarks used by Landlord, any other tenant, or its
affiliates, or the letters “AT&T,” or any picture or likeness of the Real
Property, in any letterheads, envelopes, circulars, notices, advertisements,
containers, wrapping or other material.
     (7) Deliveries and Removals. Furniture, freight and other large or heavy
articles, and all other deliveries may be brought into the Real Property only at
times and in the manner designated by Landlord, and always at the Tenant’s sole
responsibility and risk. Landlord may inspect items brought into the Real
Property or Premises with respect to weight or dangerous nature or compliance
with this Lease or Laws. Landlord may (but shall have no obligation to) require
that all furniture, equipment, cartons and other articles removed from the
Premises or the Real Property be listed and a removal permit therefor first be
obtained from Landlord. Tenant shall not take or permit to be taken in or out of
other entrances or elevators of the Real Property, any item normally taken, or
which Landlord otherwise reasonably requires to be taken, in or out through
service doors or on freight elevators. Landlord may impose reasonable charges
and requirements for the use of freight elevators and loading areas, and
reserves the right to alter schedules without notice. Any hand-carts used at the
Real Property shall have rubber wheels and sideguards, and no other material
handling equipment may be brought upon the Real Property without Landlord’s
prior written approval.
     (8) Outside Vendors. Tenant shall not obtain for use upon the Premises ice,
drinking water, vending machine, towel, janitor and other services, except from
Persons designated or approved by Landlord. Any Person engaged by Tenant to
provide any other services shall be subject to scheduling and direction by the
manager or security personnel of the Real Property. Vendors must use freight
elevators and service entrances.
     (9) Overloading Floors; Vaults. Tenant shall not overload any floor or part
thereof in the Premises, or Real Property, including any public corridors or
elevators therein bringing in or removing any large or heavy articles, and
Landlord may prohibit, or direct and control the location and size of, safes and
all other heavy articles and require at Tenant’s expense supplementary supports
of such material and dimensions as Landlord may deem necessary to properly
distribute the weight.
     (10) Locks and Keys. Tenant shall use such standard key system designated
by Landlord on all keyed doors to and within the Premises, excluding any
permitted vaults or safes (but Landlord’s designation shall not be deemed a
representation of adequacy to prevent unlawful entry or criminal acts, and
Tenant shall maintain such additional insurance as Tenant deems advisable for
such events). Tenant shall not attach or permit to be attached additional locks
or similar devices to any door or window, change existing locks or the mechanism
thereof, or make or permit to be made any keys for any door other than those
provided by Landlord. If more than two keys for one lock are desired, Landlord
will provide them upon payment of Landlord’s charges. In the event of loss of
any keys furnished by Landlord, Tenant shall pay Landlord’s reasonable charges
there for. The term “key” shall include mechanical, electronic or other keys,
cards and passes.
     (11) Utility Closets and Connections. Landlord reserves the right to
control access to and use of, and monitor and supervise any work in or
affecting, the “wire” or telephone,

F-2



--------------------------------------------------------------------------------



 



electrical, plumbing or other utility closets (or Landlord may engage or
designate an independent contractor to provide such services). Tenant shall
obtain Landlord’s prior written consent for any such access, use and work in
each instance, and shall comply with such requirements as Landlord may impose,
and the other provisions of Article 10 respecting electric installations and
connections and telephone lines and connections, and Article 5 respecting
Alterations in general. Tenant shall have no right to use any broom closets,
storage closets, janitorial closets, or other such closets, rooms and areas
whatsoever.
     (12) Plumbing Equipment. The toilet rooms, urinals, wash bowls, drains,
sewers and other plumbing fixtures, equipment and lines shall not be misused or
used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein.
     (13) Trash. All garbage, refuse, trash and other waste shall be kept in the
kind of container, placed in the areas, and prepared for collection in the
manner and at the times and places specified by Landlord, subject to
Section 8.1(b) respecting Hazardous Materials. Landlord reserves the right to
require that Tenant participate in any recycling program designated by Landlord.
     (14) Alcohol, Drugs, Food and Smoking. Landlord reserves the right to
exclude or expel from the Real Property any person who, in the judgment of
Landlord, is intoxicated or under the influence of liquor or drugs, or who shall
in any manner do any act in violation of any of these Rules and Regulations.
Tenant shall not at any time manufacture, sell, use or give away, any
spirituous, fermented, intoxicating or alcoholic liquors on the Premises, nor
permit any of the same to occur. Tenant shall not at any time cook, sell,
purchase or give away, food in any form by or to any of Tenant’s agents or
employees or any other parties on the Premises, nor permit any of the same to
occur (other than in microwave ovens and coffee makers properly maintained in
good and safe working order and repair in lunch rooms or kitchens for employees
as may be permitted or installed by Landlord, which does not violate any
Requirements or bother or annoy any other tenant). Tenant and its employees
shall not smoke tobacco on any part of the Real Property (including exterior
areas) except those areas, if any, that are designated or approved as smoking
areas by Landlord.
     (15) Use of Common Areas; No Soliciting. Tenant shall not use the common
areas, including areas adjacent to the Premises, for any purpose other than
ingress and egress, and any such use thereof shall be subject to the other
provisions of this Lease, including these Rules and Regulations. Without
limiting the generality of the foregoing, Tenant shall not allow anything to
remain in any passageway, sidewalk, court, corridor, stairway, entrance, exit,
elevator, parking or shipping area, or other area outside the Premises. Tenant
shall not use the common areas to canvass, solicit business or information from,
or distribute any article or material to, other tenants or invitees of the Real
Property. Tenant shall not make any room-to-room canvass to solicit business or
information or to distribute any article or material to or from other tenants of
the Real Property and shall not exhibit, sell or offer to sell, use, rent or
exchange any products or services in or from the Premise unless ordinarily
embraced within the Tenant’s use of the Premises expressly permitted in the
Lease.
     (16) Energy and Utility Conservation. Tenant shall not waste electricity,
water, heat or air conditioning or other utilities or services, and agrees to
cooperate fully with Landlord to assure the most effective and energy efficient
operation of the Real Property and shall not allow the adjustment (except by
Landlord’s authorized Real Property personnel) of any controls. Tenant shall not
obstruct, alter or impair the efficient operation of the Building Systems, and
shall not

F-3



--------------------------------------------------------------------------------



 



place any item so as to interfere with air flow. Tenant shall keep corridor
doors closed and shall not open any windows, except that if the air circulation
shall not be in operation, windows which are openable may be opened with
Landlord’s consent. If reasonably requested by Landlord (and as a condition to
claiming any deficiency in the air-conditioning or ventilation services provided
by Landlord), Tenant shall close any blinds or drapes in the Premises to prevent
or minimize direct sunlight.
     (17) Unattended Premises. Before leaving the Premises unattended, Tenant
shall close and securely lock all doors or other means of entry to the Premises
and shut off all lights and water faucets in the Premises (except heat to the
extent necessary to prevent the freezing or bursting of pipes).
     (18) Going-Out-Of-Business Sales and Auctions. Tenant shall not use, or
permit any other party to use, the Premises for any distress, fire, bankruptcy,
close-out, “lost our lease” or going-out-of-business sale or auction. Tenant
shall not display any signs advertising the foregoing anywhere in or about the
Premises. This prohibition shall also apply to Tenant’s creditors.
     (19) Labor Harmony. Tenant shall not use (and upon notice from Landlord
shall cease using) contractors, services, workmen, labor, materials or
equipment, or labor and employment practices that, in Landlord’s good faith
judgment, may cause strikes, picketing or boycotts or disturb labor harmony with
the workforce or trades engaged in performing other work, labor or services in
or about the Real Property.
     (20) Prohibited Activities. Tenant shall not: (i) use strobe or flashing
lights in or on the Premises, (ii) install or operate any internal combustion
engine, boiler, machinery, refrigerating, heating or air conditioning equipment
in or about the Premises, (iii) use the Premises for housing, lodging or
sleeping purposes or for the washing of clothes, (iv) place any radio or
television antennae other than inside of the Premises, (v) operate or permit to
be operated any musical or sound producing instrument or device which may be
heard outside the Premises, (vi) use any source of power other than electricity,
(vii) operate any electrical or other device from which may emanate electrical,
electromagnetic, energy, microwave, radiation or other waves or fields which may
interfere with or impair radio, television, microwave, or other broadcasting or
reception from or in the Real Property or elsewhere or impair or interfere with
computers, faxes or telecommunication lines or equipment at the Real Property or
elsewhere, or create a health hazard, (viii) bring or permit any bicycle or
other vehicle, or dog (except in the company of a blind person or except where
specifically permitted) or other animal or bird in the Real Property, (ix) make
or permit objectionable noise, vibration, or odor to emanate from the Premises,
(x) do anything in or about the Premises or Real Property that is illegal,
immoral, obscene, pornographic, or anything that may in Landlord’s good faith
opinion create or maintain a nuisance, cause physical damage to the Premises or
Real Property, interfere with the normal operation of the Systems and Equipment,
impair the appearance, character or reputation of the Premises or Real Property,
create waste to the Premises or Real Property, cause demonstrations, protests,
loltering, bomb threats or other events that may require evacuation of the
Building, (xi) advertise or engage in any activities which violate the spirit or
letter of any code of ethics or licensing requirements of any professional or
business organization, (xii) throw or permit to be thrown or dropped any article
from any window or other opening in the Real Property, (xiii) use the Premises
for any purpose, or permit upon the Premises or Real Property anything, that may
be dangerous to persons or property (including firearms or other weapons
(whether or not licensed or used by security guards) or any explosive or
combustible articles or materials), (xiv) place vending or game machines in the
Premises, except vending machines for employees, (xv) adversely affect

F-4



--------------------------------------------------------------------------------



 



the indoor air quality of the Premises or Real Property, or (xvi) do or permit
anything to be done upon the Premises or Real Property in any way tending to
disturb, bother, annoy or interfere with Landlord or any other tenant at the
Real Property or the tenants of neighboring property, or otherwise disrupt
orderly and quiet use and occupancy of the Real Property.
     (21) Parking. The following Rules and Regulations shall apply in the
below-grade Real Property garage:
     (i) Parking shall be available in areas designated by Landlord from time to
time, and for such daily or monthly charges as Landlord may establish from time
to time. Parking for Tenant and its employees and visitors shall be on a “first
come, first served,” unassigned basis, in common with Landlord and other tenants
at the Real Property, and their employees and visitors, and other Persons to
whom Landlord shall grant the right or who shall otherwise have the right to use
the same. Landlord reserves the right to: (x) adopt additional requirements or
procedures pertaining to parking, including a valet system, (y) assign specific
spaces, and reserve spaces for small and other size cars, disabled persons, and
other tenants, customers of tenants or other parties/and (z) restrict or
prohibit full size vans and other large vehicles.
     (ii) Monthly fees shall be paid in advance prior to the first of each
month. Failure to do so will automatically cancel parking privileges. No
deductions from the monthly rate will be made for days on which the garage is
not used by Tenant or its designees. In case of any violation of these Rules and
Regulations, Landlord may also refuse to permit the violator to park, and may
remove the vehicle owned or driven by the violator from the Real Property
without liability whatsoever, at such violator’s risk and expense. Landlord
reserves the right to close all or a portion of the parking areas or facilities
in order to make repairs or perform maintenance services, or any other reason
beyond Landlord’s reasonable control. In the event access is denied for any
reason, any monthly parking charges shall be abated to the extent access is
denied, as Tenant’s sole recourse.
     (iii) Hours shall be reasonably established by Landlord or its parking
operator from time to time; cars must be parked entirely within the stall lines,
and only small or other qualifying cars may be parked in areas reserved for such
cars; all directional signs, arrows and speed limits must be observed; spaces
reserved for disabled persons must be used only by vehicles properly designated;
washing, waxing, cleaning or servicing of any vehicle is prohibited; parking is
prohibited in areas: (a) not striped or designated for parking, (b) aisles,
(c) where “no parking” signs are posted, (d) on ramps, and (e) loading areas and
other specially designated areas. Delivery trucks and vehicles shall use only
those areas designated therefor.
     (iv) Parking stickers, key cards or any other devices or forms of
identification or entry shall remain the property of Landlord. Such devices must
be displayed as requested and may not be mutilated in any manner. The serial
number of the parking identification device may not be obliterated. Devices are
not transferable and any device in the possession of an unauthorized holder will
be void. Loss or theft of parking identification, key cards or other such
devices must be reported to Landlord or any garage manager immediately. Any
parking devices reported lost or stolen which are found on any unauthorized car
will be confiscated and the illegal holder will be subject to prosecution. Lost
or stolen devices found by Tenant or its employees must be reported to Landlord
or the office of the garage immediately.
     (22) Responsibility for Compliance. Tenant shall be responsible for
ensuring compliance with these Rules and Regulations and Regulations, as they
may be amended, by Tenant’s employees and as applicable, by Tenant’s agents,
invitees, contractors, subcontractors,

F-5



--------------------------------------------------------------------------------



 



and suppliers. Tenant shall cooperate with any reasonable program or requests by
Landlord to monitor and enforce the Rules and Regulations, including providing
vehicle numbers and taking appropriate action against such of the foregoing
parties who violate these provisions.

F-6



--------------------------------------------------------------------------------



 



EXHIBIT G
Form of Letter of Credit

         
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
Contact Phones:                                       

IRREVOCABLE LETTER OF CREDIT

     
                                        , 20___
  Our irrevocable standby Letter of Credit:
 
  No.                                                                          
  
Beneficiary:
   
 
  Applicant:
227 Monroe Street, Inc.
   
                                                                      
          
                                                                              
                                                                      
          
                                                                              
Attention:                                                             
                                                                               
 
  Attention:                                                             
 
   
 
  Amount: Exactly USD $                                      
 
  (                                                                 Dollars)
 
   
 
  Final Date of Expiration:
 
                      [INSERT DATE WHICH IS ONE
 
  HUNDRED TWENTY (120) DAYS AFTER
 
  LEASE EXPIRATION DATE]

     We (the “Bank”) hereby issue our irrevocable standby Letter of Credit No.
                     in Beneficiary’s favor for the account of the
above-referenced Applicant, in the aggregate amount of exactly USD $
                    .
     This Letter of Credit is available with us at our above office by
presentation of your draft drawn on us at sight bearing the clause: “Drawn under
                     [INSERT NAME OF BANK] Letter of Credit No.
                    ” and accompanied by the original of this Letter of Credit.
Such sight draft may be signed by Beneficiary or Beneficiary’s managing agent.
     Special conditions:
     Partial draws, as well as multiple presentations and drawings, under this
Letter of Credit are permitted. Notwithstanding anything to the contrary
contained herein, this Letter of Credit shall expire permanently without renewal
on                     [INSERT DATE WHICH IS ONE HUNDRED TWENTY (120) DAYS AFTER
LEASE EXPIRATION DATE].
     This Letter of Credit shall be automatically extended for an additional
period of one (1) year, without amendment, from the present or each future
expiration date but in any event not beyond                     [INSERT DATE
WHICH IS ONE HUNDRED TWENTY (120) DAYS AFTER LEASE EXPIRATION DATE] which shall
be the final expiration date of this Letter of

G-1



--------------------------------------------------------------------------------



 



Credit, unless, at least sixty (60) days prior to the then current expiration
date, we notify you by registered mail/overnight courier service at the above
address that this Letter of Credit will not be extended beyond the current
expiration date.
     We hereby agree with you that all drafts drawn under and in compliance with
the terms of this Letter of Credit will be duly honored upon presentation to us
on or before the expiration date of this Letter of Credit, regardless of whether
Applicant disputes such presentation.
     This Letter of Credit is transferable one or more times and any such
transfer shall be effected by us, provided that you deliver to us your written
request for transfer in form and substance reasonably satisfactory to us.
Beneficiary may, at any time and without notice to Applicant and without first
obtaining Applicant’s consent thereto, transfer all or any portion of
Beneficiary’s interest in and to the Letter of Credit to another party, person
or entity, regardless of whether or not such transfer is separate from or as a
part of the assignment by Beneficiary of Beneficiary’s rights and interests in
and to that certain lease agreement dated                     , by and between
                    , as landlord, and                     , as tenant, for
premises located at                     ,                     ,
                    . The original of this Letter of Credit together with any
amendments thereto must accompany any such transfer request.
     Except so far as otherwise expressly stated, this documentary credit is
subject to Uniform Customs and Practice for Documentary Credits, 1993 Revision,
International Chamber Of Commerce Publication No. 500.

               
 
       
By:
       
 
 
 
Authorized signature    

Please direct any correspondence including drawing or inquiry quoting our
reference number to the above referenced address.

G-2



--------------------------------------------------------------------------------



 



EXHIBIT H
Form of SNDA
 
(the “Lender”)
- and -
(Tenant)
 
SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT
 

         
 
  Dated:                                         , 200_    
 
       
 
  Location:    
 
       
 
  County:    

UPON
RECORDATION RETURN TO:

         
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   

 



--------------------------------------------------------------------------------



 



SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”)
made as of the ___ day of                     , 200___ by and between
                                                                           
                                         (the “Lender”), and
                                                            , an
                    , having  an address  at
                                        ,                     ,
                     (“Tenant”).
RECITALS
          A. Tenant is the tenant under a certain lease (the “Lease”) dated
                                        , with
                                                             , a
                                                             (“Landlord”) or its
predecessor in interest, of premises described in the Lease (the “Premises”)
located in a certain office building known as
                                         located in the County of
                                         , State of
                                         and more particularly described in
Exhibit A attached hereto and made a part hereof (such office building,
including the Premises, is hereinafter referred to as the “Property”).
          B. Landlord represents to Tenant that Landlord has executed a deed of
trust in favor of Lender pursuant to which Landlord encumbered Landlord’s
interest in the Property to secure, among other things, a loan made by Lender
(or its predecessor in interest) to Landlord on terms more particularly set for
in that certain Loan Agreement between Lender (or its predecessor in interest)
and Landlord. The Deed of Trust and the Loan Agreement, along with other
pertinent loan documents are hereinafter collectively referred to as the
“Security Documents”.
AGREEMENT
          For mutual consideration, including the mutual covenants and
agreements set forth below, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
          1. Tenant agrees that the Lease is and shall be subject and
subordinate to the Security Documents and to all present or future advances
under the obligations secured thereby and all renewals, amendments,
modifications, consolidations, replacements and extensions of the secured
obligations and the Security Documents, to the full extent of all amounts
secured by the Security Documents from time to time. Said subordination is to
have the same force and effect as if the Security Documents and such renewals,
modifications, consolidations, replacements and extensions thereof had been
executed, acknowledged, delivered and recorded prior to the Lease, any
amendments or modifications thereof and any notice thereof.

 



--------------------------------------------------------------------------------



 



          2. Lender agrees that, if the Lender exercises any of its rights under
the Security Documents, including an entry by Lender pursuant to the Mortgage or
a foreclosure of the Mortgage, Lender shall not disturb Tenant’s right of quiet
possession of the Premises under the terms of the Lease so long as Tenant is not
in default beyond any applicable grace period of any term, covenant or condition
of the Lease.
          3. Tenant agrees that, in the event of a foreclosure of the Mortgage
by Lender or the acceptance of a deed in lieu of foreclosure by Lender or any
other succession of Lender to fee ownership, Tenant will attorn to and recognize
Lender as its landlord under the Lease for the remainder of the term of the
Lease (including all extension periods which have been or are hereafter
exercised) upon the same terms and conditions as are set forth in the Lease, and
Tenant hereby agrees to pay and perform all of the obligations of Tenant
pursuant to the Lease.
          4. Tenant agrees that, in the event Lender succeeds to the interest of
Landlord under the Lease, Lender shall not be:
          (a) liable for any act or omission of any prior Landlord (including,
without limitation, the then defaulting Landlord), or
          (b) subject to any defense or offsets which Tenant may have against
any prior Landlord (including, without limitation, the then defaulting
Landlord), or
          (c) bound by any payment of rent or additional rent which Tenant might
have paid for more than one month in advance of the due date under the Lease to
any prior Landlord (including, without limitation, the then defaulting
Landlord), or
          (d) bound by any obligation to make any payment to Tenant which was
required to be made prior to the time Lender succeeded to any prior Landlord’s
interest, or
          (e) accountable for any monies deposited with any prior Landlord
(including security deposits), except to the extent such monies are actually
received by Lender, or
          (f) bound by any surrender, termination, amendment or modification of
the Lease made without the consent of Lender or a predecessor of Lender.
          5. Tenant agrees that, notwithstanding any provision hereof to the
contrary, the terms of the Mortgage shall continue to govern with respect to the
disposition of any insurance proceeds or eminent domain awards, and any
obligations of Landlord to restore the real estate of which the Premises are a
part shall, insofar as they apply to Lender, be limited to insurance proceeds or
eminent domain awards received by Lender after the deduction of all costs and
expenses incurred in obtaining such proceeds or awards.
          6. Tenant hereby agrees to give to Lender copies of all notices of
Landlord default(s) under the Lease in the same manner as, and whenever, Tenant
shall give any such notice of default to Landlord, and no such notice of default
shall be deemed given to Landlord unless and until a copy of such notice shall
have been so delivered to Lender. Lender shall have the right to remedy any
Landlord default under the Lease, or to cause any default of Landlord

-2-



--------------------------------------------------------------------------------



 



under the Lease to be remedied, and for such purpose Tenant hereby grants Lender
such additional period of time as may be reasonable to enable Lender to remedy,
or cause to be remedied, any such default in addition to the period given to
Landlord for remedying, or causing to be remedied, any such default. Tenant
shall accept performance by Lender of any term, covenant, condition or agreement
to be performed by Landlord under the Lease with the same force and effect as
though performed by Landlord. No Landlord default under the Lease shall exist or
shall be deemed to exist as long as Lender, in good faith, shall have commenced
to cure such default within the above referenced time period and shall be
prosecuting the same to completion with reasonable diligence, subject to force
majeure. In the event of the termination of the Lease by reason of any default
thereunder by Landlord, upon Lender’s written request, given within thirty
(30) days after any such termination, Tenant, within fifteen (15) days after
receipt of such request, shall execute and deliver to Lender or its designee or
nominee a new lease of the Premises for the remainder of the term of the Lease
upon all of the terms, covenants and conditions of the Lease. Lender shall have
the right, without Tenant’s consent, to foreclose the Mortgage or to accept a
deed in lieu of foreclosure of the Mortgage or to exercise any other remedies
under the Security Documents.
          7. Tenant hereby consents to the Assignment of Leases and Rents from
Landlord to Lender in connection with the Loan. Tenant acknowledges that the
interest of the Landlord under the Lease is to be assigned to Lender solely as
security for the purposes specified in said assignments, and Lender shall have
no duty, liability or obligation whatsoever under the Lease or any extension or
renewal thereof, either by virtue of said assignments or by any subsequent
receipt or collection of rents thereunder, unless Lender shall specifically
undertake such liability in writing or unless Lender or its designee or nominee
becomes, and then only with respect to periods in which Lender or its designee
or nominee becomes, the fee owner of the Premises. Tenant agrees that upon
receipt of a written notice from Lender of a default by Landlord under the Loan,
Tenant will thereafter, if requested by Lender, pay rent to Lender in accordance
with the terms of the Lease.
          8. The Lease shall not be assigned by Tenant, modified, amended or
terminated (except a termination that is permitted in the Lease without
Landlord’s consent) without Lender’s prior written consent in each instance.
          9. Any notice, election, communication, request or other document or
demand required or permitted under this Agreement shall be in writing and shall
be deemed delivered on the earlier to occur of (a) receipt or (b) the date of
delivery, refusal or nondelivery indicated on the return receipt, if deposited
in a United States Postal Service Depository, postage prepaid, sent certified or
registered mail, return receipt requested, or if sent via a recognized
commercial courier service providing for a receipt, addressed to Tenant or
Lender, as the case may be, at the following addresses:
               If to Tenant:

-3-



--------------------------------------------------------------------------------



 



               If to Lender:

         
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   

          10. The term “Lender” as used herein includes any successor or assign
of the named Lender herein, including without limitation, any co-lender at the
time of making the Loan, any purchaser at a foreclosure sale and any transferee
pursuant to a deed in lieu of foreclosure, and their successors and assigns, and
the terms “Tenant” and “Landlord” as used herein include any successor and
assign of the named Tenant and Landlord herein, respectively; provided, however,
that such reference to Tenant’s or Landlord’s successors and assigns shall not
be construed as Lender’s consent to any assignment or other transfer by Tenant
or Landlord.
          11. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
deemed modified to the extent necessary to be enforceable, or if such
modification is not practicable, such provision shall be deemed deleted from
this Agreement, and the other provisions of this Agreement shall remain in full
force and effect, and shall be liberally construed in favor of Lender.
          12. Neither this Agreement nor any of the terms hereof may be
terminated, amended, supplemented, waived or modified orally, but only by an
instrument in writing executed by the party against which enforcement of the
termination, amendment, supplement, waiver or modification is sought.
          This Agreement shall be construed in accordance with the laws of the
state of in which the Property is located.
          The person executing this Agreement on behalf of Tenant is authorized
by Tenant to do so and execution hereof is the binding act of Tenant enforceable
against Tenant.

-4-



--------------------------------------------------------------------------------



 



          Witness the execution hereof [under seal] as of the date first above
written.

                  LENDER:    
 
                     
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                TENANT:    
 
                     
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

          The undersigned Landlord hereby consents to the foregoing Agreement
and confirms the facts stated in the foregoing Agreement.

                  LANDLORD:    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



[ADD APPROPRIATE ACKNOWLEDGMENT]
STATE OF                                                             )
                                                                               
)SS.
COUNTY OF                                                         )
          On                          , 200___, personally appeared the above
named                                              , a                      of
                                            , and acknowledged the foregoing to
be the free act and deed of said association, before me.

         
 
 
 
Notary Public    
 
  My commission expires:____________    

                                        , ss.
          On                     , 200___, personally appeared the above named
                    , the                     , of                      and
acknowledged the foregoing to be the free act and deed of said
                    , before me.

         
 
 
 
Notary Public    
 
  My commission expires:____________    

                                        , ss.
          On                     , 200___, personally appeared the above named
                    , the                     , of                      and
acknowledged the foregoing to be the free act and deed of said
                    , before me.

         
 
 
 
Notary Public    
 
  My commission expires:____________    

 